Exhibit 10.1

SUBLEASE

This Sublease (the “Sublease”) is made as of the 9th day of November, 2006, by
and between Nuance Communications, Inc., a Delaware corporation (“Landlord”),
and SupportSoft, Inc., a Delaware corporation (“Subtenant”).

W I T N E S S E T H:

WHEREAS, by Lease dated as of May 5, 2000, by and between Pacific Shores
Development, LLC, a Delaware limited liability company (“Overlandlord”), as
lessor thereunder, and Landlord, as lessee thereunder (the “Overlease”) (a
redacted copy of which Overlease is attached as Exhibit A hereto), Overlandlord
leased to Landlord certain space (the “Premises”) consisting of the four-story
building (the “Building”) containing approximately 140,941 rentable square feet
located at 1900 Seaport Boulevard, Redwood City, California (described in the
Overlease as Building 3 – Pacific Shores Center, Redwood City, California), and
its appurtenances, all as more particularly described in the Overlease; and

WHEREAS, Subtenant desires to sublease from Landlord and Landlord desires to
sublease to Subtenant, a portion of the Premises consisting of the third (3rd)
floor of the Building and containing approximately 37,449 rentable square feet
(hereinafter referred to as the “Subleased Premises”), a plan of which Subleased
Premises is attached hereto as Exhibit B.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.  DEMISE OF SUBLEASED PREMISES.

(a)  Landlord hereby demises and subleases to Subtenant, and Subtenant hereby
hires and takes from Landlord, exclusive possession of the Subleased Premises
for the term and upon the conditions hereinafter set forth.

(b)  Subtenant shall have, as appurtenant to the Subleased Premises, the
non-exclusive right to use, in common with others, (i) the Building Common Area
(as defined below) and (ii) the “Project Common Area” (the latter term shall
refer to the “Common Area” defined in Section 2.02 of the Overlease).  “Building
Common Area” shall mean the areas of the Building devoted to non-exclusive uses
(such as the main lobby of the Building, fire vestibules, restrooms, mechanical
areas, tenant and ground floor corridors, elevator foyers, electrical and
janitorial closets, telephone and equipment rooms and other similar facilities
maintained for the benefit of tenants and invitees) and necessary for the
reasonable use and enjoyment of the Subleased Premises.  A plan of first floor
delineating the approximate location of the public lobby therein is attached
hereto as Exhibit C to this Sublease.  Landlord shall, at Landlord’s cost and
expense, maintain the Building Common Areas in a similar condition and manner as
of the date hereof.

1


--------------------------------------------------------------------------------




2.  TERM.

(a)  Subject to the provisions of Section 11 herein, the term of this Sublease
(the “Term”) shall commence the date (the “Commencement Date”) that is the
latest to occur of (i) January 1, 2007 and (ii) the date on which Landlord
delivers possession of the Subleased Premises to Subtenant in the condition
required under this Sublease, including, without limitation, the Landlord’s Work
Substantially Completed (as such terms are defined in Section 20 below).

(b)  The Term shall end on July 31, 2012 (the “Expiration Date”) or shall end on
such earlier date upon which such term may be terminated pursuant to the
provisions hereof or pursuant to law.

(c)  Provided there is no then uncured default hereunder, Subtenant shall have
access to the Subleased Premises prior to the Commencement Date beginning on the
date (the “Early Access Date”) that the Conditions Precedent (as defined in
Section 10 below) are satisfied for the purpose of constructing any Alterations
(as defined in Section 6.03 of the Overlease) as may be approved in accordance
with the terms of the Overlease and this Sublease and to operate  Subtenant’s
business, provided that such early access shall be subject to all of the terms
and conditions of this Sublease and the Overlease, other than the payment of
Fixed Rent (as defined in Section 4(a) below) and Direct Expenses (as defined in
Section 4(b) below).  Landlord shall use commercially reasonable efforts to
cause the Early Access Date to occur on or before November 1, 2006.  Subtenant’s
early access shall be subject to reasonable scheduling and other requirements of
Landlord and Landlord’s contractors, and Subtenant shall deliver to Landlord
certificates of liability, casualty and workmen’s compensation insurance (all in
accordance with the terms and provisions of the Overlease) prior to having any
such early access.  Subtenant’s early access is also conditioned upon Subtenant
and Subtenant’s Contractors working in harmony and not interfering with or
delaying Landlord’s or Landlord’s contractors’ work in the Building, whether for
Landlord or any other tenant, subtenant or occupant of the Building; and if at
any time Subtenant’s early access shall in the reasonable judgment of Landlord
cause or threaten to cause such disharmony, interference or delay, Landlord
shall have the right to deliver written notice to Subtenant temporarily
suspending Subtenant’s right to such early access until such disharmony,
interference or delay can be reasonably avoided.

(d)  Notwithstanding anything to the contrary in this Sublease: (i) if the Early
Access Date has not occurred for any reason whatsoever on or before December 31,
2006, then Subtenant may terminate this Sublease by written notice to Landlord,
and, so long as Subtenant is not in default hereunder and further provided that
Subtenant surrenders the Subleased Premises as and in the condition required
hereunder (including, without limitation, the removal of any improvements
constructed or partially constructed by Subtenant) the Security Deposit and any
advance payments of Fixed Rent previously paid by Subtenant to Landlord shall be
returned immediately to Subtenant, and (ii) if the Commencement Date has not
occurred for any reason whatsoever on or before April 1, 2007, then Subtenant
may terminate this Sublease by written notice to Landlord, and, so long as
Subtenant is not in default hereunder and further provided that Subtenant
surrenders the Subleased Premises as and in the condition required hereunder
(including, without limitation, the removal of any improvements constructed or
partially

2


--------------------------------------------------------------------------------




constructed by Subtenant) the Security Deposit and any advance payments of Fixed
Rent previously paid by Subtenant to Landlord shall be returned immediately to
Subtenant; provided, however, that the failure of the Landlord to have
completed, as of April 1, 2007, certain aspects of the Landlord’s Work that do
not materially interfere or materially impair Subtenant’s use of the Subleased
Premises for Subtenant’s business shall not give Subtenant the right to
terminate this Sublease as otherwise set forth in subsection (ii) above. 
Landlord shall diligently complete those aspects of the Landlord’s Work set
forth in the foregoing proviso.  From and after the Commencement Date, Subtenant
shall have access to the Premises twenty-four (24) hours a day, seven (7) days a
week.

3.  SUBORDINATION TO AND INCORPORATION OF THE OVERLEASE.

(a)  This Sublease is in all respects subject and subordinate to the terms and
conditions of the Overlease and to the matters to which the Overlease, including
any amendments thereto entered into with the consent of Subtenant (which consent
shall not be unreasonably withheld, delayed or conditioned), is or shall be
subordinate.  Subtenant agrees that Subtenant has reviewed and is familiar with
the Overlease, and will not do or suffer or permit anything to be done which
would result in a default or breach (whether or not subject to notice or grace
periods) on the part of Landlord under the Overlease or cause the Overlease to
be terminated.  If, however, the Overlease is terminated prior to its scheduled
expiration, this Sublease shall likewise terminate.  Notwithstanding anything to
the contrary in this Sublease, Subtenant shall not be bound by, and this
Sublease shall not be subject and subordinate to any portion of the Overlease
that has been redacted.

(b)  Except as otherwise expressly provided in this Sublease, the terms,
covenants, conditions, rights, obligations, remedies and agreements of the
Overlease are incorpo­rated into this Sublease by reference and made a part
hereof as if fully set forth herein and shall constitute the terms of this
Sublease, mutatis mutandis, Landlord being substituted for “Lessor” thereunder,
Subtenant being substituted for “Lessee” thereunder, and “Subleased Premises”
being substituted for “Premises” thereunder, except to the extent that such
terms do not relate to the Subleased Premises or are inapplicable to, or
specifically inconsistent with the terms of this Sublease.  For the purposes of
incorporation by reference, the term “Commencement Date”, as used in the
Overlease, shall mean the Commencement Date under this Sublease, the term “Lease
Term”, as used in the Overlease, shall mean the Term under this Sublease, and
the term “Expiration Date”, as used in the Overlease, shall mean the Expiration
Date under this Sublease.  If there is any inconsistency between the provisions
of this Sublease and the provisions of the Overlease, the provisions of this
Sublease shall prevail as between Subtenant and Landlord.

(c)  The following provisions of the Overlease shall not be incorporated herein
by reference and are expressly excluded from the terms of this Sublease:
Articles I through III, and Sections 4.01 through 4.07 (provided that the
provisions of Section 4.07 shall be the source for determining what costs may be
passed through to Subtenant as Landlord’s Operating Expenses Payment, as such
term is defined in Section 4.(b) of this Sublease), 5.02(a), 5.03 through 5.05,
6.01, 6.02, 6.05, 7.01, 7.03, Article VIII, Sections 9.01 (provided that the
provisions of Section 9.01 shall be the source for determining what costs may be
passed through to Subtenant as Landlord’s Real Property Tax Payment, as such
term is defined in Section 4.(b) of this Sublease),

3


--------------------------------------------------------------------------------




9.02, 9.04, the first sentence of Section 10.01, Sections 11.06, 12.03 (but only
the requirement to notify the holder of any first mortgage or deed of trust and
the last two sentences of Section 12.03), 16.01, 17.08, 17.15, 17.19, 17.22(b),
17.22(g), 17.24 and Exhibits A through H and Exhibits J, K, L and M; provided;
however, that notwithstanding such non-incorporation, this Sublease remains
subject and subordinate to all of the foregoing provisions as provided in
Section 3(a) above.

(d)  Subtenant shall have the right to use Subtenant’s Proportionate Share of
licenses/memberships or usage rights to the Amenities/Athletic Facility, subject
to the terms and conditions of the Overlease.

4.  RENT.

(a)  From and after the Commencement Date, Subtenant shall pay to Landlord
annual fixed rent (the “Fixed Rent”) in the amounts set forth on Schedule 4
attached hereto.  Fixed Rent shall be payable in advance in the monthly
installments forth on Schedule 4, pro-rated on a per diem basis in the case of
any partial months during the Term.  Except as otherwise set forth herein, each
monthly installment of Fixed Rent shall be payable on or before the first day of
each month, without notice or demand and without abatement, set-off or
deduction.

Throughout the term of this Sublease, so long as Subtenant is not then in
monetary default under this Sublease (beyond any applicable notice and cure
period), Subtenant shall be entitled to a credit in the amount of $13,414.57 per
month to be applied against Fixed Rent otherwise due hereunder as set forth
above.  Landlord acknowledges that Subtenant will, when entitle to the
aforementioned credit, pay the Fixed Rent less the amount of the credit.

(b)  Commencing on the first anniversary of the Commencement Date, Subtenant
agrees to pay to Landlord, as additional rent hereunder, an amount equal to
“Subtenant’s Proportionate Share” of (i) the amount payable by Landlord pursuant
to Section 4.05 of the Overlease (“Landlord’s Operating Expenses Payment”), but
only to the extent that Landlord’s Operating Expense Payment for any calendar
year during the Term exceeds Landlord’s Operating Expense Payment for calendar
year 2007, and (ii) the amount payable by Landlord on account of real property
tax (as defined in Section 9.01 of the Overlease) pursuant to Section 9.01 of
the Overlease (“Landlord’s Real Property Tax Payment”), but only to the extent
that Landlord’s Real Property Tax Payment for any fiscal year during the Term
exceeds Landlord’s Real Property Tax Payment for fiscal year 2007, and (iii) all
costs and expenses of every kind and nature paid or incurred by Landlord in the
operation, maintenance, repair and replacement of the Building and the Building
Common Area, including, without limitation, the utility costs described in
Section 21 below (“Landlord’s Building Expenses”), but only to the extent
Landlord’s Building Expenses for any calendar year during the Term exceed
Landlord’s Building Expenses for calendar year 2007 (all such additional rent
payable by Subtenant collectively referred to herein as “Direct Expenses”).  In
the event the Building is not at least 95% occupied during calendar year 2007,
then that portion of Landlord’s Building Expenses that vary based on occupancy
shall be grossed up as if the Building were 95% occupied.  For purposes of this
Sublease, “Subtenant’s Proportionate Share” shall be calculated by dividing the
rentable square footage of the Subleased

4


--------------------------------------------------------------------------------




Premises subject to this Sublease (at the time in question) divided by the total
rentable square footage of the Building.  Initially, the Subtenant’s
Proportionate Share is twenty-seven percent (27%).

For purposes of this Sublease, there shall be excluded from Landlord’s Building
Expenses the items described in Section 4.07(d) of the Overlease as if such
provision was incorporated by reference herein, except (1) the term “Common
Area” shall mean Building Common Area, (2) the term “Lessor” shall mean
Landlord, (3) the term “Lessee” shall mean Subtenant, (4) the term “Operating
Expenses” shall mean Landlord’s Building Expenses.  Further, Landlord’s Building
Expenses shall not include (A) the cost of “Rent” payable by Landlord to
Overlandlord under the Overlease since Landlord is recovering such costs from
Subtenant through Fixed Rent, Direct Expenses, Subtenant Surcharges and other
amounts payable under this Sublease, if any, (as it is the intent of the parties
to avoid any “double charging” for such amounts), (B) the cost of damage or
repairs attributable to condemnation, fire or other casualty to the extent of
insurance proceeds actually received on account of such condemnation, fire or
other casualty, and (C) capital expenditures except as provided in Section 6.05
of the Overlease as if such provision was incorporated by reference herein.

Subtenant shall pay Direct Expenses in monthly installments on the first day of
each month in an amount set forth in a written estimate by Landlord.  Landlord
shall deliver to Subtenant a written estimate of the payments for Direct
Expenses for the upcoming calendar year promptly upon receipt of such similar
statements from Overlandlord.  Promptly upon Landlord’s receipt of any year-end
statement from Overlandlord, Landlord shall furnish to Subtenant a similar
statement (“Landlord’s Statement”) of the actual amount of Direct Expenses for
the year.  Within fifteen (15) days thereafter, Subtenant shall pay to Landlord,
as Direct Expenses, or Landlord shall remit to Subtenant, as the case may be,
the difference between the estimated amounts paid by Subtenant and the actual
amount of Subtenant’s Proportionate Share of Direct Expenses for such period.

(c)  In addition to the Fixed Rent and Direct Expenses, Subtenant agrees to pay
to Landlord all Subtenant Surcharges (as hereinafter defined) as additional rent
hereunder as hereinafter provided.  As used herein, the term “Subtenant
Surcharges” shall mean any and all amounts which become due and payable by
Landlord to the Overlandlord under the Overlease (without additional charge or
profit to Landlord) as “Additional Rent” (as such term is defined in the
Overlease) which would not have become due and payable but for the acts and/or
failures to act of Subtenant under this Sublease or which are otherwise
attributable to the Subleased Premises, including, but not limited to: (i) any
increases in the Overlandlord’s fire, rent or other insurance premiums resulting
from any act or omission of Subtenant, and (ii) any additional rent or charges
under the Overlease payable by Landlord on account of any other additional
service as may be provided under the Overlease, or with the consent of the
Overlandlord.  Subtenant shall pay any Subtenant Surcharge within fifteen (15)
days after the presentation of the Overlandlord’s statements therefor by the
Landlord to Subtenant.

(d)  Any failure or delay by Landlord in billing any sum set forth in this
Section 4 shall not constitute a waiver of Subtenant’s obligation to pay the
same in accordance with the terms of this Sublease.

5


--------------------------------------------------------------------------------




(e)  Landlord shall promptly furnish to Subtenant a copy of each notice or
statement from the Overlandlord affecting the Subleased Premises with respect to
Subtenant’s obligations hereunder, including, without limitation, notices of
default against Landlord.  If Landlord, whether at its discretion or on behalf
of Subtenant (pursuant to the prior written request of Subtenant under such
rights as incorporated herein from Section 4.08 of the Overlease), disputes the
correctness of any such notice or statement and if such dispute is resolved in
Landlord’s favor, or if Landlord shall receive any refund of Direct Expenses or
Subtenant Surcharges with or without a dispute, Landlord shall promptly pay to
Subtenant any refund (after deducting from the amount of any such refund an
equitable portion of all reasonable expenses, including court costs and
reasonable attorneys’ fees, incurred by Landlord in resolving such dispute)
received by Landlord in respect (but only to the extent) of any related payments
of Direct Expenses, Subtenant Surcharges or other amounts made by Subtenant less
any amounts theretofore received by Subtenant directly from the Overlandlord and
relating to such refund; provided, however, that, if Landlord is required under
the terms of the Overlease to pay such amounts pending the determination of any
such dispute (by agreement or otherwise), Subtenant shall pay the full amount of
the Fixed Rent, Direct Expenses and Subtenant Surcharges in accordance with this
Sublease and the applicable Overlandlord’s statement or notice.  Landlord shall
also remit to Subtenant, Subtenant’s Proportionate Share of any refunds, if any,
paid by Overlandlord to Landlord pursuant to Section 4.07(b) of the Overlease to
the extent that such refund is not otherwise exclusively attributable to
rentable space (other than the Subleased Premises) in the Building.  The
provisions of this Section 4(e) shall survive the expiration or sooner
termination of this Sublease.

(f)  The Fixed Rent, Direct Expenses, Subtenant Surcharges and any other amounts
payable pursuant to this Sublease shall be paid by Subtenant to Landlord at the
address set forth for notices below, or at such other place as Landlord may
hereafter designate from time to time in writing, in lawful money of the United
States of America, by a good unendorsed check, subject to collection, as and
when the same become due and payable, without demand therefor and without any
deduction, set-off or abatement whatsoever.  Any other amounts of additional
rents and other charges herein reserved and payable shall be paid by Subtenant
in the manner and to the persons set forth in the statement from Landlord
describing the amounts due as applicable.  All Subtenant Surcharges and all
other costs, charges and expenses which Subtenant assumes, agrees or is
obligated to pay to Landlord pursuant to this Sublease shall be additional rent
and in the event of nonpayment thereof Landlord shall have all the rights and
remedies with respect thereto as are herein provided for in case of nonpayment
of the Fixed Rent reserved hereunder.

(g)  Subtenant shall, within two (2) business days after the satisfaction of the
Conditions Precedent, pay to Landlord the sum of $61,483.43 to be applied to the
first full monthly installment of Fixed Rent due hereunder.

5.  SECURITY DEPOSIT.

(a)  Within five (5) business days after the satisfaction of the Conditions
Precedent, Subtenant shall deliver to Landlord a security deposit (the “Security
Deposit”) in the amount of Four Hundred Thousand Dollars ($400,000) in the form
of an unconditional, irrevocable standby

6


--------------------------------------------------------------------------------




letter of credit without documents, i.e., no obligation on Landlord’s part to
present anything but a sight draft, with Landlord as beneficiary, drawable in
whole or in part, providing for payment in Santa Clara County, California or San
Francisco, California, on presentation of Landlord’s drafts on sight, providing
for multiple draws and multiple successors and otherwise both from a bank and in
a form acceptable to Landlord.  Landlord hereby approves of Silicon Valley Bank
as the issuing bank.  The Security Deposit shall be held by Landlord as security
for the faithful performance by Subtenant of all the terms, covenants, and
conditions of this Sublease applicable to Subtenant.  If Subtenant defaults with
respect to any provision of this Sublease, including but not limited to the
provisions relating to the condition of the Subleased Premises upon the
Expiration Date, Landlord may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any amount
which Landlord may spend by reason of Subtenant’s default or to compensate
Landlord for any loss or damage which Landlord may suffer by reason of
Subtenant’s default and Landlord may draw on all or any part of the Security
Deposit and thereafter retain any unapplied portion as a cash Security Deposit. 
If any portion of the Security Deposit is so used or applied, Subtenant shall,
within ten days after written demand therefor, deposit cash or a replacement
letter of credit (in form and substance subject to the same requirements as the
original letter of credit) with Landlord in an amount sufficient to restore the
Security Deposit to its original amount.  Subtenant’s failure to do so shall be
a material default and breach of this Sublease by Subtenant.  The rights of
Landlord pursuant to this Section are in addition to any rights which Landlord
may have pursuant to Section 11 below.  If Subtenant fully and faithfully
performs every provision of this Sublease to be performed by it, the Security
Deposit or any balance thereof shall be returned (without interest) to Subtenant
at Sublease termination and after Subtenant has vacated the Subleased Premises. 
Failure of Subtenant to deliver a replacement letter of credit to Landlord at
least forty-five (45) business days prior to the expiration date of any current
letter of credit shall constitute a separate default entitling Landlord to draw
down immediately and entirely on the current letter of credit and the proceeds
shall constitute a cash Security Deposit.

(b)  If, as of February 1, 2009, Subtenant is not then currently in default
under this Sublease, then the amount of the Security Deposit shall be reduced to
Three Hundred Thousand Dollars ($300,000), and on or after such date Subtenant
may tender to Landlord a replacement letter of credit (in form and substance
subject to the same requirements as the original letter of credit) in such
reduced amount (in which case Landlord shall promptly upon such receipt return
the existing letter of credit) or a certificate of amendment to the existing
letter of credit amending the amount of the original letter of credit to such
reduced amount.

(c)  If the Security Deposit has been reduced as provided in subsection (b)
above, and if, as of February 1, 2010, Subtenant is not then currently in
default under this Sublease, then the amount of the Security Deposit shall be
further reduced to Two Hundred Thousand Dollars ($200,000), and on or after such
date Subtenant may tender to Landlord a replacement letter of credit (in form
and substance subject to the same requirements as the original letter of credit)
in such further reduced amount (in which case Landlord shall promptly upon such
receipt return the existing letter of credit) or a certificate of amendment to
the existing letter of credit amending the amount of the then-current letter of
credit to such further reduced amount.

(d)  If the Security Deposit has been reduced as provided in subsection (c)
above, and if, as of February 1, 2011, Subtenant is not then currently in
default under this Sublease, then the

7


--------------------------------------------------------------------------------




amount of the Security Deposit shall be further reduced to One Hundred Thousand
Dollars ($100,000), and on or after such date Subtenant may tender to Landlord a
replacement letter of credit (in form and substance subject to the same
requirements as the original letter of credit) in such further reduced amount
(in which case Landlord shall promptly upon such receipt return the existing
letter of credit)or a certificate of amendment to the existing letter of credit
amending the amount of the then-current letter of credit to such further reduced
amount.

6.  CONDITION OF SUBLEASED PREMISES.  Landlord represents and warrants that the
Subleased Premises shall be delivered on the Early Access Date to the Subtenant
in the Delivery Condition (defined below), broom clean and free of all
tenancies.  Landlord shall deliver the Subleased Premises on the Early Access
Date with all building systems and subsystems (including but not limited to the
HVAC, electrical, plumbing, lighting, and ceiling), the roof, windows and
structural elements of the building and the foundation in good working condition
and repair (the “Delivery Condition”).  Subtenant’s acceptance of the Subleased
Premises shall not be deemed a waiver of Subtenant’s right to have defects in
the Landlord’s Work repaired at no cost to Subtenant.  For a period of ninety
(90) days following the completion of the Landlord’s Work Tenant shall have the
right to give notice to Landlord whenever any such defect becomes reasonably
apparent, and Landlord shall repair such defect as soon as practicable and at
Landlord’s sole cost and expense.  Subtenant represents and warrants that it has
made a thorough examination of the Subleased Premises and it is familiar with
the condition thereof.  Subtenant acknowledges that it enters into this Sublease
without any representation or warranties by Landlord or anyone acting or
purporting to act on behalf of Landlord, as to present or future condition of
the Subleased Premises or the appurtenances thereto or any improvements therein
or of the Building, except as otherwise expressly set forth herein.  Subject to
the foregoing, it is further agreed that Subtenant does and will accept the
Subleased Premises “as is” in its present condition and Landlord has no
obligation to perform any work therein (except for Landlord’s Work as set forth
in Section 20 below), or contribute to the cost of any work.

7.  FAILURE OF OVERLANDLORD TO PERFORM OBLIGATIONS.  Subtenant acknowledges and
agrees that Landlord shall have no obligation to provide any services to the
Subleased Premises or to perform the terms, covenants, conditions or obligations
contained in the Overlease on the part of Overlandlord to be performed, except
as otherwise set forth in this Sublease.  Subtenant agrees to look solely to
Overlandlord for the furnishing of such services and the performance of such
terms, covenants, conditions or obligations.  In the event that Overlandlord
shall fail to furnish such services or to perform any of the terms, covenants,
conditions or obligations contained in the Overlease on its part to be
performed, Landlord shall be under no obligation or liability whatsoever to
Subtenant for such failure (except to the extent such failure was caused by
Landlord’s gross negligence), but Landlord shall, upon the request of Subtenant,
use commercially reasonable efforts to compel Overlandlord’s performance and
otherwise reasonably cooperate with Subtenant to enforce Overlandlord’s
obligations.  In any event, Subtenant shall not be allowed any abatement or
diminution of rent under this Sublease because of Overlandlord’s failure to
perform any of its obligations under the Overlease unless abatement is available
under the Overlease.

8.  CASUALTY AND CONDEMNATION.  Notwithstanding anything to the contrary
contained in this Sublease or in the Overlease, Subtenant shall not have the
right to terminate this

8


--------------------------------------------------------------------------------




Sublease as to all or any part of the Subleased Premises, or be entitled to an
abatement of Fixed Rent, Direct Expenses or any other item of rental, by reason
of a casualty or condemnation affecting the Subleased Premises unless Landlord
is entitled to terminate the Overlease or is entitled to a corresponding
abatement with respect to its corresponding obligation under the Overlease.  If
Landlord is entitled to terminate the Overlease for all or any portion of the
Subleased Premises by reason of casualty or condemnation, Subtenant may
terminate this Sublease as to any corresponding part of the Subleased Premises
by written notice to Landlord given at least five (5) business days prior to the
date(s) Landlord is required to give notice to Overlandlord of such termination
under the terms of the Overlease (provided Subtenant has received reasonable
advance notice of such date(s)).

9.  CONSENTS. In all provisions of the Overlease requiring the approval or
consent of the “Lessor,” Subtenant shall be required to obtain the approval or
consent of both Overlandlord and Landlord (which consent of Landlord shall not
be unreasonably withheld, delayed or conditioned so long as the consent of
Overlandlord has been obtained).  In no event shall Landlord be liable for
failure to give its consent or approval in any situation where consent or
approval has been withheld or refused by Overlandlord, whether or not such
withholding or refusal was proper.  Notwithstanding the foregoing, Landlord and
Subtenant shall cooperate in good faith to obtain any such consent of
Overlandlord and Landlord shall use commercially reasonable efforts to obtain
Overlandlord’s consent.  Landlord agrees to use commercially reasonable efforts
to minimize any costs incurred in providing consent to any request by Subtenant
for consent, and, in that regard, Landlord agrees to rely on the review of any
engineers, architects or other consultants that Overlandlord retains or utilizes
in considering a request for consent to any alterations, additions or
improvements Subtenant wishes to undertake.

10.  CONDITIONS PRECEDENT; CONSENT OF OVERLANDLORD TO THIS SUBLEASE.  Landlord
and Subtenant agree that this Sublease is subject to the following conditions
precedent (the “Conditions Precedent”): (i) the execution and delivery of this
Sublease by Landlord and Subtenant and (ii) Landlord obtaining the written
consent (the “Consent”) of Overlandlord as provided in the Overlease and
otherwise in a form reasonably acceptable to Landlord and Subtenant.  It is
expressly understood and agreed that notwithstanding anything to the contrary
contained herein, the Term shall not commence, nor shall Subtenant take
possession of the Subleased Premises or any part thereof, until the Consent has
been obtained.  Subtenant hereby agrees that it shall reasonably cooperate in
good faith with Landlord and shall comply with any reasonable requests made of
Subtenant by Landlord or Overlandlord in the procurement of the Consent.  In no
event shall Landlord or Subtenant be obligated to make any payment to
Overlandlord in order to obtain the Consent or the consent to any provision
hereof, except as expressly provided in Article XI of the Overlease.  Landlord
shall be responsible for paying any costs associated with obtaining the
Consent.  Notwithstanding anything to the contrary in this Sublease, if the
Consent is not obtained within thirty (30) days after the date of this Sublease
for any reason whatsoever, then each of Landlord and Subtenant shall have the
right to terminate this Sublease effective upon written notice to the other
whereupon Landlord shall immediately return to Subtenant the Security Deposit
and any advance payment of Fixed Rent.

9


--------------------------------------------------------------------------------




11.  DEFAULTS.  Subtenant covenants and agrees that in the event that it shall
default in the performance of any of the terms, covenants and conditions of this
Sublease or of the Overlease, Landlord shall be entitled to exercise any and all
of the rights and remedies to which it is entitled by law, including, without
limitation, the remedy of summary proceeding, and also any and all of the rights
and remedies specifically provided for in the Overlease, which are incorporated
herein and made a part hereof, with the same force and effect as if herein
specifically set forth in full, and that wherever in the Overlease rights and
remedies are given to Overlandlord therein named, the same shall be deemed to
refer to Landlord herein.

12.  NOTICE.  Whenever, by the terms of this Sublease, any notice, demand,
request, approval, consent or other communication (each of which shall be
referred to as a “notice”) shall or may be given either to Landlord or to
Subtenant, such notice shall be in writing and shall be sent by hand delivery,
reputable overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows (or to such other address or
addresses as may from time to time hereafter be designated by Landlord or
Subtenant, as the case may be, by like notice):

(a)

If intended for Landlord, to:

Nuance Communications, Inc.

 

 

One Wayside Road

 

 

Burlington, MA 01803

 

 

Attn: Director Global Ops/Real Estate

 

 

 

 

 

and

 

 

 

 

 

Nuance Communications, Inc.

 

 

One Wayside Road

 

 

Burlington, MA 01803

 

 

Attn: General Counsel

 

 

 

 

with a copy to:

Langer & McLaughlin, LLP

 

 

137 Newbury Street, Suite 700

 

 

Boston, MA 02116

 

 

Attn: Doug McLaughlin, Esq.

 

 

 

(b)

If intended for Subtenant, to:

(prior to the Commencement Date)

 

 

SupportSoft, Inc.

 

 

575 Broadway

 

 

Redwood City, CA 94063

 

 

Attn: General Counsel

 

 

 

 

 

and

 

10


--------------------------------------------------------------------------------



SUPPORTSOFT, INC.
575 BROADWAY
REDWOOD CITY, CA 94063
ATTN:  CFO


(AFTER THE COMMENCEMENT DATE)
SUPPORTSOFT, INC.
1900 SEAPORT BOULEVARD
REDWOOD CITY, CA 94063
ATTN:  GENERAL COUNSEL

and


SUPPORTSOFT, INC.
1900 SEAPORT BOULEVARD
REDWOOD CITY, CA 94063
ATTN:  CFO

with a copy to:                                                                
Pillsbury Winthrop Shaw Pittman LLP
2475 Hanover Street
Palo Alto, CA 94304-1114
Attn:  James Masetti

All such notices shall be deemed to have been served on the date of actual
receipt or rejection thereof (in the case of hand delivery), or one (1) business
day after such notice shall have been deposited with a reputable overnight
courier, or three (3) business days after such notice shall have been deposited
in the United States mails within the continental United States (in the case of
mailing by registered or certified mail as aforesaid).

13.  BROKER.  Each of Landlord and Subtenant represents and warrants to the
other that it has not dealt, either directly or indirectly, with any broker in
connection with this Sublease other than Newmark Knight Frank and Colliers
International (collectively, the “Broker”) and Landlord shall be solely
responsible for all fees of the Broker pursuant to a separate written
agreement.  Each of Landlord and Subtenant shall indemnify the other from and
against any and all loss, costs and expenses, including reasonable attorney’s
fees, incurred as a result of a breach of such representation and warranty.

14.  COUNTERPARTS.  This Sublease may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

15.  QUIET ENJOYMENT.  Landlord agrees that, upon Subtenant’s paying the Fixed
Rent, Direct Expenses, Subtenant Surcharges, additional rent and other charges
herein reserved, and provided Subtenant is not in default hereunder (beyond any
applicable notice and cure period), Subtenant shall and may peaceably hold and
enjoy the Subleased Premises during the term of this Sublease, without
interruption or disturbance from Landlord or persons claiming through or under
Landlord, subject, however, to the terms of this Sublease and to the terms and
conditions of the Overlease and all matters to which the Overlease is or may be
subject.

11


--------------------------------------------------------------------------------


16.  PARKING.  Subtenant shall have the right to use a number of parking spaces
equal to Subtenant’s Proportionate Share of the total parking spaces allocated
to Landlord under the Overlease.  Said parking spaces shall be on a
non-designated basis.

17.  SIGNAGE.  Subtenant shall have the right, at no cost to Landlord, to
Subtenant’s Proportionate Share of any building-standard exterior monument and
Building directory signage afforded to Landlord under the Overlease.

18.  SUBTENANT’S INITIAL IMPROVEMENTS.

(a)  Landlord shall use commercially reasonable efforts to diligently pursue
Overlandlord’s approval to the Alterations sought by Subtenant in readying the
space for Subtenant’s use prior to the Commencement Date (“Subtenant’s Initial
Improvements”).  Subtenant’s Initial Improvements shall be subject to the
consent and approval of Landlord, provided that Landlord shall not unreasonably
withhold, condition or delay its consent or approval to Subtenant’s Initial
Improvements.  Subtenant’s Initial Alterations include: (i) construction of a
“CEO” office and other offices, (ii) installation of dedicated server room HVAC
system including HVAC components on the roof of the Building in a location
designated by Landlord and HVAC components in the Subleased Premises, connection
of Subtenant’s roof installed HVAC components with Subtenant’s HVAC components
in the Subleased Premises, connection of the necessary Subtenant installed HVAC
components on the roof to the electrical connections on the roof, and
performance of  related work for Subtenant’s server room(s); provided, however,
that Subtenant shall not be entitled to more than Subtenant’s Proportionate
Share of any usable Building Common Area necessary for such
installation/connection, including the roof of the Building (except that
Subtenant shall have a area on the roof to install its server HVAC components
that measures at least eight feet by eight feet), and further provided, however,
that Subtenant shall use only then-existing conduits for any such facilities and
equipment and no core drilling shall be allowed in connection therewith,
(iii) enlarging the server room, (iv) installation of a telephone in the
Building’s lobby for use by Subtenant’s visitors, (v) construction of a large
conference room; and (vi) reconfiguring the third floor elevator area in order
to construct a reception area.  Subject to all of the terms and conditions of
this Sublease and the Overlease, such HVAC unit(s) shall remain the property of
Subtenant and may be removed at any time by Subtenant provided Subtenant repairs
any damage caused by such removal.

(b)  As of the Early Access Date, and thereafter from time to time during the
Term, Subtenant may install, or cause a carrier, vendor or other operator
selected by Subtenant to install, maintain, and operate electrical wire, cable,
conduit, antenna, satellite dish, and other facilities and equipment for use in
connection with any telephone, television, telecommunications, computer,
Internet, or other communications or electronic systems, services, or equipment
(which systems, services, and equipment are referred to collectively as
“Telecommunications Equipment”) in, on, under, above or about the Subleased
Premises and the Building Common Areas, including the roof of the Building;
provided, however, that Subtenant shall not be entitled to more than Subtenant’s
Proportionate Share of any usable Building Common Area necessary for the
installation of the Telecommunications Equipment, including the roof of the
Building, and further provided, however, that Subtenant shall use only then-

12


--------------------------------------------------------------------------------


existing conduits for any such facilities and equipment and no core drilling
shall be allowed in connection therewith.  In furtherance of Subtenant’s rights
in the preceding sentence,  Subtenant may access and utilize the electrical
wiring and floor monuments existing as of the Early Access Date.  Subtenant’s
installation of the Telecommunications Equipment is subject to the following:
(i) Landlord shall approve the location and the plans and specifications for the
installation of such Telecommunications Equipment, such approval shall not to be
unreasonably withheld, (ii) the installation shall be subject to (a) the
approval of Overlandlord and the terms of the Overlease, and (b) all applicable
governmental regulations, (iii) Subtenant shall be responsible for all costs of
repairs and improvements, including, without limitation, any patching or
strengthening of the roof of the Building, which may be necessary on account of,
or be necessary for, the installation or, upon the expiration or earlier
termination of this Sublease, the removal of the Telecommunications Equipment,
and (iv) Subtenant shall indemnify and hold harmless Landlord and its officers,
directors, shareholders, employees and their respective successors and assigns
from and against any and all third party claims, actions, liabilities, losses,
damages, costs and expenses (including, but not limited to, court costs and
reasonable attorneys’ fees and disbursements) arising from or in connection with
Subtenant’s Telecommunications Equipment.  The provisions of the preceding
subsection (iv) shall survive the expiration or earlier termination of this
Sublease.  Subtenant shall not be required to pay any additional Fixed Rent
hereunder for the installation or use of any Telecommunications Equipment.

Landlord and Subtenant agree that (i) Subtenant shall have access to the
Building Common Areas (including the roof of the Building) to install, service,
maintain, repair and replace its HVAC and Telecommunications Equipment as set
forth above upon not less than five (5) business days prior notice (which notice
may be by electronic mail if it is given to Landlord’s then-acting
building/facilities person), (ii) Landlord shall have the right to have a
representative present during the performance of any such work, provided,
however, that Landlord’s inability to provide a representative shall not allow
Landlord to delay Subtenant’s access.

19.  REPRESENTATIONS AND WARRANTIES OF LANDLORD.  Landlord represents and
warrants that as of the date of this Sublease (a) the copy of the Overlease
attached hereto as Exhibit A is a true and complete copy of the Overlease and
except as set forth therein or herein, there are no additional agreements
between Landlord and the Overlandlord with respect to the Subleased Premises,
(b) the Overlease is in full force and effect, (c) Landlord has not received
written notice from Overlandlord that Landlord is in default of the Lease,
except for any default which has heretofore been cured, (d) to the best of
Landlord’s knowledge there are no defaults on the part of either the
Overlandlord or Landlord under the Overlease and no event has occurred which,
with the giving of notice and the passage of time, would constitute a default
under the Overlease, (e) Landlord is in full and complete possession of the
Subleased Premises and has not assigned or sublet any portion of the Subleased
Premises, (f) Landlord has not previously sold, transferred, assigned or
encumbered the Landlord’s interest in the Subleased Premises, and (g) to the
best of Landlord’s knowledge neither Landlord nor Landlord’s employees, agents
or contractors have released any Hazardous Materials on the Subleased Premises
in violation of law.

20.  LANDLORD’S BUILDING IMPROVEMENT WORK.  Upon the satisfaction of the
Conditions Precedent, Landlord shall, at Landlord’s sole cost and expense,
diligently pursue the

13


--------------------------------------------------------------------------------


approval and “Substantial Completion” of the improvements to the Premises
described on Schedule 20 (“Landlord’s Work”), provided, however, that Landlord’s
Work remains subject to all of the terms and conditions of the Overlease.  If
Landlord’s Work is not substantially completed on or before the Commencement
Date, as such date may be extended day-for-day for any delays caused by reasons
beyond the reasonable control of Landlord, Subtenant may terminate this Sublease
upon thirty (30) days written notice to Landlord, and so long as Subtenant is
not in default hereunder and further provided that Subtenant surrenders the
Subleased Premises as and in the condition required hereunder (including,
without limitation, the removal of any improvements constructed or partially
constructed by Subtenant), Landlord shall return the Security Deposit and any
rent advanced hereunder to Subtenant within five (5) days after the expiration
of said 30-day period; provided, however, that if following Subtenant’s notice
to terminate Landlord shall cause the Landlord’s Work to be substantially
completed on or prior to the expiration of said 30-day period, Tenant’s notice
shall be null and void and this Sublease shall continue in full force and
effect.  “Substantial Completion” shall mean that the Landlord’s Work has been
completed such that Subtenant shall have reasonable access to and occupancy and
enjoyment of the Subleased Premises for the conduct of Subtenant’s business, and
such occupancy shall be permitted under by all applicable governmental
authorities having jurisdiction thereof.

21.  LANDLORD’S BASIC SERVICES TO SUBTENANT.  Landlord shall, during Subtenant’s
occupancy of the Subleased Premises, furnish:

(a)  hot and cold water at those existing points of supply provided for
drinking, lavatory and toilet purposes;

(b)  during the hours of 8:00 a.m. to 6:00 p.m. Monday through Friday and from
8:00 a.m. to 1:00 p.m. on Saturdays, central heat and air conditioning at such
temperatures and in such amounts as are considered by Landlord to be standard
for similar situated buildings in the Greater-Redwood City area or as may be
permitted or controlled by law and rules and regulations at such times as
Landlord normally furnishes these services to other tenants of the Building;

(c)  routine maintenance, repairs, and exterior maintenance (including both the
exterior side and the interior side of the curtain wall’s glass and glazing),
painting and electric lighting service for all public areas of the Building in
the manner and to the extent deemed by Landlord to be standard for a first-class
office building;

(d)  janitorial service on a five (5) day week basis, excluding holidays. 
Landlord shall not be required to provide janitorial services to above standard
improvements installed in the Subleased Premises;

(e)  an electrical system to convey power delivered by public utility providers
selected by Landlord in amounts sufficient for normal office operations during
normal office hours; and

(f)  public elevator service serving the floors on which the Subleased Premises
are situated, 8:00 a.m. to 6:00 p.m. Monday through Friday, except for national
holidays.  (Elevators operate via card readers in the elevators which can be
programmed by floor, date and time to require card keys for access twenty four
hours a day, seven days a week.)

14


--------------------------------------------------------------------------------


Landlord shall ensure that the front doors of the Building are unlocked and open
to visitors without card key access during the hours of 8:00 a.m. to 6:00 p.m.
Monday through Friday, except for national holidays.  Landlord agrees to
promptly respond to Subtenant’s requests for changes to the card key access
system.

Because utility consumption within the Subleased Premises is monitored by master
meters for the Building, Landlord shall have the right (but not the obligation),
to conduct a survey of electrical use by all of the tenants in the Building. 
If, in Landlord’s reasonable judgment, Subtenant’s use of electricity and/or air
conditioning is in excess of normal office use or outside of normal office
hours, Subtenant shall pay to Landlord, as a Subtenant Surcharge within fifteen
(15) days after billing, Landlord’s reasonable estimation of the additional
costs of such usage (without profit or overhead to Landlord).  Subtenant agrees
to reply to Landlord’s request for a survey of electrical and air conditioning
uses in the Subleased Premises.

22.  MAINTENANCE AND REPAIR BY LANDLORD.  Except as provided in Section 23
below, Landlord shall comply in all respects with its maintenance and repair
obligations under Section 6.01 of the Overlease.

23.  MAINTENANCE AND REPAIR BY SUBTENANT.  Subtenant shall maintain and repair
the interior of the Subleased Premises and keep the same in good condition,
except for (i) ordinary wear and tear, (ii) damage to the Subleased Premises by
fire, earthquake, act of God or the elements, (iii) damage caused by Landlord or
Overlandlord, (iv) latent defects of improvements in the Subleased Premises
constructed by Landlord or Overlandlord, (v) structural portions of the Premises
and (vi) the items to be provided or maintained by Landlord under this
Sublease.  Subtenant’s obligation shall include, without limitation, the
obligation to maintain and repair all interior walls, floors, ceilings and
fixtures within the Subleased Premises, and to repair all damage caused by
Subtenant, its agents, employees, invitees and licensees to the utility outlets
and other improvements within the Subleased Premises.  Subtenant shall repair
all damage caused by removal of Subtenant’s movable equipment or furniture or
the removal of any Alterations permitted or required by Landlord, all as
provided in this Sublease.  Notwithstanding anything to the contrary in this
Sublease or the Overlease, as incorporated herein, in no event shall Subtenant
have any obligation to remove any alterations, additions or improvements
existing in, on or about the Building or Premises that were not constructed by
Tenant or that were existing as of the Early Access Date.

24.  LANDLORD’S COVENANTS.  Landlord shall (i) perform and observe all of the
terms and conditions of the Overlease as “Lessee” thereunder, except as
otherwise set forth in this Sublease; (ii) not modify, amend or waive any
provisions thereof or make any election, exercise any option, right or remedy,
or grant any consent or approval thereunder without, in each instance,
Subtenant’s prior written consent, which consent shall not be unreasonably
withheld, denied or conditioned; provided, however, that if any such
modification, amendment or waiver would increase Subtenant’s monetary
obligations under this Sublease, or otherwise materially increase Subtenant’s
obligations, or materially decrease Subtenant’s rights, under this Sublease,
then Subtenant shall have the right to withhold its consent in Subtenant’s sole
and absolute discretion; and further provided that Subtenant’s consent shall be
deemed granted if Subtenant fails to respond, within five (5) business days
following receipt or refusal to accept

15


--------------------------------------------------------------------------------


receipt, to Landlord’s written notice requesting Subtenant’s consent (which
notice shall be given only by certified mail, postage pre-paid, return receipt
requested) and, thereafter, Subtenant fails to respond, within five (5) business
days following receipt or refusal to accept receipt, to a second written notice
from Landlord requesting Subtenant’s consent (which notice shall be given only
by certified mail, postage pre-paid, return receipt requested and which notice
shall not be given any earlier than the day immediately following the expiration
of the initial 5-business day period).

[signatures on following page]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Subtenant herein have duly executed this
instrument on the day and year first above written.

LANDLORD:

NUANCE COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Paul A. Ricci

 

 

Name:

Paul A. Ricci

 

 

Its:

Chairman and CEO

 

 

 

 

 

 

SUBTENANT:

SUPPORTSOFT, INC.

 

 

 

 

 

 

 

By:

/s/ Ken Owyang

 

 

Name:

Ken Owyang

 

 

Its:

CFO

 

17


--------------------------------------------------------------------------------


SCHEDULE 4

FIXED RENT SCHEDULE

Year

 

Annual Fixed
Rent

 

Monthly Fixed
Rent

 

Payable Monthly Fixed Rent
(Monthly Fixed Rent less
Rent Credit)

 

 

 

 

 

 

 

 

 

Commencement Date thru December 31, 2007

 

$

898,776.00

 

$

74,898.00

 

$

61,483.43

 

 

 

 

 

 

 

 

 

January 1, 2008 thru December 31, 2008

 

$

921,245.40

 

$

76,770.45

 

$

63,355.88

 

 

 

 

 

 

 

 

 

January 1, 2009 thru December 31, 2009

 

$

943,714.80

 

$

78,642.90

 

$

65,228.33

 

 

 

 

 

 

 

 

 

January 1, 2010 thru December 31, 2010

 

$

943,714.80

 

$

78,642.90

 

$

65,228.33

 

 

 

 

 

 

 

 

 

January 1, 2011 thru December 31, 2011

 

$

966,184.20

 

$

80,515.35

 

$

67,100.78

 

 

 

 

 

 

 

 

 

January 1, 2012 thru July 31, 2012

 

$

988,653.60

 

$

82,387.80

 

$

68,973.23

 

 


--------------------------------------------------------------------------------


SCHEDULE 20

LANDLORD’S WORK

Landlord shall construct any Alterations to the Premises reasonably necessary,
as determined by Landlord in its reasonable discretion, to allow the Building to
be a multi-tenanted facility, including the following:

(1)                                  All modifications required by law to make
the Building a multi-tenanted facility;  (In connection therewith, the main
lobby on the first-floor of the Building will not have a guard, but will contain
a lobby directory; lobby doors will be open during regular business hours and
will be controlled by card key access otherwise; and there will not be a phone
outside the building so after hours Tenant will be required to escort its guests
into the Building and Subleased Premises)

(2)                                  Elevator and ground floor Building lobby
card key access systems (including but not limited to installing card readers in
the elevators which can be programmed by floor, date and time to require card
keys for access), and

(3)                                  Risers and conduits within the interior
walls of the Building for telecommunications access and distribution. (In
connection therewith, Landlord shall build an access corridor to the MPOE on the
1st floor and core drill and install sleeves connecting the MPOE on the
1st floor to the 3rd floor IDF room.  Subtenant shall pull cabling to the
3rd floor.  The MPOE will be locked and controlled by Landlord and Subtenant may
schedule reasonable access thereto on reasonable prior written notice to
Landlord.)


--------------------------------------------------------------------------------


EXHIBIT A

OVERLEASE

[attached]


--------------------------------------------------------------------------------


TRIPLE NET BUILDING LEASE

Between

PACIFIC SHORES DEVELOPMENT, LLC,
as
LESSOR



and

NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

Certain information has been
redacted by Nuance Communications, Inc.
This information is denoted by asterisks
[***].

1


--------------------------------------------------------------------------------




ARTICLE I
PARTIES

Section 1.01 Parties. This Lease, dated for reference purposes, and effective as
of May 5, 2000, is made by and between PACIFIC SHORES DEVELOPMENT, LLC, or
assignee, (“Lessor”) and NUANCE COMMUNICATIONS, INC., a Delaware corporation
(“Lessee”).

ARTICLE II
PREMISES

Section 2.01 Demise of Premises. Lessor hereby leases to Lessee and Lessee
leases from Lessor for the term, at the rental, and upon all of the terms and
conditions set forth herein, Premises consisting of one building (“Building”)
which together with nine (9) other free standing, office and research and
development buildings (“Buildings”) and various other improvements are to be
constructed by Lessor on real property situated in Redwood City, County of San
Mateo, State of California and commonly known as Pacific Shores Center, all of
which real property improvements and their respective appurtenances (the
“Project”). The Building will be four (4) stories tall and will consist of
approximately one hundred forty thousand nine hundred forty-one (140,941)
rentable square feet, as more particularly described and depicted herein in
Exhibit “A.” The actual rentable square footage of the Building (the “Rentable
Area”) will be determined and certified by Lessor’s architect by a method
described as “dripline,” whereby the measurement encompasses the outermost
perimeter of the constructed building, including every projection thereof and
all area beneath each such projection, whether or not enclosed, with no
deduction for any inward deviation of structure and with the measurement being
made floor by floor, but beginning from the top of the Building provided that,
Lessee shall have the right, to be exercised prior to Commencement Date, to
measure the “as-built” Building to confirm that the aforesaid dripline
methodology was accurately utilized by Lessor’s architect.. The Building and
appurtenances described herein, together with the legal parcel on which it is
constructed as well as all other improvements to be built on said legal parcel
are together designated as the “Property.” The Building leased hereunder,
commonly known as Building 3 - Pacific Shores Center, Redwood City, California,
and its appurtenances described herein are herein designated as the “Premises.”

Section 2.02 Common Area. During the Lease Term, Lessee shall have the
non-exclusive right to use the Common Area described herein, provided that

2


--------------------------------------------------------------------------------




Lessor reserves the right to modify the Common Area, including reducing the size
or changing the use, configuration and elements thereof in its sole discretion
(including without limitation, for the purpose of construction of parking
facilities or additional buildings, of any nature or size whatsoever, and in any
part of the Project including, without limitation, any of the Common Area
including Common Area on the Property so long as Lessee’s number of parking
spaces in not reduced) and to close or restrict access from time to time for
repair, maintenance or to prevent a dedication thereof, provided, further, that
Lessee nonetheless shall have access to parking and the Premises during such
activities and, provided further, that Lessor will continue to maintain the
baseball and soccer fields and the amenities/athletic facility or replacement
items of like kind for so long as Lessor is legally able to do so during the
Lease Term. Lessor further reserves the right to establish, repeal and amend
from time to time rules and regulations for the use of the Common Area and to
grant reciprocal easements or other rights to use the Common Area to owners of
other property, provided that, to the extent any conflict between this Lease and
such amended Common Area rules and regulations would unreasonably interfere with
any new rules and Regulations and this Lease (including the Rules and
Regulations attached hereto as Exhibit “L”) would materially and adversely
affect Lessee’s use of the Premises, this Lease shall govern, and to grant
reciprocal easements or other rights to use the Common Area to owners of other
property. “Common Area” includes, without limitation, all portions of the
Property other than the Building, including landscaping, sidewalks, walkways,
driveways, curbs, parking lots (including striping), roadways within the
Project, sprinkler systems, lighting, surface water drainage systems, sewer
systems, an amenities/athletic facility to be available for use by Lessee’s
employees (the “Amenities/Athletic Facility”), as well as baseball and soccer
fields, a water front park, and a perimeter walking/biking trial, and, to the
extent required by government authorities having jurisdiction over Lessor’s
development of the Project, amphitheater, marine life resource center, retreat
and conference center, child care center and such different or further portions
of the Project or additional or different facilities as Lessor may from time to
time designate or install or make available for the use by Lessee in common with
others. Lessee’s employees may use, in common with others and without charge,
the baseball and soccer fields and the Amenities/Athletic Facility, subject to
such rules and regulations as Lessor may impose from time to time, but nothing
herein shall be deemed to waive payment for optional services which may be
available from time to time at those fields and/or Facility.

Section 2.03 Parking. Lessor shall provide Lessee with parking spaces within the
Common Area in the ratio to space within the Building as required by

3


--------------------------------------------------------------------------------




law, which is three (3) spaces per one thousand (1,000) square feet of interior
space within the Building. In the event Lessor elects or is required by any law
to limit or control parking at the Premises, whether by validation of parking
tickets or any other method of assessment, Lessee agrees to participate in such
validation or assessment program under such reasonable rules and regulations as
are from time to time established by Lessor. Lessor agrees that Lessee’s access
to parking shall not be unreasonably limited beyond any requirement of law by
any such rules and regulations and the burden of any such limitation or control
imposed by law on the Project as a whole shall not be allocated to Lessee to an
extent greater than required by such law. Said parking shall be provided at no
additional cost except as expressly provided herein in Article VI for
reimbursement of repair, replacement and maintenance costs and expenses, and in
Article IX for payment or reimbursement of any real property taxes including
governmental or public authority charges, fees or impositions of any nature
hereafter imposed and in Article IV for payment of Additional Rent, without
limitation, including Operating Expenses. Lessor shall act in good faith to
facilitate the availability of the parking spaces allocated to Lessee, but
Lessor does not guarantee the availability of those spaces at all times against
the actions of other tenants of the Project and guests, visitors, invitees and
users of the Project amenities; provided, however, if after the Commencement
Date Lessee demonstrates to Lessor’s satisfaction there is significant
interference with Lessee’s ability to park in the vicinity of the Building, then
at Lessee’s written request to Lessor, Lessor shall designate certain parking
spaces in the vicinity of the Building as reserved for Lessee and/or Lessee’s
visitors, subject to Lessee paying the cost of same. Access to parking may, at
Lessor’s option, be regulated by card, pass, bumper sticker, decal or other
appropriate identification issued by Lessor. Lessor retains the right to revoke
the parking privileges of any user of the parking areas who violates the rules
and regulations governing use of the parking areas (and Lessee shall be
responsible for causing any employee of Lessee or other person using parking
spaces allocated to Lessee to comply with all parking rules and regulations.

Section 2.04  Construction.

(a)           Government Approvals. Lessor shall diligently pursue obtaining
governmental approval of a Site Plan and Building design and elevations with
respect to the development of the Premises, copies of which are attached hereto
as Exhibit “A.” The parties acknowledge and agree that the final footprint and
elevations of the Building may vary from those attached as Exhibit “A” because
the plans and specifications will undergo a plancheck process with the City of
Redwood City and Lessor will make such revisions as are required or are

4


--------------------------------------------------------------------------------




otherwise deemed necessary or appropriate by Lessor, provided however, that
nothing herein shall be deemed to relieve Lessor from the duty to develop the
Building substantially in accordance with Exhibit “A.”

(b)           Construction of Building Shell. Lessor, utilizing Rudolph &
Sletten (or such alternate as Lessor in its sole discretion may select) as
general contractor (“General Contractor”) and DES as the Building Shell
Architect (“Architect”), shall construct the “Building Shell” (as defined in the
attached Exhibit “D”) substantially in accordance with (i) plans and
specifications to be attached as Exhibit “B” and (ii) all existing applicable
municipal, local, state and federal laws, statutes, rules, regulations and
ordinances. Lessor shall pay all costs of constructing the Building Shell.

(c)           Construction of Tenant Improvements. All improvements not included
within the scope of the Building Shell shall be deemed “Tenant Improvements.”
Lessor, using the General Contractor, shall construct the Tenant Improvements
and Lessee shall pay all costs associated with same. The total compensation to
the General Contractor under such contract shall be equal to a contractor’s fee
not to exceed an amount equal to two and one-half percent (2.5%) of the contract
(provided that a contractor’s fee shall not be payable for change orders
required due to coordination errors caused by the General Contractor or any of
its subcontractors) and an amount not to exceed an amount equal to two and
one-half percent (2.5%) of the contract for general conditions plus an amount
equal to three quarters of a percent (.75%) of the contract for insurance.

(d)           Tenant Improvement Plans and Cost Estimate. Lessee shall utilize
Gensler Associates or another architect acceptable to both Lessee and Lessor
(“Tenant Improvement Architect”) and shall cause the Tenant Improvement
Architect to develop interior schematic drawings, and schematic drawings for the
Generator described in Subsection 2.04(j) below, and Lessee shall approve and
obtain Lessor’s approval of (which shall not be unreasonably withheld or
delayed) final schematic drawings for the Tenant Improvements and Generator no
later than September 1, 2000, provided that Lessor delivers working drawings for
the Building Shell on or before July 5, 2000 (and the date for delivery of the
schematic drawings by Lessee shall be extended by one day for each day of delay
by Lessor in delivering the Building Shell working drawings to Lessee). Lessee
shall cause the Tenant Improvement Architect to develop working drawings
outlining, among other things, Lessee’s wall layout, detailed electrical and air
conditioning requirements and finishes sufficient to allow the General
Contractor to construct and install all of the Tenant Improvements (“Working
Drawings”) and Lessee shall approve (and obtain Lessor’s approval, which shall
not be

5


--------------------------------------------------------------------------------




unreasonably withheld or delayed) final Working Drawings on or before December
1, 2000. The cost of the interior schematic drawings and Working Drawings shall
be a Tenant Improvement cost paid by Lessee. Based on this information, Lessor
shall cause the General Contractor to prepare and deliver to Lessee a budget for
the Tenant Improvements (“Budget”). Lessee shall approve the Budget (or modify
the same with Lessor’s consent), in writing, within fourteen (14) days
thereafter. The Working Drawings and Budget must be approved by Lessor and
Lessee (neither of whom shall unreasonably withhold or delay such consent) in
writing and must provide for Tenant Improvements of quality (but not necessarily
cost) equal to or greater than the Interior Specifications Standards set forth
in Exhibit “C” and must encompass the build-out of the entire Premises provided
that Lessee may request and Lessor may consent, in its sole discretion, that
certain improvements of lesser quality or of a type not generally used for Class
A office space (for purposes of this subsection 2.04(d), showers and computer
labs are deemed to be improvements of a type generally used for Class A office
space) be installed to comply with Lessee’s artistic scheme provided, further,
that Lessor may condition its consent on Lessee depositing with Lessor the cost
of removal of such improvements and for the cost of replacing such improvements
with higher quality or of a type more generally used in Class A office space
buildings at the expiration or termination of the Lease Term, provided further,
that the specifications set forth in Schedule One to Exhibit “C” for finish
items are meant only as a guideline and as an example of Class A standard
improvements, and such specifications for finish items are not to be interpreted
as binding on Lessee or as the actual finish specifications for the construction
of the Tenant Improvements, but only as an example of Class A standard finish
improvements. Lessee shall not be required to construct the finish items of
Tenant Improvements to the above-referenced specifications, but shall be
required to construct all the Tenant Improvements, including finish items, to a
Class A standard. Once the Budget is approved, Lessor shall enter into a
guaranteed maximum price (“GMP”) contract with the General Contractor for the
construction of the Tenant Improvements, and any additional costs for Tenant
Improvements in excess of the GMP contract shall be Lessor’s responsibility
except for Lessee initiated change orders which shall be Lessee’s
responsibility.

(e)           Cost Responsibilities. Attached as Exhibit “C” to this Lease is a
Work Letter Agreement for Tenant Improvements, and Exhibit “D,” Cost
Responsibilities of Lessor and Lessee, which together with this Section 2.04,
describe the planning and payment responsibilities of Lessor and Lessee with
respect to the construction of the Shell Building and Tenant Improvements at the
Premises. All approved Tenant Improvements shall be constructed in accordance

6


--------------------------------------------------------------------------------




with a construction schedule approved by Lessor and no portion of the Building
interior shall remain unimproved.

(f)            Tenant Improvements. Lessor shall provide to Lessee semi-improved
“cold” shell facilities as described in Exhibit “D” attached. Lessor shall cause
the General Contractor to construct the Tenant Improvements outlined in Exhibit
“D,” as further outlined in the Tenant Improvement Work Letter attached as
Exhibit “C” and Lessee shall pay all costs and expenses of same. Subcontracts
for all Tenant Improvement Work shall be obtained by a sealed competitive bid
process (involving at least two qualified bidders) wherever practical and as to
work done without such process, Lessor or the General Contractor shall provide
reasonable assurance to Lessee that the cost and expense of same is competitive
in the industry for first-class workmanship and materials. Lessee may have a
representative attend weekly construction meetings but failure of Lessee or its
representative to attend any meeting for any reason shall not invalidate
anything which occurs thereat or give rise to any right or remedy in favor of
Lessee.

(g)           Payment for Tenant Improvements. Within ten (10) business days
after the Budget is approved by Lessor and Lessee, Lessee shall deposit the
entire amount (together with the cost of any Tenant Improvements already made)
with Lessor’s construction lender to be held in an interest-bearing escrow
account with interest being credited to Lessee. Said construction lender shall
issue payments from said account pursuant to the construction contract for the
Tenant Improvements, remaining payments shall be made 100% by Lessee. Lessor
shall manage the construction of the Tenant Improvements for a supervision fee
equal to four percent (4%) of the Budget (as the same may change by agreement of
the parties) due and payable in nine equal monthly installments beginning on the
first day of the calendar month following the calendar month in which the Budget
is first approved.

(h)           Lessee’s Fixturing Period. By advance written notice, Lessor shall
provide Lessee access to the Premises during the thirty (30) day period (and
such earlier date for items of fixturing requiring earlier access, to the extent
Lessee requests same and Lessor determines same can be granted without
interference with the construction of the Building Shell) prior to the
Commencement Date (“Lessee’s Fixturing Period”) for the purpose of installing
furnishings and equipment, e.g. security system, furniture system and phone and
data system, provided, that Lessee and Lessee’s employees and contractors shall
at all times avoid interfering with Lessor’s ongoing work to bring the Premises
to a substantially completed condition. Except for payment of Base Rent, all
terms and provisions of this Lease shall apply during Lessee’s Fixturing Period,

7


--------------------------------------------------------------------------------




including, without limitation, Lessee’s indemnity and other obligations set
forth in Sections 7.07., 7.08. and 17.22. hereof and payment of Additional Rent
pursuant to Section 4.05 hereof.

(i)            Construction of Offsite and Onsite Improvements. In addition to
the Building Shell and Tenant Improvements, and concurrently with its
construction schedule for same, Lessor shall construct both offsite and onsite
improvements required as a condition to the Certificate of Occupancy for the
Building which are (i) (onsite) waterfront park, baseball field and soccer
field, and (ii) (offsite) Seaport Boulevard improvements and deep water slough
restoration.

(j)            Generator. Lessee, at Lessee’s sole cost and expense, and in
compliance with all applicable legal requirements including required permits,
may install, in a location and configuration to be designated by Lessee and
subject to Lessor’s prior written consent, which shall not be unreasonably
withheld, a generator and fuel storage tank and appropriate screening  and route
all electrical distribution from the Generator to the Premises (such generator,
tank and screening, routing of distribution and any related improvements being
collectively referred to herein as “Generator”).  Lessee shall indemnify and
hold Lessor and any lender whose loan is secured by the Project or Property or
any part thereof, free and harmless from any and all liability, claims, loss,
damages, causes of action (whether in tort or contract, law or equity, or
otherwise), expenses, charges, assessments, fines and penalties of any kind,
including without limitation, reasonable attorneys’ fees, expert witness fees
and costs, arising by reason of the existence, installation, problems with or
use of Generator.  Installation shall be done at such time and manner as to
which Lessor shall consent, which consent shall not be unreasonably withheld.

ARTICLE III
TERM

Section 3.01 Lease Term.

(a)           Commencement Date. The term of this Lease (“Lease Term”) shall be
for eleven (11) years beginning on the earlier of (i) the date a Certificate of
Occupancy (which means for purposes of this Lease, either a Certificate of
Occupancy or its equivalent which allows legal occupancy and including, without
limitation, a Notice of Substantial Completion) first is issued affecting the
Building, or (ii) the date on which Lessee first occupies or conducts business
at the Premises and the Seaport Boulevard improvements, the baseball and soccer

8


--------------------------------------------------------------------------------




fields have been substantially completed (the “Commencement Date”) provided
that, (i) for each day of delay by Lessee in failing to approve the interior
schematic drawings or the Working Drawings when required under Section 2.04(d),
or (ii) for each day of delay by Lessee in failing to approve the Budget, in
writing, within fourteen (14) days after delivery by the General Contractor as
provided in Section 2.04(d), or (iii) for each day of delay caused by any
changes to the approved Working Drawings requested by Lessee, or (iv) for each
day that any other act or omission by Lessee causes the construction schedule
for Tenant Improvements to be delayed provided that Lessor gives Lessee written
notice of such Lessee Delay within five (5) business days after its occurrence
(collectively “Lessee Delay”), the Commencement Date shall occur one (1) day in
advance of the date of the Certificate of Occupancy for each such day of delay.
For example, if seven (7) days of Lessee Delay causes the date of issuance of
the Certificate of Occupancy to occur on August 8, 2001 rather than August 1,
2001, the Commencement Date shall be August 1, 2001 for all purposes, including
payment of Base Rent and Additional Rent. The Lease Term shall expire, unless
sooner terminated or extended as provided herein, on the date which completes
eleven (11) years after the Commencement Date occurs or is deemed to have
occurred, e.g. if the date on which the Certificate of Occupancy is issued or
deemed to be issued for the Building is August 1, 2001, the Lease Term shall
expire on July 31, 2012 and if that date is August 3, 2001, the Lease Term shall
expire on August 2, 2012 (“Expiration Date”). The parties shall execute a
“Memorandum of Commencement of Lease Term” when the Commencement Date becomes
known, which shall include a certification by Lessor’s architect of the actual
Rentable Area of the Building determined by the methodology described in Section
2.01. and the actual monthly installments of Base Rent to be paid pursuant to
Section 4.01., and shall be substantially in the form attached hereto as Exhibit
“E.”

(b)           Scheduled Commencement Date. Lessor shall use commercially
reasonable efforts to cause the Certificate of Occupancy for the Building to be
issued no later than August 1, 2001 (“Scheduled Commencement Date”). If a
Certificate of Occupancy is not issued for the Building on or before the
Scheduled Commencement Date, this failure shall not constitute a breach of any
obligation hereunder on Lessor’s part to observe or perform nor affect the
validity of this Lease or the obligations of Lessee under it. If the
Commencement Date is adjusted for delay from any cause, the Expiration Date
shall be likewise adjusted for a like period.

(c)           Termination in Event of Delay. If for any reason Lessor is unable
to cause the issuance of a Certificate of Occupancy for the Building, on or
before the

9


--------------------------------------------------------------------------------




date which is one hundred eighty (180) days after the Scheduled Commencement
Date (for a reason other than Lessee Delay or Force Majeure Delay excused under
Section 17.21.), Lessee, at its sole election, may terminate this Lease upon
giving notice within ten (10) business days thereafter. Failure to give such
notice within said time period constitutes an irrevocable waiver of the
foregoing right to terminate under this Section 3.01(c).

Section 3.02  Option to Extend.

(a)           Exercise. Lessee is given one (1) option to extend the Lease Term
(“Option to Extend”) for a five (5) year period (“Extended Term”) following the
date on which the initial Lease Term would otherwise expire, which option may be
exercised only by written notice (“Option Notice”) from Lessee to Lessor given
not less than eighteen (18) months prior to the end of the initial Lease Term
(“Option Exercise Date”); provided, however, if Lessee is in material default
under this Lease (beyond the expiration of any applicable notice and cure
period) on the Option Exercise Date or on any day thereafter on or before the
last day of the initial Lease Term, the Option Notice shall be totally
ineffective, and this Lease shall expire on the last day of the initial Lease
Term, if not sooner terminated. The right of Lessee to exercise an Option to
Extend shall not be affected by any sublease or assignment of this Lease
previously entered into by Lessee pursuant to the provisions of this Lease.

(b)           Extended Term Rent. In the event Lessee exercises its Option to
Extend set forth herein, all the terms and conditions of this Lease shall
continue to apply except that the Base Rent payable by Lessee during each Option
Term shall be equal to one hundred percent (100%) of Fair Market Rent (defined
below), as determined under subparagraph (c) below. “Fair Market Rent” shall
mean the effective rate being charged (including periodic adjustments thereto as
applicable during the period of the Extended Term), for comparable space in
similar buildings in the vicinity, i.e. of a similar age and quality considering
any recent renovations or modernization, and floor plate size or, if such
comparable space is not available, adjustments shall be made in the
determination of Fair Market Rent to reflect the age and quality of the Building
and Premises as contrasted to other buildings used for comparison purposes, with
similar amenities, taking into consideration: size, location, floor level,
leasehold improvements or allowances provided or to be provided, term of the
lease, extent of services to be provided, the time that the particular rate
under consideration became or is to become effective, and any other relevant
terms or conditions applicable to both new and renewing tenants, but in no event
less than the monthly Base Rent prevailing during the last year of the initial
Lease Term or Extended Term, as applicable.

10


--------------------------------------------------------------------------------


(c)                                  Determination of Fair Market Rent.

(i)            Negotiation. If Lessee so exercises its Option to Extend in a
timely manner, the parties shall then meet in good faith to negotiate the Base
Rent for the Premises for the Extended Term, during the first thirty (30) days
after the date of the delivery by Lessee of the Option Notice (the “Negotiation
Period”). If, during the Negotiation Period, the parties agree on the Base Rent
applicable to the Premises for the Extended Term, then such agreed amount shall
be the Base Rent payable by Lessee during the Extended Term.

(ii)           Arbitration. In the event that the parties are unable to agree on
the Base Rent for the Premises within the Negotiation Period, then within ten
(10) days after the expiration of the Negotiation Period, each party shall
separately designate to the other in writing an appraiser to make this
determination. Each appraiser designated shall be a member of MAI and shall have
at least ten (10) years experience in appraising commercial real property, of
similar quality and use as the Premises, in San Mateo County. The failure of
either party to appoint an appraiser within the time allowed shall be deemed
equivalent to appointing the appraiser appointed by the other party, who shall
then determine the Fair Market Rent for the Premises for the Extended Term.
Within five (5) business days of their appointment, the two designated
appraisers shall jointly designate a third similarly qualified appraiser. Within
thirty (30) days after their appointment, each of the two appointed appraisers
shall submit to the third appraiser a sealed envelope containing such appointed
appraiser’s good faith determination of the Fair Market Rent for the Premises
for the Extended Term; concurrently with such delivery, each such appraiser
shall deliver a copy of his or her determination to the other appraiser. The
third appraiser shall within ten (10) days following receipt of such
submissions, then determine which of the two appraisers’ determinations most
closely reflects Fair Market Rent as defined above. The determination most
closely reflecting the third appraiser’s determination shall be deemed to be the
Fair Market Rent for the Premises during the Extended Term; the third appraiser
shall have no rights to adjust, amend or otherwise alter the determinations made
by the appraiser selected by the parties, but must select one or the other of
such appraisers’ submissions. The determination by such third appraiser shall be
final and binding upon the parties. Said third appraiser shall, upon selecting
the determination which most closely resembles Fair Market Rent, concurrently
notify both parties hereto. The Base Rent for the Extended Term shall be the
determination so selected. The parties shall share the appraisal expenses
equally. If the Extended Term begins prior to the determination of Fair Market
Rent, Lessee shall pay monthly installments of Base Rent equal to one hundred
ten

11


--------------------------------------------------------------------------------




percent (110%) of the monthly installment of Base Rent in effect for the last
year of the initial Lease Term (in lieu of “holdover rent” payable under Section
17.09(b)). Once a determination is made, any over payment or under payment shall
be reimbursed as a credit against, or paid by adding to, the monthly installment
of Base Rent next falling due.

ARTICLE IV
RENT: TRIPLE NET LEASE

Section 4.01 Base Rent. Lessee shall pay to Lessor as Base Rent an initial
monthly installment of [***] per square foot of Rentable Area as determined
under Section 2.01., in advance, on the first day of each calendar month of the
Lease Term, commencing on the Commencement Date, subject to being credited with
the advance payment of estimated first installment of Base Rent pursuant to
Section 4.03. Base Rent for any period during the Lease Term which is for less
than one month shall be a pro rata portion of the monthly installment (based on
the actual days in that month).

Section 4.02 Rent Adjustment. The Base Rent set forth in Section 4.01. above
shall be adjusted upward by an annual compounded increase of three and one-half
percent (3.5%), as of the first day of the thirteenth (13th) full calendar month
following the Commencement Date and as of each anniversary of that date
thereafter during the Lease Term, as shown on Exhibit “E” attached hereto.

Section 4.03 First Payment of Base Rent. Lessee shall pay in advance the first
payment of Base Rent in the estimated amount of [***] within five (5) days after
Lessee’s execution of this Lease. Base Rent payments shall resume on the first
day of the calendar month immediately succeeding the Commencement Date. If the
Commencement Date is other than the first day of a calendar month, the first
payment of Base Rent subsequent to the Commencement Date, but only that payment
of Base Rent, shall be reduced by any excess of the first Base Rent installment
paid in advance over the prorated amount actually due for such partial first
month of the Lease Term.

Section 4.04 Absolute Triple Net Lease. This Lease is what is commonly called a
“Absolute Triple Net Lease,” it being understood that Lessor shall receive the
Base Rent set forth in Section 4.01. free and clear of any and all expenses,
costs, impositions, taxes, assessments, liens or charges of any nature
whatsoever. Lessee shall pay all rent in lawful money of the United States of
America to Lessor at the notice address stated herein or to such other persons
or at such other

12


--------------------------------------------------------------------------------




places as Lessor may designate in writing on or before the due date specified
for same without prior demand, set-off or deduction of any nature whatsoever. It
is the intention of the parties hereto that this Lease shall not be terminable
for any reason by Lessee, and that except as herein expressly provided in
Articles III, VIII and XIII, concerning delay, destruction and condemnation,
Lessee shall in no event be entitled to any abatement of or reduction in rent
payable under this Lease. Any present or future law to the contrary shall not
alter this agreement of the parties.

 

Section 4.05  Additional Rent.

(a)           Defined. In addition to the Base Rent reserved by Section 4.01.,
Lessee shall pay, as Additional Rent (i) 100% as to amounts applicable solely to
the Premises or Property and Lessee’s Share (as defined in Section 4.07(c)
below) as to amounts applicable to the Project or Common Area of all taxes,
assessments, fees and other impositions payable by Lessee in accordance with the
provisions of Article IX, and insurance premiums in accordance with the
provisions of Article VII, (ii) Lessee’s Share of Operating Expenses defined
below provided that notwithstanding the foregoing, prior to January 1, 2002,
during the construction phase of the Project, Lessee shall pay 100% of Operating
Expenses applicable to the Property or Premises in lieu of paying Lessee’s Share
of the specific items being billed, and (iii) any other charges, costs and
expenses (including appropriate reserves therefor) which are contemplated or
which may arise under any provision of this Lease during the Lease Term, plus a
Management Fee to Lessor equal to 3% of the Base Rent. The Management Fee is due
and payable, in advance, with each installment of Base Rent. All of such
charges, costs, expenses, Management Fee and all other amounts payable by Lessee
hereunder, shall constitute Additional Rent, and upon the failure of Lessee to
pay any of such charges, costs or expenses, Lessor shall have the same rights
and remedies as otherwise provided in this Lease for the failure of Lessee to
pay Base Rent. To the extent any of the aforesaid amounts are fairly allocable
to the Common Area or to other portions of the Project, Lessee’s obligation is
to pay only its proportionate share as determined by Lessor based upon the ratio
of the Rentable Area of the Premises to the Rentable Area of all office and
research and development buildings at the Project which share is presently
determined to be eight point five three percent (8.53 %).

(b)           Payment. To the extent not paid pursuant to other provisions of
this Lease, and at Lessor’s sole election, Lessor may submit invoices and Lessee
shall pay Additional Rent in monthly installments on the first day of each month
in advance in an amount to be estimated by Lessor, based on Lessor’s experience
in

13


--------------------------------------------------------------------------------




managing office/research and development projects. Within ninety (90) days
following the end of the period used by Lessor in estimating Additional Rent,
Lessor shall furnish to Lessee a statement (hereinafter referred to as “Lessor’s
Statement”) of the actual amount of Lessee’s proportionate share of such
Additional Rent for such period. Within fifteen (15) days thereafter, Lessee
shall pay to Lessor, as Additional Rent, or Lessor shall remit or credit to
Lessee, as the case may be, the difference between the estimated amounts paid by
Lessee and the actual amount of Lessee’s Additional Rent for such period as
shown by such statement. Monthly installments for the ensuing year shall be
adjusted upward or downward as set forth in Lessor’s Statement.

Section 4.06  Security Deposit.

(a)           Initial Security Deposit. Within five (5) business days after the
date this Lease is executed by Lessee, Lessee shall deposit with Lessor a
Security Deposit equal to eighteen (18) month’s estimated Base Rent in the
amount of [***] in the form of cash or an unconditional, irrevocable standby
letter of credit without documents, i.e., no obligation on Lessor’s part to
present anything but a sight draft, with Lessor as beneficiary (or, at Lessor’s
option, as co-beneficiary with Lessor’s Lender), drawable in whole or in part,
providing for payment in San Francisco on presentation of Lessor’s drafts on
sight, providing for multiple draws and multiple successors and otherwise both
from a bank and in a form acceptable to Lessor, including, without limitation,
in a form identical to or similar to that attached to this Lease as
Exhibit      (the “Security Deposit”). The Security Deposit shall be held by
Lessor as security for the faithful performance by Lessee of all of the terms,
covenants, and conditions of this Lease applicable to Lessee. If Lessee defaults
with respect to any provision of this Lease, including but not limited to the
provisions relating to the condition of the Premises upon Lease Termination,
Lessor may (but shall not be required to) use, apply or retain all or any part
of the Security Deposit for the payment of any amount which Lessor may spend by
reason of Lessee’s default or to compensate Lessor for any loss or damage which
Lessor may suffer by reason of Lessee’s default and if all or any part of the
Security Deposit is in the form a of a letter of credit, Lessor may draw on all
or any part of same and thereafter retain any unapplied portion as a cash
Security Deposit. If any portion of the Security Deposit is so used or applied,
Lessee shall, within ten days after written demand therefor, deposit cash (or a
replacement letter of credit in form and substance subject to the same
requirements as the original letter of credit) with Lessor in an amount
sufficient to restore the Security Deposit to its original amount. Lessee’s
failure to do so shall

14


--------------------------------------------------------------------------------




be a material default and breach of this Lease by Lessee. The rights of Lessor
pursuant to this Section 4.06. are in addition to any rights which Lessor may
have pursuant to Article 12 below. If Lessee fully and faithfully performs every
provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned (without interest) to Lessee (or, at Lessor’s
option, to the last assignee of Lessee’s interests hereunder) at Lease
expiration or termination and after Lessee has vacated the Premises. Lessor
shall not be required to keep the Security Deposit separate from Lessor’s
general funds or be deemed a trustee of same. If the Security Deposit is in
whole or in part in the form of a letter of credit, failure of Lessee to deliver
a replacement letter of credit to Lessor at least forty-five (45) business days
prior to the expiration date of any current letter of credit shall constitute a
separate default entitling Lessor to draw down immediately and entirely on the
current letter of credit and the proceeds shall constitute a cash Security
Deposit.

(b)           Adjustment of Security Deposit. The letter of credit shall be
reduced to an amount equal to the total of three (3) months of Base Rent at the
then current rate, if Lessee establishes through financial statements prepared
in accordance with generally accepted accounting principles and in a form
acceptable to Lessor that Lessee has achieved annual revenue for a period of at
least one (1) fiscal year of at least [***] and has further achieved quarterly
operating profit of at least [***] for not less than four (4) consecutive
quarters.

Section 4.07  Operating Expenses.

(a)           Definition. “Operating Expenses” shall mean and include, to the
extent not billed as a cost or expense of the Premises, Property or otherwise
pursuant to Articles VI, VII or IX, all costs and expenses of every kind and
nature paid or incurred by Lessor (whether obligated to do so or undertaken at
Lessor’s discretion) in the operation, maintenance, repair and replacement of
the Common Areas, including Common Area buildings and improvements located
within the Project and including Common Areas located on the Property. Such cost
and expenses shall include, but not be limited to, costs of management;
cleaning; lighting; the costs of maintaining, repairing and replacing all Common
Area improvements (including but not be limited to signage, light poles and
fixtures, storm and sanitary sewers, parking lots, driveways, walkways, curbs
and roads), repairs to and maintenance of the structural and non-structural
portions of the Amenity/Athletic Facility; supplies, tools, equipment and
materials used in the operation and maintenance of the Project; snow removal;
parking lot striping; removal of trash, rubbish, garbage and other refuse;
painting; removal of graffiti;

15


--------------------------------------------------------------------------------




painting of exterior walls; landscaping; providing security to the extent Lessor
determines in its sole discretion to do so (including security systems and/or
systems designed to safeguard life or property against acts of God and/or
criminal and/or negligent acts, and the costs of maintaining of same); public
liability, property damage, fire insurance, earthquake and flood coverage, all
risk or special form insurance coverage, rent interruption insurance coverage,
the costs of excess award above insurance aggregate, total compensation and
benefits (including premiums for workers’ compensation and other insurance) paid
to or on behalf of employees, including but not limited to full or part time
on-site management or maintenance personnel; personal property taxes; fire
protection and fire hydrant charges (including fire protection system signaling
devices, now or hereafter required, and the costs of maintaining of same); water
and sewer charges; utility charges; license and permit fees necessary to operate
and maintain the initial cost of or the reasonable depreciation of equipment
used in operating and maintaining the Common Areas and rent paid for leasing any
such equipment; reasonable cost of on or off site storage space of any and all
items used in conjunction with the operation, maintenance and management of the
Project, including but not limited to tools, machinery, records, decorations,
tables, benches, supplies and meters; the cost of and installation cost of any
and all items which are installed for the purpose of reducing Operating
Expenses, increasing building or public safety or which may be then required by
governmental authority, laws, statutes, ordinances and/or regulations, a use
privilege charge consisting of Base Rent and Operating Expenses allocated to the
Amenities/Athletic Facility and all costs and expenses arising from the
operation of same. Lessor shall apply the following amounts received by Lessor
to reduce Operating Expenses of the amenities/Athletic Facility or other portion
of the Common Area which generates same; (1) fees paid by any user other than
tenants of the Project (including, without limitation, the public and Lessee’s
employees) for use of the Amenities/Athletic Facility and any of the other
Common Areas; (2) base rent and additional rent paid by the operators of the
Amenities/Athletic Facility and any of the other Common Areas.

(b)           Payment. Lessee shall pay Lessee’s Share of Additional Rent in
monthly installments on the first day of each month in an amount set forth in a
written estimate by Lessor. Lessor agrees that it will make its estimate in good
faith and based on Lessor’s experience in managing office/research and
development projects. Within ninety (90) days following the end of the period
used by Lessor in estimating Lessee’s share of Additional Rent, Lessor shall
furnish to Lessee a statement (hereinafter referred to as “Lessor’s Statement”)
of the actual amount of Lessee’s Share of such Additional Rent for such period.
Within ten (10) days thereafter, Lessee shall pay to Lessor, as Additional Rent,
or

16


--------------------------------------------------------------------------------




Lessor shall remit to Lessee, as the case may be, the difference between the
estimated amounts paid by Lessee and the actual amount of Lessee’s Share of
Additional Rent for such period as shown by such Statement. Lessee’s Share of
Additional Rent for the ensuing estimation period shall be adjusted upward or
downward based upon Lessor’s Statement.

(c)           Lessee’s Share. For purposes hereof, “Lessee’s Share” shall mean
the rentable square footage of the Building subject to this Lease (at the time
in question) divided by a number equal to the number of rentable square feet of
office/research and development buildings which are then constructed at the
Project, in each case measured on a dripline basis.

(d)           Exclusions. For purposes of this Lease, the term Operating
Expenses shall not include (and Lessee shall have no liability for) any of the
following: initial construction of any Common Area improvements; legal fees,
permit fees, architectural and engineering fees related to the initial
development and construction of the Project; costs (including permit, license
and inspection costs) incurred in renovating or otherwise improving, decorating
or redecorating rentable space for prospective tenants or vacant rentable space;
legal fees, space planner’s fees and brokerage fees incurred in connection with
the original or future leasing of the Project; any bad debt loss, rent loss, or
reserves for bad debts or rent loss; interest, charges and fees incurred on
debt, payments on mortgages and amounts paid as ground rental for the real
property underlying the Project by Lessor; any costs covered by any warranty,
rebate, guarantee or service contract which are actually collected by Lessor
(which shall not prohibit Lessor from passing through the costs of any such
service contract if otherwise includable in Operating Expenses); interest, late
charges and tax penalties incurred as a result of Lessor’s gross negligence or
unwillingness to make payments or file tax returns when due; any costs
representing an amount paid to a person, firm, corporation or other entity
related to Lessor which is in excess of the amount which would have been paid in
the absence of such relationship. Nothing contained in this Section shall
prohibit or limit Lessor from passing through, in Article IX, any one or more
specified items as part of the Community Facility District Bond.

Section 4.08  Lessee’s Right to Review Supporting Data.

(a)           Exercise of Right by Lessee. Provided that Lessee is not in
default under this Lease and provided further that Lessee strictly complies with
the provisions of this Paragraph, Lessee shall have the right to reasonably
review supporting data for any portion of a Lessor’s statement that Lessee
claims is incorrect. In order for Lessee to exercise its right under this
Paragraph, Lessee

17


--------------------------------------------------------------------------------




shall, within thirty (30) days after any such Lessor’s statement is sent,
deliver a written notice to Lessor specifying the portions of the Lessor’s
statement that are claimed to be incorrect, and Lessee shall simultaneously pay
to Lessor all amounts due from Lessee to Lessor as specified in the Lessor’s
statement. Except as expressly set forth in subparagraph 3 below, in no event
shall Lessee be entitled to withhold, deduct, or offset any monetary obligation
of Lessee to Lessor under the Lease.

(b)           Procedures for Review.  Lessee acknowledges that Lessor maintains
its records for the Building and Project at its offices in San Francisco, and
Lessee therefore agrees that any review of supporting data under this Paragraph
shall occur at such location. Any review to be conducted under this Paragraph
shall be at the sole expense of Lessee and shall be conducted by an independent
firm of certified public accountants of national standing. Lessee acknowledges
and agrees that any supporting data reviewed under this Paragraph constitute
confidential information of Lessor, which shall not be disclosed to anyone other
than the accountants performing the review and the principals of Lessee who
receive the results of the review. The disclosure of such information to any
other person, whether or not caused by the conduct of Lessee, shall constitute a
material breach of this Lease.

(c)           Finding of Error.  Any errors disclosed by the review of
supporting data under this Paragraph shall be promptly corrected, provided that
Lessor shall have the right to cause another review of the supporting data to be
made by an independent firm of certified public accountants of national
standing. In the event of a disagreement between the two accounting firms, the
review that discloses the least amount of deviation from the Lessor’s statement
shall be deemed to be correct and its review shall be final and binding on both
Lessor and Lessee. If the results of the review of supporting data taking into
account, if applicable, the results of any additional review caused by Lessor
reveal that Lessee has overpaid obligations for a preceding period, the amount
of such overpayment shall be credit against Lessee’s subsequent installment
obligations to pay its share of Additional Rent. In the event that such results
show that Lessee has underpaid its obligations for a preceding period, the
amount of such underpayment shall be paid by Lessee to Lessor with the next
succeeding installment obligation of Additional Rent or, if the Lease has
terminated, in cash within thirty (30) days after the determination of
underpayment is delivered to Lessee. Each party shall pay the cost and expense
of its chosen accounting firm.

(d)           Effect of Lessee’s Default.  In the event that Lessee becomes in
default of its obligations under this Lease at any time during the pendency of a

18


--------------------------------------------------------------------------------




review of records under this Paragraph, said right to review shall immediately
cease and the matters originally set forth in the Lessor’s statement shall be
deemed to be correct.

ARTICLE V
USE

Section 5.01  Permitted Use and Limitations on Use.  The Premises shall be used
and occupied only for office, research and development, together with such
ancillary uses which do not cause excessive wear of the Premises or increase the
potential liability of Lessor, and for no other use, without Lessor’s prior
written consent which shall not be unreasonably withheld, conditioned or delayed
so long as such use is lawful and does not conflict with any other provision of
this Lease, including, without limitation, the restrictions set forth in the
following provisions of this Section. Lessee shall not use, suffer or permit the
use of the Premises in any manner that will tend to create or constitute waste,
nuisance or unlawful acts. In no event shall it be unreasonable for Lessor to
withhold its consent as to uses which it determines would tend to increase
materially the wear of the Premises or any part thereof or increase the
potential liability of Lessor or decrease the marketability, financability,
leasability or value of the Premises or Project. Lessee shall not do anything in
or about the Premises which will (i) cause structural injury to or threaten the
structural integrity of the Premises, or (ii) cause damage to any part of the
Building or Project except to the extent reasonably necessary for the
installation of Lessee’s trade fixtures and Lessee’s Alterations, and then only
in a manner which has been first approved by Lessor in writing. Lessee shall not
operate any equipment within the Premises which will (i) materially damage the
Building or the Common Area, (ii) overload existing electrical plumbing or HVAC
systems or other equipment or system servicing the Building, (iii) impair the
efficient operation of the sprinkler system or the heating, ventilating or air
conditioning (“HVAC”) equipment within or servicing the Building, (iv) damage,
overload or corrode the sanitary sewer system, or (v) damage or interferes with
the use by others of the Common Area or any other part of the Project. Lessee
shall not attach, hang or suspend anything from the ceiling, roof, walls or
columns of the Building or set any load on the floor in excess of the load
limits for which such items are designed nor operate hard wheel forklifts within
the Premises. Any dust, fumes, or waste products generated by Lessee’s use of
the Premises shall be contained and disposed so that they do not (i) create an
unreasonable fire or health hazard, (ii) damage the Premises, or (iii) result in
the violation of any law. Except as approved by Lessor in its discretion, Lessee
shall not change the exterior of the Building, or install any equipment or
antennas on or make any penetrations of the

19


--------------------------------------------------------------------------------




exterior or roof of the Building, provided that Lessee may install rooftop
antennae or other communication devices on the roof of the Building with
Lessor’s prior written consent which shall not be unreasonably withheld or
delayed. Lessee shall not conduct on any portion of the Premises any sale of any
kind, including any public or private auction, fire sale, going-out-of-business
sale, distress sale or other liquidation sale. No materials, supplies, tanks or
containers, equipment, finished products or semifinished products, raw
materials, inoperable vehicles or articles of any nature shall be stored upon or
permitted to remain within the outside areas of the Project except in any fully
fenced and screened areas outside the Building which have been designed for such
purpose and have been approved in writing by Lessor for such use by Lessee.

Section 5.02  Compliance with Law.

(a)           Lessor shall deliver the Premises to Lessee on the Commencement
Date, for office use, free of violations of any covenants or restrictions of
record, or any applicable law, building code, regulation or ordinance in effect
on such Commencement Date, including without limitation, the Americans with
Disability Act, and free of Year Two Thousand computer programming defects.

(b)           Except as provided in paragraph 5.02.(a), Lessee shall, at
Lessee’s cost and expense, comply promptly with all statutes, ordinances, codes,
rules, regulations, orders, covenants and restrictions of record, and
requirements applicable to the Premises and Lessee’s use and occupancy of same
in effect during any part of the Lease Term, whether the same are presently
foreseeable or not, and without regard to the cost, expense or inconvenience of
compliance.

(c)           By executing this Lease, Lessee acknowledges that it has reviewed
and satisfied itself as to its compliance, or intended compliance with the
applicable zoning and permit laws, hazardous materials and waste requirements,
and all other statutes, laws, or ordinances relevant to the uses stated in
Section 5.01., above, provided that Lessor represents that the Premises, on the
date certified for occupancy, may legally be used for general office purposes.

Section 5.03  Condition of Premises at Commencement Date.  Subject to all of the
terms of this Lease for the construction of Tenant Improvements, Lessor shall
deliver the Building to Lessee on the Commencement Date with the Building
plumbing, lighting, heating, ventilating, air conditioning, gas, electrical, and
sprinkler systems and loading doors as set forth in Exhibit “D” in proper
operating condition and built substantially in accordance with the approved
plans therefor, and in a workmanlike manner. Except as otherwise provided in
this Lease, Lessee

20


--------------------------------------------------------------------------------


hereby accepts the Premises in their condition existing as of the Commencement
Date, subject to all applicable zoning, municipal, county and state laws,
ordinances and regulations governing and regulating the use and condition of the
Premises, and any covenants or restrictions, liens, encumbrances and title
exceptions of record, and accepts this Lease subject thereto and to all matters
disclosed thereby and by any exhibits attached hereto. Lessee acknowledges that
neither Lessor nor any agent of Lessor has made any representation or warranty
as to the present or future suitability of the Premises for the conduct of
Lessee’s business.

Section 5.04  Defective Condition at Commencement Date.  In the event that it is
determined, and Lessee notifies Lessor in writing within one year after the
Commencement Date, that any of the obligations of Lessor set forth in Section
2.04.(b), Section 5.02.(a) or Section 5.03. were not performed, then it shall be
the obligation of Lessor, and the sole right and remedy of Lessee, after receipt
of written notice from Lessee setting forth with specificity the nature of the
failed performance, to promptly, within a reasonable time and at Lessor’s sole
cost, correct same. Except as to certain defects which remain Lessor’s
responsibility under Section 6.01(b) Lessee’s failure to give such written
notice to Lessor within one year after the Commencement Date shall constitute a
conclusive presumption that Lessor has complied with all of Lessor’s obligations
under the foregoing sections 2.04.(b), 5.02.(a) and 5.03., and any required
correction after that date shall be performed by Lessee, at its sole cost and
expense. At the end of the first year of the Lease Term, Lessor shall promptly
assign to Lessee all of Lessor’s contractor’s, and/or manufacturer’s guarantees,
warranties, and causes of action which do not relate to Lessor’s obligations
under Section 6.01(b).

Section 5.05  Building Security.  Lessee acknowledges and agrees that it assumes
sole responsibility for security at the Premises for its agents, employees,
invitees, licensees, contractors, guests and visitors and will provide such
systems and personnel for same including, without limitation, that portion of
the Common Area located on the legal parcel which the Building is located as it
deems necessary or appropriate and at its sole cost and expense. Lessee
acknowledges and agrees that Lessor does not intend to provide any security
system or security personnel at the Premises or Project, including, without
limitation, at the Common Areas, provided, however, that nothing herein shall be
deemed to prevent Lessor from providing such system or personnel in the future,
the cost of which will be included in those items for which Lessee pays
Additional Rent.

Section 5.06  Rules and Regulations.  Lessor may from time to time promulgate
reasonable and nondiscriminatory rules and regulations applicable for

21


--------------------------------------------------------------------------------




the care and orderly management of the Premises, the Project and/or its Common
Area. Such rules and regulations shall be binding upon Lessor upon delivery of a
copy thereof to Lessor, and Lessor agrees to abide by such rules and
regulations. A copy of the initial Rules and Regulations is attached hereto as
Exhibit “L.” If there is a conflict between the rules and regulations and any of
the provisions of this Lease, the provisions of this Lease shall prevail. Lessor
shall not be responsible for the violation of any such rules and regulations by
any person, including, without limitation, Lessee or its employees, agents,
invitees, licensees, guests, visitors or contractors.

ARTICLE VI
MAINTENANCE, REPAIRS AND ALTERATIONS

Section 6.01  Maintenance of Premises.

(a)           Throughout the Lease Term, Lessee, at its sole cost and expense,
shall keep, maintain, repair and replace the Premises (except as provided in
6.01.(b) and except for uninsured repairs or replacement costs caused solely by
an act of gross negligence or intentional misconduct by Lessor during the Lease
Term) and all improvements and appurtenances in or serving the Premises,
including, without limitation, all interior and exterior walls, all doors and
windows, the roof membrane, all elevators and stairways, all wall surfaces and
floor coverings, all Tenant Improvements and alterations, additions and
improvements installed during the Lease Term, all sewer, plumbing, electrical,
lighting, heating, ventilation and cooling systems, fire sprinklers, fire safety
and security systems, fixture and appliances and all wiring and glazing, in the
same good order, condition and repair as they are in on the Commencement Date,
or may be put in during the Lease Term, reasonable wear excepted, provided that
wear which could be prevented by first class maintenance shall not be deemed
reasonable.

(b)           Lessor, at its sole cost and expense, (and in addition to its
obligations set forth in Section 5.04) shall repair defects Building Shell,
including exterior walls (including all exterior glass which is damaged by
structural defects in such exterior walls), floors installed as part of the
Building Shell, supporting pillars, structural walls, roof structure and
foundations of the Building and sewer and plumbing systems outside the Building
as well as any defects in the offsite and onsite improvements listed in Section
2.04(i) of which Lessor receives notice during the final twenty-four (24) months
of the Lease Term, provided that the need for repair is not caused by Lessee, in
which event Lessor shall repair same, at Lessee’s sole cost and expense (to the
extent not insured) and Lessee shall reimburse Lessor for same upon demand.
Lessor shall replace the roof membrane

22


--------------------------------------------------------------------------------




of the Building, the parking lot surface, landscaping, drainage, irrigation,
sprinkler and sewer and plumbing systems outside the Building systems when the
useful life of each has expired, and Lessee shall pay that portion of the cost
of each replacement, together with annual interest at the Agreed Rat which shall
be amortized over the useful life of each such replacement applicable to the
balance of the Lease Term, in equal monthly installments due and payable with
installments of Base Rent provided that as to repairs and replacements within
the Common Area, Lessee shall pay Lessee’s Share as described in Section 4.05.
Lessee shall give Lessor written notice of any need of repairs which are the
obligation of Lessor hereunder and Lessor shall have a reasonable time to
perform same. Should Lessor default as provided in Section 12.03 with respect to
its obligation to make any of the repairs assumed by it hereunder with respect
to the Building, Lessee shall have the right to perform such repairs and Lessor
agrees that within thirty (30) days after written demand accompanied by detailed
invoice(s), it shall pay to Lessee the cost of any such repairs together with
accrued interest from the date of Lessee’s payment at the Agreed Rate. Lessor
shall not be liable to Lessee, its employees, invitees, or licensees for any
damage to person or property, and Lessee’s sole right and remedy shall be the
performance of said repairs by Lessee with right of reimbursement from Lessor of
the reasonable fair market cost of said repairs, not exceeding the sum actually
expended by Lessee, together with accrued interest from the date of Lessee’s
payment at the Agreed Rate, provided that nothing herein shall be deemed to
create a right of setoff or withholding by Lessee of Base Rent or Additional
Rent or any other amounts due herein. Lessee hereby expressly waives all rights
under and benefits of Sections 1941 and 1942 of the California Civil Code or
under any similar law, statute or ordinance now or hereafter in effect to make
repairs and offset the cost of same against rent or to withhold or delay any
payment of rent or any other of its obligations hereunder as a result of any
default by Lessor under this Section 6.01.(b).

(c)           Lessee agrees to keep the Premises, both inside and out, clean and
in sanitary condition as required by the health, sanitary and police ordinances
and regulations of any political subdivision having jurisdiction and to remove
all trash and debris which may be found in or around the Premises. Lessee
further agrees to keep the interior surfaces of the Premises, including, without
limitation, windows, floors, walls, doors, showcases and fixtures clean and neat
in appearance.

(d)           If Lessee refuses or neglects to commence such repairs and/or
maintenance for which Lessee is responsible under this Article VI within a
thirty

23


--------------------------------------------------------------------------------




(30) day period (or as soon as practical and in no event later than five (5)
days, if the failure to initiate the repair threatens to cause further damage to
the Premises) after written notice from Lessor and thereafter diligently
prosecute the same to completion, then Lessor may (i) enter the Premises (except
in an emergency, upon at least 24 hours advanced written notice) during Lessor’s
business hours and cause such repairs and/or maintenance to be made and shall
not be responsible to Lessee for any loss or damage occasioned thereby and
Lessee agrees that upon demand, it shall pay to Lessor the reasonable cost of
any such repairs, not exceeding the sum actually expended by Lessor, together
with accrued interest from the date of Lessor’s payment at the Agreed Rate and
(ii) elect to enter into a maintenance contract at a market rate for first-rate
maintenance with a third party for the performance of all or a part of Lessee’s
maintenance obligations, whereupon, Lessee shall be relieved from its
obligations to perform only those maintenance obligations covered by such
maintenance contract, and Lessee shall bear the entire cost of such maintenance
contract which shall be paid in advance, as Additional Rent, on a monthly basis
with Lessee’s Base Rent payments.

Section 6.02  Maintenance of Common Areas.  Subject to 6.01.(c) and subject to
Lessee paying Lessee’s Share of the cost and expense for same pursuant to
Section 4.05 Lessor shall maintain, repair and replace all landscape, hardscape
and other improvements within the Common Areas and shall operate and manage the
Amenities/Athletic Facility and other Common Area features and facilities
described in Section 2.02, including, without limitation, all landscape,
hardscape and other improvements within the areas outside of the Premises
located on the Property, including without limitation, landscaping, curbs,
walkways, driveways, parking areas and lighting and sprinkler systems.

Section 6.03  Alterations, Additions and Improvements.  No alterations,
additions, or improvements (“Alterations”) shall be made to the Premises by
Lessee without the prior written consent of Lessor which Lessor will not
unreasonably withhold, [***].  As a condition to Lessor’s obligation to consider
any request for consent hereunder, Lessee shall pay Lessor upon demand for the
reasonable costs and expenses of third-party consultants, engineers, architects
and others for reviewing plans and specifications and for monitoring the
construction of any proposed Alterations. Lessor may require Lessee to remove
any such Alterations at the expiration or termination of the

24


--------------------------------------------------------------------------------




Lease Term and to restore the Premises to their prior condition by written
notice given on or before the earlier of (i) the expiration of the Lease Term or
(ii) thirty (30) days after termination of the Lease or (iii) thirty (30) days
after a written request from Lessee for such notice from Lessor provided, that,
if Lessee requests same from Lessor, Lessor will notify Lessee within five (5)
business days after receipt of Lessee’s request and a copy of all plans and
specifications for the proposed Alteration whether it will require removal. All
Alterations to be made to the Premises shall be made under the supervision of a
competent, California licensed architect and/or competent California licensed
structural engineer (each of whom has been approved by Lessor) and shall be made
in accordance with plans and specifications which have been furnished to and
approved by Lessor in writing prior to commencement of work. All Alterations
shall be designed, constructed and installed at the sole cost and expense of
Lessee by California licensed architects, engineers, and contractors approved by
Lessor, in compliance with all applicable law, and in good and workmanlike
manner. Any Alteration except furniture and trade fixtures, shall become the
property of Lessor at the expiration, or sooner termination of the Lease, unless
Lessor directs otherwise, provided that Lessee shall retain title to all
furniture and trade fixtures placed on the Premises. All heating, lighting,
electrical, air conditioning, full height partitioning (but not moveable, free
standing cubicle-type partitions which do not extend to the ceiling or connect
to Building walls), drapery and carpeting installations made by Lessee together
with all property that has become an integral part of the Premises, shall be and
become the property of Lessor upon the expiration, or sooner termination of the
Lease, and shall not be deemed trade fixtures. Within thirty (30) days after
completion of any Alteration, Lessee, Lessee shall provide Lessor with a
complete set of “as built” plans for same.

Section 6.04  Covenant Against Liens.  Lessee shall not allow any liens arising
from any act or omission of Lessee to exist, attach to, be placed on, or
encumber Lessor’s or Lessee’s interest in the Premises or Project, or any
portion of either, by operation of law or otherwise. Lessee shall not suffer or
permit any lien of mechanics, material suppliers, or others to be placed against
the Premises or Project, or any portion of either, with respect to work or
services performed or claimed to have been performed for Lessee or materials
furnished or claimed to have been furnished to Lessee or the Premises. Lessor
has the right at all times to post and keep posted on the Premises any notice
that it considers necessary for protection from such liens. At least seven (7)
days before beginning construction of any Alteration, Lessee shall give Lessor
written notice of the expected commencement date of that construction to permit
Lessor to post and record a notice of nonresponsibility. If any such lien
attaches or Lessee received notice of

25


--------------------------------------------------------------------------------




any such lien, Lessee shall cause the lien to be immediately released and
removed of record. Despite any other provision of this Lease, if the lien is not
released and removed within twenty (20) days after Lessor delivers notice of the
lien to Lessee, Lessor may immediately take all action necessary to release and
remove the lien, without any duty to investigate the validity of it. All
expenses (including reasonable attorney fees and the cost of any bond) incurred
by Lessor in connection with a lien incurred by Lessee or its removal shall be
considered Additional Rent under this Lease and be immediately due and payable
by Lessee.

Section 6.05  Reimbursable Capital Expenditures.  Except for items of capital
expenditures which are to be made at Lessor’s sole cost and expense pursuant to
the first sentence of Section 6.01(b) above, capital expenditures, together with
interest thereon at the Agreed Rate, for any replacement item at the Project
made by Lessor in excess of One Hundred Thousand Dollars ($100,000.00) during
the Lease Term shall be amortized over the remaining Lease Term for the useful
life of such replacement item within the numerator being the number of months
remaining in the Lease Term and the denominator being the number of months of
the “useful life” of the improvements. Lessee shall be obligated for such
amortized portion of any such expenditure in equal monthly installments due and
payable with each installment of Base Rent.

ARTICLE VII
INSURANCE

Section 7.01  Property/Rental Insurance for Premises.  At all times during the
Lease Term, Lessor shall keep the Premises and Project insured against loss or
damage by fire and those risks normally included in the term “all risk,”
including, without limitation, coverage for (i) earthquake and earthquake
sprinkler leakage, (ii) flood, (iii) loss of rents and extra expense for
eighteen (18) months, including scheduled rent increases, (iv) boiler and
machinery, (v) Tenant Improvements and (vi) fire damage legal liability form,
including waiver of subrogation. Any deductibles shall be paid by Lessee. The
amount of such insurance shall not be less than 100% of replacement cost.
Insurance shall include a Building Ordinance and Increased Cost of Construction
Endorsement insuring the increased cost of reconstructing the Premises incurred
due to the need to comply with applicable statutes, ordinances and requirements
of all municipal, state and federal authorities now in force, which or may be in
force hereafter. Any recovery received from said insurance policy shall be paid
to Lessor and thereafter applied by Lessor to the reconstruction of the Premises
in accordance with the provisions of Article VIII below. Lessee, in addition to
the rent and other charges provided herein, shall reimburse Lessor for the cost
of the premiums for all such insurance covering

26


--------------------------------------------------------------------------------




the Premises in accordance with Article IV. Such reimbursement and shall be made
within (15) days of Lessee’s receipt of a copy of Lessor’s statement therefor.
Lessee shall pay to Lessor any deductible (subject to the above conditions)
owing within fifteen (15) days after receipt of notice from Lessor of the amount
owing. To the extent commercially available, Lessor’s insurance shall have a
deductible not greater than fifteen percent (15%) for earthquake and ten percent
(10%) for the basic “all risk” coverage.

Section 7.02  Property Insurance for Fixtures and Inventory.  At all times
during the Lease Term, Lessee shall, at its sole expense, maintain insurance
with “all risk” coverage on any fixtures, furnishings, merchandise equipment or
personal property in or on the Premises, whether in place as of the date hereof
or installed hereafter.  The amount of such insurance shall not be less than one
hundred percent (100%) of the replacement cost thereof, and Lessor shall not
have any responsibility nor pay any cost for maintaining any types of such
insurance.  Lessee shall pay all deductibles.

Section 7.03  Lessor’s Liability Insurance.  During the Lease Term, Lessor shall
maintain a policy or policies of comprehensive general liability insurance
naming Lessor (and such others as designated by Lessor) against claims and
liability for bodily injury, property damage on our about the Project, with
combined single limit coverage in an amount determined by Lessor in its sole
discretion (which amount is currently Fifty Million Dollars ($50,000,000.00));
provided that if such policy is a blanket policy that covers properties (other
than the Project) owned by Lessor, only that portion allocable to the Project
shall be payable hereunder. Lessee, in addition to the rent and other charges
provided herein, agrees to pay Lessee’s Share of the premiums for all such
insurance in accordance with Article IV.

Section 7.04  Liability Insurance Carried by Lessee.  At all times during the
Lease Term (and any holdover period) Lessee shall obtain and keep in force a
commercial general liability policy of insurance protecting Lessee, Lessor and
any Lender(s) whose names are provided to Lessee as Additional Insureds against
claims and liability for bodily injury, personal injury and property damage
based upon involving or arising out of ownership, use, occupancy or maintenance
of the Premises and all areas appurtenant thereto. Such insurance shall be on an
occurrence basis providing a single limit coverage in amount of not less than
Ten Million Dollars ($10,000,000) per occurrence with an Additional Lessors or
Premises Endorsements and containing an “Amendment of the Pollution Exclusion
Endorsement” for damage caused by heat, smoke, fumes from a hostile fire. The
limits of said insurance required by this Lease as carried by Lessee shall

27


--------------------------------------------------------------------------------




not, however limit the liability of Lessee nor relieve Lessee of any obligation
hereunder. All insurance to be carried by the Lessee shall be primary to and not
contributory with, any similar insurance carried by Lessor whose insurance shall
be considered excess insurance only.

Section 7.05  Lessee to Furnish Proof of Insurance.  Lessee shall furnish to
Lessor prior to the Commencement Date, and at least thirty (30) days prior to
the expiration date of any policy, certificates indicating that the property
insurance and liability insurance required to be maintained by Lessee is in full
force and effect for the twelve (12) month period following such expiration
date; that Lessor has been named as an additional insured to the extent of
contractual liability assumed in Section 7.07. “Indemnification” and Section
7.08. “Lessor as Party Defendant”; and that all such policies will not be
canceled unless thirty (30) days’ prior written notice of the proposed
cancellation has been given to Lessor. The insurance shall be with insurers
approved by Lessor, provided, however, that such approval shall not be
unreasonably withheld so long as Lessee’s insurance carrier has a Best’s
Insurance Guide rating not less than A+ VIII. Within ten (10) business days
after Lessee’s written request for same, Lessor shall furnish once during any
calendar year, certificates indicating that the property insurance and liability
insurance required to be kept by Lessor is in full force and effect.

Section 7.06  Mutual Waiver of Claims and Subrogation Rights.  Lessor and Lessee
hereby release and relieve the other, and waive their entire claim of recovery
for loss or damage to property arising out of or incident to fire, lightning,
and the other perils included in a standard “all risk” insurance policy of a
type described in Sections 7.01 and 7.02 above, when such property constitutes
the Premises, or is in, on or about the Premises, whether or not such loss or
damage is due to the negligence of Lessor or Lessee, or their respective agents,
employees, guests, licensees, invitees, or contractors. Lessee and Lessor waive
all rights of subrogation against each other on behalf of, and shall obtain a
waiver of all subrogation rights from, all property and casualty insurers
referenced above.

Section 7.07  Indemnification and Exculpation.

(a)           Except as otherwise provided in Section 7.07.(b), Lessee shall
indemnify and hold Lessor free and harmless from any and all liability, claims,
loss, damages, causes of action (whether in tort or contract, law or equity, or
otherwise), expenses, charges, assessments, fines, and penalties of any kind,
including without limitation, reasonable attorney fees, expert witness fees and
costs, arising by reason of the death or injury of any person, including any
person who is an employee, agent, invitee, sublessee, licensee, permittee,
visitor, guest or

28


--------------------------------------------------------------------------------




contractor of Lessee, or by reason of damage to or destruction of any property,
including property owned by Lessee or any person who is an employee, agent,
sublessee, invitee, permitee, visitor, or contractor of Lessee, caused or
allegedly caused (1) while that person or property is in or about the Premises;
(2) by some condition of the Premises; (3) by some act or omission by Lessee or
its agent, employee, licensee, invitee, guest, visitor or contractor or any
person in, adjacent, on, or about the Premises with the permission, consent or
sufferance of Lessee; (4) by any matter connected to or arising out of Lessee’s
occupation and use of the Premises, or any breach or default in timely
observance or performance of any obligation on Lessee’s part to be observed or
performed under this Lease.

(b)           Notwithstanding the provisions of Section 7.07.(a) of this Lease,
Lessee’s duty to indemnify and hold Lessor harmless shall not apply to any
liability, claims, loss or damages arising because of the active negligence or
willful acts of misconduct of Lessor or its agents, employees or contractors or
which is or could be covered by the insurance Lessor is required to carry under
this Lease. Lessor hereby waives all claims against Lessee for any damage which
is or could be covered by the insurance Lessee is required to carry under this
Lease.

(c)           Lessee hereby waives all claims against Lessor for damages to
goods, wares and merchandise and all other personal property in, on or about the
Premises and for injury or death to persons in, on or about the Premises from
any cause arising at any time to the fullest extent permitted by law. In no
event shall Lessor be liable (i) for lost profits or other consequential damages
arising from any cause or (ii) for any damage which is or could be covered by
the insurance Lessee is required to carry under this Lease.

Section 7.08  Lessor as Party Defendant.  If by reason of an act or omission of
Lessee or any of its employees, agents, invitees, licensee, visitors, guests or
contractors, Lessor is made a party defendant or a cross-defendant to any action
involving the Premises or this Lease, Lessee shall hold harmless and indemnify
Lessor from all liability or claims of liability, including all damages,
attorney fees and costs of suit.

ARTICLE VIII
DAMAGE OR DESTRUCTION

Section 8.01  Destruction of the Premises.

(a)           In the event of a partial destruction of the Premises (i.e.,
affecting less than fifty percent (50%) of its Rentable Area) during the Lease
Term from any

29


--------------------------------------------------------------------------------




cause, Lessor, upon receipt of, and to the extent of, insurance proceeds paid in
connection with such casualty and deductibles paid by Lessee, shall forthwith
repair the same, provided the repairs can be made within a reasonable time under
state, federal, county and municipal applicable law, but such partial
destruction shall in no way annul or void this Lease, (except as provided in
Section 8.01.(b) below) provided that Lessee shall be entitled to a
proportionate credit for rent equal to rental income insurance proceeds received
by Lessor, provided further, that if Lessor failed to carry such insurance as
required by Article VII hereof, Lessee shall nonetheless be entitled to an
abatement of rent to the same extent as if Lessor had carried such insurance
from such insurance as is required under Section 7.01. Lessor shall use
diligence in making such repairs within a reasonable time period, subject to the
Force Majeure provisions of Section 17.21, in which instance the time period
shall be extended accordingly, and this Lease shall remain in full force and
effect, with the rent to be proportionately reduced as provided in this Section.
If the Premises are damaged by any peril within twelve (12) months prior to the
last day of the Lease Term and, in the reasonable opinion of the Lessor’s
architect or construction consultant, the restoration of the Premises cannot be
substantially completed within ninety (90) days after the date of such damage
Lessor may terminate this Lease on sixty (60) days written notice to Lessee.

(b)           If the Building is damaged or destroyed by any cause to the extent
of more than fifty percent (50%) of its total Rentable Area during the Lease
Term, Lessor shall notify Lessee within sixty (60) days after such damage or
destruction whether it will repair the same within twelve months (12) (subject
to the Force Majeure provisions of Section 17.21) from the date of such notice
and if Lessor states that it will not repair within said twelve months (12)
(subject to Force Majeure) this Lease shall terminate ten (10) business days
after Lessor gives its notice. In the event of termination, Lessee shall pay to
Lessor all insurance proceeds, if any, received by Lessee as a result of the
damage or destruction, except to the extent allocable to unamortized (sixty (60)
equally monthly amounts over the five (5) year period following installation of
same) Tenant Improvements or other Alterations installed therein at Lessee’s
sole cost and expense.

Section 8.02  Waiver of Civil Code Remedies.  Lessee hereby expressly waives any
right to terminate this Lease upon damage or destruction to the Premises,
including without limitation any right pursuant to the provisions of Section
1932, Subdivisions 1 and 2 and Section 1933, Subdivision 4, of the California
Civil Code, as amended from time-to-time, and the provisions of any similar law
hereinafter enacted.

30


--------------------------------------------------------------------------------


Section 8.03 No Abatement of Rentals. The Base Rent, Additional Rent and any
other amounts due under this Lease shall not be reduced or abated by reason of
any damage or destruction to the Premises (except as provided in Section
8.01.(a) above with respect to rental loss insurance), and Lessor shall be
entitled to all proceeds of the insurance maintained pursuant to Section 7.01.
above during the period of rebuilding pursuant to Section 8.01. above, or if the
Lease is terminated pursuant to Section 8.01. above. Lessee shall have no claim
against Lessor, including, without limitation, for compensation for
inconvenience or loss of business, profits or goodwill during any period of
repair or reconstruction.

Section 8.04 Liability for Personal Property. In no event shall Lessor have any
liability for, nor shall it be required to repair or restore, any injury or
damage to Lessee’s personal property or to any other personal property or to
Alterations (except to the extent Lessor receives insurance proceeds to repair
damage to same) in or upon the Premises by Lessee.

ARTICLE IX

REAL PROPERTY TAXES

Section 9.01 Payment of Taxes. Subject to Lessee timely paying Lessor the same
in advance as provided below, Lessor shall pay all real property taxes,
including any escaped or supplemental tax and any form of real estate tax or
assessment, general, special, ordinary or extraordinary, and any license, fee,
charge, excise or imposition (“real property tax”), imposed, assessed or levied
on or with respect to the Project by any Federal, State, County, City or other
political subdivision or public authority having the direct or indirect power to
tax, including, without limitation, any improvement district or any community
facilities district (including the district established for purposes of
constructing the Seaport Boulevard improvements and other improvements as
required in the Development Agreement or by the City of Redwood City (“Community
Facility District”), as against any legal or equitable interest of Lessor in the
Project or against the Project or any part thereof applicable to the Project for
all periods of time included within the Lease Term (as the same may be extended
and during any holdover period), as well as any government or private cost
sharing agreement assessments made for the purpose of augmenting or improving
the quality of services and amenities normally provided by government agencies.
All such payments shall be made by Lessee directly pursuant to Section 4.05
hereof no later than ten (10) days after Lessor’s delivery to Lessee of a
statement of the real property tax due, together with a copy of the applicable
tax bill. Notwithstanding the foregoing, Lessee shall not be required to pay any
net income taxes, franchise

31


--------------------------------------------------------------------------------




taxes, or any succession or inheritance taxes of Lessor. If at anytime during
the Lease Term, the State of California or any political subdivision of the
state, including any county, city, city and county, public corporation,
district, or any other political entity or public corporation of this state,
levies or assesses against Lessor a tax, fee, charge, imposition or excise on
rents under the Lease, the square footage of the Premises or Project, the act of
entering into this Lease, or the occupancy of Lessee, or levies or assesses
against Lessor any other tax, fee, or excise, however described, including,
without limitation, a so-called value added, business license, transit,
commuter, environmental or energy tax fee, charge or excise or imposition
related to the Project as a direct substitution in whole or in part for, or in
addition to, any real property taxes on the Project the same shall be included n
real property taxes and Lessee shall pay ten (10) days before delinquency or ten
(10) days after receipt of the tax bill, whichever is later, that tax, fee,
charge, excise or imposition except to the extent estimated real property taxes
are billed and paid monthly. Real property taxes payable by Lessee hereunder
shall not include real property taxes applicable to other office/research and
development buildings within the Project or the legal parcels on which such
buildings are located, but Lessee shall pay one hundred percent (100%) of real
property taxes applicable to the Premises and the Property.

Section 9.02 Pro Ration for Partial Years. If any such real property taxes paid
by Lessee shall cover any period prior to the Commencement Date or after the
Expiration Date of the Lease Term, Lessee’s share of such real property taxes
shall be equitably prorated to cover only the period of time within the tax
fiscal year during which this Lease shall be in effect, and Lessor shall
reimburse Lessee to any extent required. If Lessee shall fail to pay any such
real property taxes, Lessor shall have the right to pay the same in which case
Lessee shall repay such amount to Lessor within ten (10) days after written
demand, together with interest at the Agreed Rate.

Section 9.03  Personal Property Taxes.

(a)           Lessee shall pay prior to delinquency all taxes imposed, assessed
against and levied upon trade fixtures, furnishings, equipment and all other
personal property of Lessee contained in the Premises or elsewhere. When
possible, Lessee shall cause said trade fixtures, furnishings, equipment and all
other personal property to be assessed and billed separately from the real
property of Lessor.

(b)           If any of Lessee’s said personal property shall be assessed with
Lessor’s real property, Lessee shall pay Lessor the taxes attributable to Lessee

32


--------------------------------------------------------------------------------




within ten (10) days after receipt of a written statement setting forth the
taxes applicable to Lessee’s property.

(c)           If Lessee shall fail to pay any such taxes, Lessor shall have the
right to pay the same, in which case Lessee shall repay such amount to Lessor
with Lessee’s next rent installment together with interest at the Agreed Rate.

Section 9.04.  Lessee’s Right to Contest Real Property Taxes. Lessee at its sole
cost and expense shall have the right, at any time, to seek a reduction in the
assessed valuation of the Premises or to contest any real property taxes that
are to be paid by Lessee with respect to solely the Premises but Lessee must
still pay such taxes timely as required hereunder. If Lessee seeks a reduction
or contests any such real property taxes, the failure on Lessee’s part to pay
such real property taxes shall not constitute a default as long as Lessee
complies with the provisions of this Section. Lessor shall not be required to
join in any proceeding or contest brought by Lessee unless the provisions of any
law require that the proceeding or contest be brought by or in the name of
Lessor or any owner of the Premises. In that case Lessor shall join in the
proceeding or contest or permit it to be brought in Lessor’s name as long as
Lessor is not required to bear any cost or expense. Lessor, on final
determination of the proceeding or contest, shall immediately pay or discharge
any decision or judgment rendered, together with all costs, fees, charges,
interest, penalties and all other amounts incidental to the decision or
judgment.

ARTICLE X
UTILITIES

Section 10.01  Lessee to Pay. Lessee shall pay prior to delinquency and
throughout the Lease Term, all charges for water, gas, heating, cooling, sewer,
telephone, electricity, garbage, air conditioning and ventilation, janitorial
service, and all other materials, services and utilities supplied to the
Premises. The disruption, failure, lack or shortage of any service or utility
due to any cause whatsoever shall not affect any obligation of Lessee hereunder,
and Lessee shall faithfully keep and observe all the terms, conditions and
covenants of this Lease and pay all rent due hereunder, all without diminution,
credit or deduction, provided that, Lessor shall credit Lessee to the extent of
any rental interruption proceeds Lessor receives as a result of such disruption,
failure, lack or shortage of services or utility.

33


--------------------------------------------------------------------------------




ARTICLE XI
ASSIGNMENT AND SUBLETTING

Section 11.01 Lessor’s Consent Required. Except as provided in Section 11.02,
Lessee shall not voluntarily or by operation of law assign, transfer, mortgage,
sublet, license or otherwise transfer or encumber all or any part of Lessee’s
interest in this Lease or in the Premises or any part thereof, without Lessor’s
prior written consent which Lessor shall not unreasonably withhold or delay.
Lessor shall respond in writing to Lessee’s request for consent hereunder in a
timely manner and any attempted assignment, transfer, mortgage, encumbrance,
subletting or licensing without such consent shall be void, and shall constitute
a breach of this Lease. By way of example, but not limitation, reasonable
grounds for denying consent include: (i) poor credit history or insufficient
financial strength of transferee (but, with respect to a sublease of less than
fifty percent (50%) of the Buildings, not necessarily financial strength as
great as that of Lessee), (ii) transferee’s intended use of the Premises is
inconsistent with the permitted use or will materially and adversely affect
Lessor’s interest. Lessee shall reimburse Lessor upon demand for Lessor’s
reasonable costs and expenses (including attorneys’ fees, architect fees and
engineering fees) involved in renewing any request for consent whether or not
consent is granted.

Section 11.02 Lessee Affiliates. Lessee may assign or sublet the Premises, or
any portion thereof, to any corporation which controls, is controlled by, or is
under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all of Lessee’s stock or all, or substantially all of the assets of Lessee as a
going concern of the business that is being conducted on the Premises
(“Affiliate”), provided that said assignee or sublessee assumes, in full, the
obligations of Lessee under this Lease and provided further that the use to
which the Premises will be put does not materially change. Any such assignment
shall not, in any way, affect or limit the liability of Lessee under the terms
of this Lease.

Section 11.03  No Release of Lessee. Regardless of Lessor’s consent, no
subletting or assignment shall release Lessee of Lessee’s obligation or alter
the primary liability of Lessee to pay the rent and to perform all other
obligations to be performed by Lessee hereunder. The acceptance of rent by
Lessor from any other person shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Lessee or
any successor of Lessee, in the performance of any of the terms hereof, Lessor
may proceed directly against Lessee without the necessity of exhausting remedies
against said assignee.

34


--------------------------------------------------------------------------------




Section 11.04 Excess Rent. In the event Lessor shall consent to a sublease or an
assignment, Lessee shall pay to Lessor with its regularly scheduled Base Rent
payments, fifty percent (50%) of all sums and the fair market value of all
consideration collected or received by Lessee from a sublessee or assignee which
are in excess of the Base Rent and Additional Rent due and payable with respect
to the subject space pursuant to Article IV for the time period encompassed by
the sublease or assignment term, after first deducting (i) reasonable leasing
commissions paid by Lessee with respect to such sublease or assignment, and (ii)
that portion of the cost of Tenant Improvements paid by Lessee which remains
unamortized (using an amortization schedule of the first sixty (60) months of
the Lease Term) during any portion of the sublease or assignment term.

Section 11.05 No Impairment of Security. Lessee’s written request to Lessor for
consent to an assignment or subletting or other form of transfer shall be
accompanied by (a) the name and legal composition of the proposed transferee;
(b) the nature of the proposed transferee’s business to be carried on in the
Premises; (c) the terms and provisions of the proposed transfer agreement; and
(d) such financial and other reasonable information as Lessor may request
concerning the proposed transferee.

Section 11.06  Lessor’s Recapture Rights.

(a)           Lessor’s Recapture Rights. Notwithstanding any other provision of
this Article 11, in the event that Lessee proposes to sublease or assign or
otherwise transfer any interest in this Lease or the Premises or any part
thereof affecting, in the aggregate with all other such subleases, assignments,
or transfers then in effect, more than seventy five thousand (75,000) rentable
square feet within the Building (“Recapture Space”) for more than the lesser of
(i) three (3) years, or (ii) fifty percent (50%) of the then remaining Lease
Term, then Lessor shall have the option to recapture the Recapture Space by
written notice to Lessee (Recapture Notice) given within ten (10) business days
after Lessor receives any notice of such proposed assignment or sublease or
other transfer (“Transfer Notice”). A timely Recapture Notice terminates this
Lease for the Recapture Space, effective as of the date specified in the
Transfer Notice. If Lessor declines or fails timely to deliver a Recapture
Notice, Lessor shall have no further right under this Section 11.06 to the
Recapture Space unless it becomes available again after transfer by Lessee.

(b)           Consequences of Recapture. To determine the new Base Rent under
this Lease if Lessor recaptures the Recapture Space, the then current Base Rent
(immediately before Lessor’s recapture) under the Lease shall be multiplied by a

35


--------------------------------------------------------------------------------




fraction, numerator of which is the square feet of the Rentable Area retained by
Lessee after Lessor’s recapture and the denominator of which is the total square
feet of the Rentable Area before Lessor’s recapture. The Additional Rent, to the
extent that it is calculated on the basis of the square feet within the
Building, shall be reduced to reflect Lessee’s proportionate share based on the
square feet of the Building retained by Lessee after Lessor’s recapture. This
Lease as so amended shall continue thereafter in full force and effect. Either
party may require written confirmation of the amendments to this Lease
necessitated by Lessor’s recapture of the Recapture Space. If Lessor recaptures
the Recapture Space, Lessor shall, at Lessor’s sole expense, construct, paint,
and furnish any partitions required to segregate the Recapture Space from the
remaining Premises retained by Lessee as well as arrange separate metering of
utilities.

ARTICLE XII
DEFAULTS; REMEDIES

Section 12.01  Defaults. The occurrence of any one or more of the following
events shall constitute a material default and breach of this Lease by Lessee:

(a)           The vacation of the Premises by Lessee for a period of time which
would thereafter terminate Lessor’s insurance coverage at the Premises or cause
an increase of Lessor’s insurance coverage at the Project or which for a period
of more than six consecutive calendar months (other than vacation caused by
damage or destruction and during the repair of same) or the commission of waste
at the Premises or the making of an assignment or subletting in violation of
Article XI, provided however, abandonment shall be considered to not occur if
the Premises are maintained and occupied to the extent necessary to maintain the
insurance on each and every portion of the Premises;

(b)           The failure by Lessee to make any payment of rent or any other
payment required to be made by Lessee hereunder, as and when due, if such
failure continues for a period of five (5) business days after written notice
thereof from Lessor to Lessee. In the event that Lessor serves Lessee with a
Notice to Pay Rent or Quit in the form required by applicable Unlawful Detainer
statutes such Notice shall constitute the notice required by this paragraph,
provided that the cure period stated in the Notice shall be five (5) business
days rather than the statutory three (3) days;

(c)           Lessee’s failure to provide (i) any instrument or assurance as
required by Section 7.05 or (ii) estoppel certificate as required by Section
15.01 or (iii) any document subordinating this Lease to a Lender’s deed of trust
if such failure

36


--------------------------------------------------------------------------------




continues for five (5) business days after written notice of the failure. In the
event Lessor serves Lessee with a Notice to Perform Covenant or Quit in the form
required by applicable Unlawful Detainer Statutes, such Notice shall constitute
the notice required by this paragraph, provided that the cure period stated in
the Notice shall be five (5) business days rather than the statutory three (3)
days;

(d)           Lessee’s failure to deposit cash with Lessor in an amount
sufficient to restore the Security Deposit to its original amount within the ten
(10) day period provided in Section 4.06.

(e)           The failure by Lessee to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Lessee,
other than described in paragraph (a), (b), (c) or (d) above, if such failure
continues for a period of ten (10) days after written notice thereof from Lessor
to Lessee; provided, however, that if the nature of Lessee’s default is such
that more than ten (10) days are reasonably required for its cure, then Lessee
shall not be deemed to be in default if Lessee commences such cure within said
ten (10) day period and thereafter diligently prosecutes such cure to
completion;

(f)            (i) The making by Lessee of any general arrangement or assignment
for the benefit of creditors; (ii) the filing by Lessee of a voluntary petition
in bankruptcy under Title 11 U.S.C. or the filing of an involuntary petition
against Lessee which remains uncontested for a period of sixty days; (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease;
or (iv) the attachment, execution or other judicial seizure of substantially all
of Lessee’s assets located at the Premises or of Lessee’s interest in this
Lease, provided, however, in the event that any provisions of this Section
12.01(e) is contrary to any applicable law, such provision shall be of no force
or effect;

(g)           The discovery by Lessor that any financial statement given to
Lessor by Lessee, or any guarantor of Lessee’s obligations hereunder, was
materially false.

(h)           The occurrence of a material default and breach by Lessee under
any other Lease between Lessee and Lessor (or any affiliate of Lessor) for
Premises in Pacific Shores Center.

Section 12.02  Remedies. In the event of any such material default and breach by
Lessee, Lessor may at any time thereafter, and without limiting Lessor in the
exercise of any right or remedy which Lessor may have by reason of such default
and breach:

37


--------------------------------------------------------------------------------




(a)           Terminate Lessee’s right to possession of the Premises by any
lawful means including by way of unlawful detainer (and without any further
notice if a notice in compliance with the unlawful detainer statutes and in
compliance with paragraphs (b), (c) and (d) of Section 12.01 above has already
been given), in which case this Lease shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitled to recover from Lessee all damages incurred by Lessor by
reason of Lessee’s default including, but not limited to, (i) the cost of
recovering possession of the Premises including reasonable attorney’s fees
related thereto; (ii) the worth at the time of the award of any unpaid rent that
had been earned at the time of the termination, to be computed by allowing
interest at the Agreed Rate but in no case greater than the maximum amount of
interest permitted by law, (iii) the worth at the time at the time of the award
of the amount by which the unpaid rent that would have been earned between the
time of the termination and the time of the award exceeds the amount of unpaid
rent that Lessee proves could reasonably have been avoided, to be computed by
allowing interest at the Agreed Rate but in no case greater than the maximum
amount of interest permitted by law, (iv) the worth at the time of the award of
the amount by which the unpaid rent for the balance of the Lease Term after the
time of the award exceeds the amount of unpaid rent that Lessee proves could
reasonably have been avoided, to be computed by discounting that amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of the
award plus one per cent (1%), (v) any other amount necessary to compensate
Lessor for all the detriment proximately caused by Lessee’s failure to perform
obligations under this Lease, including brokerage commissions and advertising
expenses, expenses of remodeling the Premises for a new tenant (whether for the
same or a different use), and any special concessions made to obtain a new
tenant, and (vi) any other amounts, in addition to or in lieu of those listed
above, that may be permitted by applicable law.

(b)           Maintain Lessee’s right to possession as provided in Civil Code
Section 1951.4 in which case this Lease shall continue in effect whether or not
Lessee shall have abandoned the Premises. In such event Lessor shall be entitled
to enforce all of Lessor’s rights and remedies under this Lease, including the
right to recover the rent as it becomes due hereunder.

(c)           Pursue any other remedy now or hereafter available to Lessor under
the laws or judicial decisions of the state of California. Unpaid amounts of
rent and other unpaid monetary obligations of Lessee under the terms of this
Lease shall bear interest from the date due at the Agreed Rate.

38


--------------------------------------------------------------------------------




Section 12.03  Default by Lessor. Lessor shall not be in default under this
Lease unless Lessor fails to perform obligations required of Lessor within a
reasonable time, but in no event later than thirty (30) days after written
notice by Lessee to Lessor and to the holder of any first mortgage or deed of
trust covering the Premises whose name and address shall have theretofore been
furnished to Lessee in writing, specifying that Lessor has failed to perform
such obligation; provided, however, that if the nature of Lessor’s obligation is
such that more than thirty (30) days are reasonably required for performance
then Lessor shall not be in default if Lessor commences performance within such
thirty day period and thereafter diligently prosecutes the same to completion.
In the event Lessor does not commence performance within the thirty (30) day
period provided herein, Lessee may perform such obligation and will be
reimbursed for its expenses by Lessor together with interest thereon at the
Agreed Rate. Lessee waives any right to terminate this Lease or to vacate the
Premises on Lessor’s default under this Lease. Lessee’s sole remedy on Lessor’s
default is an action for damages or injunctive or declaratory relief.
Notwithstanding the foregoing, - nothing herein shall be deemed applicable in
the event of Lessor’s delay in delivery of the Premises. In that situation, all
rights and remedies shall be determined under Section 3.01 above.

Section 12.04  Late Charges. Lessee hereby acknowledges that late payment by
Lessee to Lessor of rent and other sums due hereunder will cause Lessor to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Lessor by the terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of rent or any other sum due from Lessee shall
not be received by Lessor or Lessor’s designated agent within five (5) days
after such amount is due and owing, Lessee shall pay to Lessor a late charge
equal to five percent (5%) of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of late payment by Lessee. Acceptance of such late charge
by Lessor shall in no event constitute a waiver of Lessee’s default with respect
to such overdue amount, nor prevent Lessor from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of rent, then rent shall automatically become due and payable
quarterly in advance, rather than monthly, notwithstanding Section 4.01 or any
other provision of this Lease to the contrary.

39


--------------------------------------------------------------------------------




ARTICLE XIII
CONDEMNATION OF PREMISES.

Section 13.01 Total Condemnation. If the entire Premises, whether by exercise of
governmental power or the sale or transfer by Lessor to any condemnor under
threat of condemnation or while proceedings for condemnation are pending, at any
time during the Lease Term, shall be taken by condemnation such that there does
not remain a portion suitable for occupation, this Lease shall then terminate as
of the date transfer of possession is required. Upon such condemnation, all rent
shall be paid up to the date transfer of possession is required, and Lessee
shall have no claim against Lessor or the award for the value of the unexpired
portion of this Lease Term.

Section 13.02  Partial Condemnation. If any portion of the Premises is taken by
condemnation during the Lease Term, whether by exercise of governmental power or
the sale for transfer by Lessor to an condemnor under threat of condemnation or
while proceedings for condemnation are pending, this Lease shall remain in full
force and effect except that in the event a partial taking leaves the Premises
unfit for the conduct of the business of Lessee, then Lessee shall have the
right to terminate this Lease effective upon the date transfer of possession is
required. Moreover, Lessor shall have the right to terminate this Lease
effective on the date transfer of possession is required if more than
thirty-three percent (33%) of the total square footage of the Premises is taken
by condemnation. Lessee and Lessor may elect to exercise their respective rights
to terminate this Lease pursuant to this Section by serving written notice to
the other within thirty (30) days after receipt of notice of condemnation. All
rent shall be paid up to the date of termination, and Lessee shall have no claim
against Lessor for the value of any unexpired portion of the Lease Term. If this
Lease shall not be canceled, the rent after such partial taking shall be that
percentage of the adjusted base rent specified herein, equal to the percentage
which the square footage of the untaken part of the Premises, immediately after
the taking, bears to the square footage of the entire Premises immediately
before the taking. If Lessee’s continued use of the Premises requires
alterations and repair by reason of a partial taking, all such alterations and
repair shall be made by Lessee at Lessee’s expense. Lessee waives all rights it
may have under California Code of Civil Procedure Section 1265.130 or otherwise,
to terminate this Lease based on partial condemnation.

Section 13.03  Award to Lessee. In the event of any condemnation, whether total
or partial, Lessee shall have the right to claim and recover from the condemning
authority such compensation as may be separately awarded or recoverable by
Lessee for loss of its business fixtures, or equipment belonging to

40


--------------------------------------------------------------------------------




Lessee immediately prior to the condemnation. The balance of any condemnation
award shall belong to Lessor (including, without limitation, any amount
attributable to any excess of the market value of the Premises for the remainder
of the Lease Term over the then present value of the rent payable for the
remainder of the Lease Term) and Lessee shall have no further right to recover
from Lessor or the condemning authority for any claims arising out of such
taking, provided that Lessee shall have the right to make a separate claim in
the condemnation proceeding, as long as the award payable to Lessor is not
reduced thereby, for (i) the taking of the unamortized or undepreciated value of
any leasehold improvements owned by Lessee that Lessee has the right to remove
at the end of the Lease Term and that Lessee elects not to remove, (ii)
reasonable removal and relocation costs for any leasehold improvements that
Lessee has the right to remove and elects to remove (if condemnor approves of
the removal), and (iii) relocation costs under Government Code section 7262, the
claim for which Lessee may pursue by separate action independent of this Lease.

ARTICLE XIV
ENTRY BY LESSOR

Section 14.01 Entry by Lessor Permitted. Lessee shall permit Lessor and its
employees, agents and contractors to enter the Premises and all parts thereof
(i) upon twenty-four (24) hours notice (or without notice in an emergency),
including without limitation, the Building and all parts thereof at all
reasonable times for any of the following purposes: to inspect the Premises; to
maintain the Premises; to make such repairs to the Premises as Lessor is
obligated or may elect to make; to make repairs, alterations or additions to any
other portion of the Project and (ii) upon twenty-four (24) hours notice to show
the Premises and post “To Lease” signs for the purposes of reletting during the
last twelve (12) months of the Lease Term (provided that Lessee has failed to
exercise its option to extend) or extended Lease Term to show the Premises as
part of a prospective sale by Lessor or to post notices of nonresponsibility.
Lessor shall have such right of entry without any rebate of rent to Lessee for
any loss of occupancy or quiet enjoyment of the Premises hereby occasioned.
Lessee shall have the right to accompany Lessor on any entry, provided that
Lessor shall not be required to give Lessee any notice of an emergency entry and
shall not be required to delay any noticed entry to accommodate Lessee’s
exercise of its right to so accompany.

41


--------------------------------------------------------------------------------


ARTICLE XV
ESTOPPEL CERTIFICATE

Section 15.01 Estoppel Certificate.

(a)           Either party shall at any time upon not less than fifteen (15)
days’ prior written request from the other party execute, acknowledge and
deliver to the other party a statement in writing (i) certifying, if true, that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying, if true, that this Lease, as so
modified, is in full force and effect) and the date to which the rent and other
charges are paid in advance, if any, and (ii) acknowledging, if true, that there
are not, to such party’s knowledge, any uncured defaults on the part of the
other party hereunder, or specifying such defaults if any are claimed and (iii)
certifying or acknowledging such other matters as are requested by any
prospective lender or buyer which are reasonably related to the loan or sale
transaction. Any such statement may be conclusively relied upon by any
prospective purchaser or encumbrancer of the Premises.

(b)           Either party’s failure to deliver such statement within such time
shall be conclusive upon the other party (i) that this Lease is in full force
and effect, without modification except as may be represented by the requesting
party in the statement, (ii) that there are no uncured defaults in requesting
party’s performance, and (iii) that not more than one month’s rent has been paid
in advance.

ARTICLE XVI
LESSOR’S LIABILITY

Section 16.01 Limitations on Lessor’s Liability.  The term “Lessor” as used
herein shall mean only the owner or owners at the time in question of the fee
title of the Premises. In the event of any transfer of such title or interest,
Lessor herein named (and in case of any subsequent transfers then the grantor)
shall be relieved from and after the date of such transfer of all liability as
respects Lessor’s obligations thereafter to be performed, except as to any claim
Lessee may have as to any funds in the hands of Lessor or the then grantor at
the time of such transfer, including without limitation, the Security Deposit,
in which Lessee has an interest, which are not delivered to the grantee. The
obligations contained in this Lease to be performed by Lessor shall, subject as
aforesaid, be binding on Lessor’s successors and assigns, only during their
respective periods of ownership. For any breach of this Lease by Lessor, the
liability of Lessor (including all persons and entities that comprise Lessor,
and any successor Lessor) and any recourse by Lessee against Lessor shall be
limited to the interest of Lessor, and Lessor’s

42


--------------------------------------------------------------------------------




successors in interest, in and to the Premises including any sales proceeds or
condemnation awards received by Lessor from the sale or condemnation of the
Premises after said breach and (ii) any insurance coverage pertaining to such
breach provided by policies carried pursuant to this Lease. On behalf of itself
and all persons claiming by, through, or under Lessee, Lessee expressly waives
and releases Lessor and each member, agent and employee of Lessor from any
personal liability for breach of this Lease.

ARTICLE XVII
GENERAL PROVISIONS

Section 17.01 Severability.  The invalidity of any provision of this Lease as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

Section 17.02 Agreed Rate Interest on Past-Due Obligations.  Except as expressly
herein provided, any amount due to either party not paid when due shall bear
interest at the Bank of America prime rate (as the same may vary from day to
day) plus one percent (1%) (“Agreed Rate”).  Payment of such interest shall not
excuse or cure any default by Lessee under this Lease. Despite any other
provision of this Lease, the total liability for interest payments shall not
exceed the limits, if any, imposed by the usury laws of the State of
California.  Any interest paid in excess of those limits shall be refunded to
the payor by application of the amount of excess interest paid against any sums
outstanding in any order that payee requires.  If the amount of excess interest
paid exceeds the sums outstanding, the portion exceeding those sums shall be
refunded in cash to the payor by the payee.  To ascertain whether any interest
payable exceeds the limits imposed, any nonprincipal payment (including late
charges) shall be considered to the extent permitted by law to be an expense or
a fee, premium, or penalty rather than interest.

Section 17.03 Time of Essence.  Time is of the essence in the performance of all
obligations under this Lease.

Section 17.04 Additional Rent.  Any monetary obligation of Lessee to Lessor
under the terms of this Lease shall be deemed to be Additional Rent and Lessor
shall have all the rights and remedies for the nonpayment of same as it would
have for nonpayment of Base Rent, except that the one year requirement of Code
of Civil Procedure Section 1161(2) shall apply only to scheduled installments of
Base Rent and not to any Additional Rent. All references to “rent”

43


--------------------------------------------------------------------------------




(except specific references to either Base Rent or Additional Rent) shall mean
Base Rent and Additional Rent.

Section 17.05 Incorporation of Prior Agreements, Amendments and Exhibits. This
Lease (including Exhibits A, B, C, D, E, F, G, H, I, J, K and L) contains all
agreements of the parties with respect to any matter mentioned herein. No prior
agreement or understanding pertaining to any such matter shall be effective.
This Lease may be modified in writing only, signed by the parties in interest at
the time of the modification. Except as otherwise stated in this Lease, Lessee
hereby acknowledges that neither the Lessor nor any employees or agents of the
Lessor has made any oral or written warranties or representations to Lessee
relative to the condition or use by Lessee of said Premises and Lessee
acknowledges that Lessee assumes all responsibility regarding the Occupational
Safety Health Act, the legal use and adaptability of the Premises and the
compliance thereof with all applicable laws and regulations in effect during the
Lease Term except as otherwise specifically stated in this Lease. Neither party
has been induced to enter into this Lease by, and neither party is relying on,
any representation or warranty outside those expressly set forth in this Lease.

Section 17.06  Notices.

(a)           Written Notice.  Any notice required or permitted to be given
hereunder shall be in writing and shall be given by a method described in
paragraph (b) below and shall be addressed to Lessee or to Lessor at the
addresses noted below, next to the signature of the respective parties, as the
case may be. Either party may by notice to the other specify a different address
for notice purposes. A copy of all notices required or permitted to be given to
Lessor hereunder shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate by notice to
Lessee, but delay or failure of delivery to such person shall not affect the
validity of the delivery to Lessor or Lessee.

(b)           Methods of Delivery.

(i)            When personally delivered to the recipient, notice is effective
on delivery. Delivery to the person apparently designated to receive deliveries
at the subject address is personally delivered if made during business hours
(e.g. receptionist).

(ii)           When mailed by certified mail with return receipt requested,
notice is effective on receipt if delivery is confirmed by a return receipt.

44


--------------------------------------------------------------------------------




(iii)          When delivery by overnight delivery Federal
Express/Airborne/United Parcel Service/DHL WorldWide Express with charges
prepaid or charged to the sender’s account, notice is effective on delivery if
delivery is confirmed by the delivery service.

(c)           Refused, Unclaimed or Undeliverable Notices.  Any correctly
addressed notice that is refused, unclaimed, or undeliverable because of an act
or omission of the party to be notified shall be considered to be effective as
of the first date that the notice was refused, unclaimed, or considered
undeliverable by the postal authorities, messenger, or overnight delivery
service.

Section 17.07 Waivers.  No waiver of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach of the same or
any other provisions. Any consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of consent to or approval of any
subsequent act. The acceptance of rent hereunder by Lessor shall not be a waiver
of any preceding breach by Lessee of any provision hereof, other than the
failure of Lessee to pay the particular rent so accepted, regardless of Lessor’s
knowledge of such preceding breach at the time of acceptance of such rent.

Section 17.08 Recording.  Either Lessor or Lessee shall, upon request of the
other, execute, acknowledge and deliver to the other a “short form” memorandum
of this Lease for recording purposes, provided that Lessee shall also
simultaneously execute in recordable form and delivering to Lessor a Quit Claim
Deed as to its leasehold and any other interest in the Premises and hereby
authorizes Lessor to date and record the same only upon the expiration or sooner
termination of this Lease.

Section 17.09 Surrender of Possession; Holding Over.

(a)           At the expiration of the Lease, Lessee agrees to deliver up and
surrender to Lessor possession of the Premises and all improvements thereon
broom clean and, in as good order and condition as when possession was taken by
Lessee, excepting only ordinary wear and tear (wear and tear which could have
been avoided by first class maintenance practices and in accordance with
industry standards shall not be deemed “ordinary”). Upon expiration or sooner
termination of this Lease, Lessor may reenter the Premises and remove all
persons and property therefrom. If Lessee shall fail to remove any personal
property which it is entitled or obligated to remove from the Premises upon the
expiration or sooner termination of this Lease, for any cause whatsoever,
Lessor, at its option, may remove the same and store or dispose of them, and
Lessee agrees to pay to Lessor

45


--------------------------------------------------------------------------------




on demand any and all expenses incurred in such removal and in making the
Premises free from all dirt, litter, debris and obstruction, including all
storage and insurance charges. If the Premises are not surrendered at the end of
the Lease Term, Lessee shall indemnify Lessor against loss or liability
resulting from delay by Lessee in so surrendering the Premises, including,
without limitation, actual damages for lost rent and with respect to any claims
of a successor occupant.

(b)           If Lessee, with Lessor’s prior written consent, remains in
possession of the Premises after expiration of the Lease Term and if Lessor and
Lessee have not executed an express written agreement as to such holding over,
then such occupancy shall be a tenancy from month to month at a monthly Base
Rent equivalent to one hundred fifty percent (150%) of the monthly rental in
effect immediately prior to such expiration, such payments to be made as herein
provided for Base Rent. In the event of such holding over, all of the terms of
this Lease, including the payment of Additional Rent all charges owing hereunder
other than rent shall remain in force and effect on said month to month basis.

Section 17.10 Cumulative Remedies.  No remedy or election hereunder by Lessor
shall be deemed exclusive but shall, wherever possible, be cumulative with all
other remedies at law or in equity, provided that notice and cure periods set
forth in Article XII are intended to extend and modify statutory notice
provisions to the extent expressly stated in Section 12.01.

Section 17.11 Covenants and Conditions.  Each provision of this Lease to be
observed or performed by Lessee shall be deemed both a covenant and a condition.

Section 17.12  Binding Effect; Choice of Law.  Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
Article XVI, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State of
California and any legal or equitable action or proceeding brought with respect
to the Lease or the Premises shall be brought in Santa Clara County, California.

Section 17.13 Lease to be Subordinate.  Lessee agrees that this Lease is and
shall be, at all times, subject and subordinate to the lien of any mortgage or
other encumbrances which Lessor may create against the Premises including all
renewals, replacements and extensions thereof provided, however, that regardless
of any default under any such mortgage or encumbrance or any sale of the
Premises under such mortgage, so long as Lessee timely performs all covenants
and conditions of this Lease and continues to make all timely payments
hereunder,

46


--------------------------------------------------------------------------------




this Lease and Lessee’s possession and rights hereunder shall not be disturbed
by the mortgagee or anyone claiming under or through such mortgagee. Lessee
shall execute any documents subordinating this Lease within ten (10) days after
delivery of same by Lessor so long as the Lender agrees therein that this Lease
will not be terminated if Lessee is not in default following a foreclosure,
including, without limitation, any Subordination Non-Distribution and Attornment
Agreement (“SNDA”) which is substantially in the form attached hereto as Exhibit
“F.”

Section 17.14 Attorneys’ Fees.  If either party herein brings an action to
enforce the terms hereof or to declare rights hereunder, the prevailing party in
any such action, on trial or appeal, shall be entitled to recover its reasonable
attorney’s fees, expert witness fees and costs as fixed by the Court.

Section 17.15 Signs.  Lessee shall not place any sign upon the exterior of the
Building without Lessor’s prior written consent, which consent shall not be
unreasonably withheld provided that any such signage shall be subject to
approval by the City of Redwood City and shall comply with the signage described
in Exhibit “G” hereto. Lessee, at its sole cost and expense, after obtaining
Lessor’s prior written consent, shall install, maintain and remove prior to
expiration of this Lease (or within ten (10) days after any earlier termination
of this Lease) all signage in full compliance with (i) all applicable law,
statutes, ordinances and regulations and (ii) all provisions of this Lease
concerning Alterations. Lessee shall have access to any monument sign or Project
entrance sign which Lessor installs for use by Project occupants.

Section 17.16 Merger.  The voluntary or other surrender of this Lease by Lessee,
or a mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

Section 17.17 Guarantor.  [Intentionally Omitted]

Section 17.18 Quiet Possession.  Upon Lessee timely paying the rent for the
Premises and timely observing and performing all of the covenants, conditions
and provisions on Lessee’s part to be observed and performed hereunder, Lessee
shall have quiet possession of the Premises for the entire Lease Term, subject
to all of the provisions of this Lease.

Section 17.19 Easements.  Lessor reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Lessor deems
necessary

47


--------------------------------------------------------------------------------




or desirable, and to cause the recordation of Parcel Maps and conditions,
covenants and restrictions, so long as such easements, rights, dedications, Maps
and conditions, covenants and restrictions do not unreasonably interfere with
the use of the Premises by Lessee. Lessee shall sign any of the aforementioned
or other documents, and take such other actions, which are reasonably necessary
or appropriate to accomplish such granting recordation and subordination of the
Lease to same, upon request of Lessor, and failure to do so within ten (10)
business days of a written request to do so shall constitute a material breach
of this Lease.

Section 17.20 Authority.  Each individual executing this Lease on behalf of a
corporation, limited liability company or partnership represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
such entity in accordance with a duly adopted resolution of the governing group
of the entity empowered to grant such authority, and that this Lease is binding
upon said entity in accordance with its terms. Each party shall provide the
other with a certified copy of its resolution within ten (10) days after
execution hereof, but failure to do so shall in no manner (i) be evidence of the
absence of authority or (ii) affect the representation or warranty.

Section 17.21 Force Majeure Delays.  In any case where either party hereto is
required to do any act (other than the payment of money), delays caused by or
resulting from Acts of God or Nature, war, civil commotion, fire, flood or other
casualty, labor difficulties, shortages of labor or materials or equipment,
government regulations, delay by government or regulatory agencies with respect
to approval or permit process, unusually severe weather, or other causes beyond
such party’s reasonable control (“Force Majeure Delay”) the time during which
act shall be completed, shall be deemed to be extended by the period of such
delay, whether such time be designated by a fixed date, a fixed time or “a
reasonable time.”

Section 17.22 Hazardous Materials.

(a)           Definition of Hazardous Materials and Environmental Laws. 
“Hazardous Materials” means any (a) substance, product, waste or other material
of any nature whatsoever which is or becomes listed regulated or addressed
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. sections 9601, et seq. (“CERCLA”); the Hazardous Materials
Transportation Act (“HMTA”) 49 U.S.C. section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. section 6901, et seq. (“RCRA”); the
Toxic Substances Control Act, 15 U.S.C. sections 2601, et seq.

48


--------------------------------------------------------------------------------




(“TSCA”); the Clean Water Act, 33 U.S.C. sections 1251, et seq.; the California
Hazardous Waste Control Act, Health and Safety Code sections 25100, et seq.; the
California Hazardous Substances Account Act, Health and Safety Code sections
26300, et seq.; the California Safe Drinking Water and Toxic Enforcement Act,
Health and Safety Code sections 25249.5, et seq.; California Health and Safety
Code sections 25280, et seq.; (Underground Storage of Hazardous Substances); the
California Hazardous Waste Management Act, Health and Safety Code sections
25170.1, et seq.; California Health and Safety Code sections 25501. et seq.
(Hazardous Materials Response Plans and Inventory); or the Porter-Cologne Water
Quality Control Act, California Water Code sections 13000, et seq., all as
amended, or any other federal, state or local statute, law, ordinance,
resolution, code, rule, regulation, order or decree regulating, relating to or
imposing liability (including, but not limited to, response, removal and
remediation costs) or standards of conduct or performance concerning any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter may be in effect (collectively, “Environmental Laws”); (b) any
substance, product, waste or other material of any nature whatsoever whose
presence in and of itself may give rise to liability under any of the above
statutes or under any statutory or common law theory based on negligence,
trespass, intentional tort, nuisance, strict or absolute liability or under any
reported decisions of a state or federal court, (c) petroleum or crude oil,
including but not limited to petroleum and petroleum products contained within
regularly operated motor vehicles and (d) asbestos.

(b)           Lessor’s Representations and Disclosures.  Lessor represents that
it has provided Lessee with a description of the Hazardous Materials on or
beneath the Property as of the date hereof, attached hereto as Exhibit I and
incorporated herein by reference and that except as described in the documents
identified in Exhibit “I,” Lessor has no actual knowledge of any Hazardous
Materials at the Property. Lessee acknowledges that in providing the attached
Exhibit I, Lessor has satisfied its obligations of disclosure pursuant to
California Health & Safety Code Section 25359.7 which requires:

“Any owner of nonresidential real property who knows, or has reasonable cause to
believe, that any release of hazardous substances has come to be located on or 
beneath that real property shall, prior to the sale, lease or rental of the real
property by that owner, give written notice of that condition to the buyer,
lessee or renter of the real property.”

49


--------------------------------------------------------------------------------




(c)           Use of Hazardous Materials.  Lessee shall not cause or permit any
Hazardous Materials to be brought upon, kept or used in, on or about the Project
by Lessee, its agents, employees, contractors, licensee, guests, visitors or
invitees without the prior written consent of Lessor. Lessor shall not
unreasonably withhold such consent so long as Lessee demonstrates to Lessor’s
reasonable satisfaction that such Hazardous Materials are necessary or useful to
Lessee’s business and will be used, kept and stored in a manner that complies
with all applicable Environmental Laws. Lessee shall, at all times, use, keep,
store, handle, transport, treat or dispose all such Hazardous Materials in or
about the Property in compliance with all applicable Environmental Laws. Prior
to the expiration or earlier termination of the Lease, Lessee shall remove from
the Project all Hazardous Materials used or brought onto the Premises during the
Lease Term by anyone other than Lessor, its agents, employees or contractors.

(d)           Lessee’s Environmental Indemnity.  Lessee agrees to indemnify and
hold Lessor harmless from any liabilities, losses, claims, damages, penalties,
fines, attorney fees, expert fees, court costs, remediation costs, investigation
costs, or other expenses resulting from or arising out of the use, storage,
treatment, transportation, release, presence, generation, or disposal of
Hazardous Materials on, from or about the Project, and/or subsurface or ground
water, after the Commencement Date from an act or omission of Lessee (or
Lessee’s successor), its agents, employees, invitees, vendors, contractors,
guests or visitors.

(e)           Lessee’s Obligation to Promptly Remediate.  If the presence of
Hazardous Materials on the Premises after the Commencement Date results from an
act or omission of Lessee (or Lessee’s successors), its agents, employees,
invitees, vendors, contractors, guests, or visitors results in contamination or
deterioration of the Property or any water or soil beneath the Property, Lessee
shall promptly take all action necessary or appropriate to investigate and
remedy that contamination, at its sole cost and expense, provided that Lessor’s
consent to such action shall first be obtained, which consent shall not be
unreasonably withheld.

(f)            Notification.  Lessor and Lessee each agree to promptly notify
the other of any communication received from any governmental entity concerning
Hazardous Materials or the violation of Environmental Laws that relate to the
Property.

(g)           Lessor’s Environmental Indemnity.  In no event shall Lessee be
responsible for, and Lessor shall indemnify and hold Lessee, its agents and
employees harmless with respect to, remediation of Hazardous Materials

50


--------------------------------------------------------------------------------




identified in Exhibit “I” which are at the Premises prior to the Commencement
Date.

Section 17.23  Modifications Required by Lessor’s Lender.  If any lender of
Lessor requires a modification of this Lease that will not increase Lessee’s
cost or expense or materially and adversely change Lessee’s rights and
obligations, this Lease shall be so modified and Lessee shall execute whatever
documents are required by such lender and deliver them to Lessor within ten (10)
days after the request.

Section 17.24 Brokers.  Lessor and Lessee each represents to the other that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, except for the real estate brokers or agents
identified on the signature page hereof (“Brokers”) and that they know of no
other real estate broker or agent who is entitled to a commission or finder’s
fee in connection with this Lease. Each party shall indemnify, protect, defend,
and hold harmless the other party against all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including reasonable
attorney fees) for any leasing commission, finder’s fee, or equivalent
compensation alleged to be owning on account of the indemnifying party’s
dealings with any real estate broker or agent other than the Brokers. The terms
of this Section 17.24 shall survive the expiration or earlier termination of the
Lease Term.

Section 17.25  Not an Offer by Lessor; Effectiveness of Lease.  The submission
of this Lease to Lessee shall be for examination purposes only and shall not
constitute an offer to or option for Lessee to lease the Premises. Execution of
this Lease by Lessee and its return to Lessor shall constitute an offer by
Lessee to lease the Premises but not be binding upon Lessor, notwithstanding any
time interval, unless and until Lessor has, in fact, executed and delivered this
Lease to Lessee, it being intended that this Lease shall only become effective
upon execution by Lessor and delivery of a fully executed counterpart to Lessee.

Section 17.26  Acknowledgment of Notices.  Lessor has provided and Lessee hereby
acknowledges receipt of the Notices attached as Exhibits J and K hereto,
concerning the presence of certain uses and operations of neighboring parcels of
land.

51


--------------------------------------------------------------------------------


Section 17.27 List of Exhibits.

REF. PAGE

EXHIBIT A:

 

Real Property Legal Description, Site Plan, and Building Elevations

 

 

 

EXHIBIT B:

 

Plans and Specifications for Shell Building

 

 

 

EXHIBIT C:

 

Work Letter Agreement for Tenant Improvements and Interior Specification
Standards

 

 

 

EXHIBIT D:

 

Cost Responsibilities of Lessor and Lessee

 

 

 

EXHIBIT E:

 

Memorandum of Commencement of Lease Term and Schedule of Base Rent

 

 

 

EXHIBIT F:

 

SNDA

 

 

 

EXHIBIT G:

 

Signage Exhibit

 

 

 

EXHIBIT H:

 

Guaranty of Lease [Intentionally Omitted]

 

 

 

EXHIBIT I:

 

Hazardous Materials Disclosure

 

 

 

EXHIBIT J:

 

Notice to Tenants

 

 

 

EXHIBIT K:

 

Notice to Tenants

 

 

 

EXHIBIT L:

 

Rules and Regulations

 

 

 

EXHIBIT M:

 

Letter of Credit

 

52


--------------------------------------------------------------------------------


LESSOR AND LESSEE EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO.  EACH PARTY HEREBY AGREES THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY
REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH
RESPECT TO THE PREMISES.

Executed at San Jose, California, as of the reference date.

LESSOR:

ADDRESS:

 

 

PACIFIC SHORES DEVELOPMENT, LLC,

 

a Delaware limited liability company

 

 

 

By:   TECHNOLOGY LAND, LLC,

c/o Jay Paul Company

a Delaware limited liability company

353 Sacramento Street, Suite 1740

 

San Francisco, California 94111

 

 

By:

/s/ Jay Paul

 

 

Jay Paul, President

 

 

 

 

With a copy to:

 

 

 

Thomas G. Perkins, Esq.
99 Almaden Boulevard., 8th Floor
San Jose, California 95113
Telephone: (408) 993-9911
Facsimile: (408) 286-3312

 

 

LESSEE:

ADDRESS:

 

 

NUANCE COMMUNICATIONS, INC.,

 

 

a Delaware corporation

 

 

 

(Before Commencement Date)

 

 

By:

/s/ Graham V. Smith

 

Pacific Shores Center

 

53


--------------------------------------------------------------------------------


 

 

 

Graham V. Smith

 

Building 4

   (type or print name)

Redwood City, California

Its:

V.P. and C.F.O.

 

(After Commencement Date)

 

54


--------------------------------------------------------------------------------


BROKER EXECUTION

By signing below, the indicated real estate broker or agent is not being made a
party hereto, but is signifying its agreement with the provisions hereof
concerning brokerage.

LESSOR’S BROKER:

ADDRESS:

 

 

CORNISH & CAREY COMMERCIAL

2804 Mission College Boulevard

 

Suite 120

 

Santa Clara, California 95054

 

 

 

 

By:

 

 

 

 

 

 

 

(type or print name)

 

Its:

 

 

 

 

 

LESSEE’S BROKER:

ADDRESS:

 

 

CRESA PARTNERS

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

(type or print name)

 

Its:

 

 

 

 

55


--------------------------------------------------------------------------------


EXHIBIT A
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO

 

 

 

 

NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

 

 

for

 

 

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

 

REAL PROPERTY LEGAL DESCRIPTION,
SITE PLAN AND BUILDING ELEVATIONS

(See Attached)

56


--------------------------------------------------------------------------------


 

EXHIBIT B
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO

NUANCE COMMUNICATIONS, INC.
a             corporation
as

LESSEE

 

for

 

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

SHELL BUILDING PLANS AND SPECIFICATIONS

(To be provided)   

[intial illegible]

 

NOTE:  Shell Building Plans and Specifications shall be consistent with DES
Exterior Skin Package Progress Printing  dated April 24, 2000.

 

                                                                                                                                                      
[intial illegible]

57


--------------------------------------------------------------------------------


Piping off owner-installed vertical risers

Specialized caging

Special piping for Tank Farm (If installed)

Hot water heating system

Cool water system

HVAC units

Duoting controls

Air Tempering System’s

Elevators and elevator pits (Otis Elevator Lessor Specs)

Mechanical platforms, screens and associated roof accessories

Stairs

Electrical service (Lessor to provide exterior conduit)

 

 

 

 

 

 

 

58


--------------------------------------------------------------------------------


EXHIBIT C
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

 

for

 

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

WORK LETTER AGREEMENT FOR TENANT IMPROVEMENTS
AND INTERIOR SPECIFICATION STANDARDS

This agreement supplements the above referenced Lease executed concurrently
herewith and is as follows:

1.  Lessee shall devote such time as may be necessary to complete and obtain, by
the respective dates specified in Section 2.04(d) of the Lease, Lessor’s written
approval, and approval by appropriate government authorities, of the final
Working Drawings.  The Working Drawings, as they may be modified or provided
herein, shall be prepared by Lessee in accordance with the design specified by
Lessee and approved by Lessor.  Lessee shall be responsible for the suitability,
for Lessee’s needs and business, of the design and function of all Tenant
Improvements.  All improvements to be constructed by Lessor as shown on the
Working Drawings, standard or special, shall be defined as “Tenant
Improvements.”  All Tenant Improvements materials shall be of a quality equal to
or greater than the quality of materials described on the Interior Specification
Standards attached hereto as Schedule One.

2.  Lessor shall cause General Contractor to complete the construction of the
Tenant Improvements in a good and workmanlike manner and in substantial
accordance with the Working Drawings. Lessor shall not, however, be responsible
for procuring or installing in the Premises any trade fixtures, equipment,
furniture, furnishings, telephone equipment or other personal property
(“Personal Property”) to be used in the Premises by Lessee, and the cost

59


--------------------------------------------------------------------------------


of such Personal Property shall be paid by Lessee. Lessee shall conform to all
Project standards in installing any Personal Property and shall be subject to
any and all rules of the site during construction.

3.  Payment for the Tenant Improvements shall be pursuant to Section 2.04(g) of
the Lease.

4.  Lessee shall, by signing the Working Drawings within the time set forth in
Section 2.04 (d) of the Lease, give Lessor authorization to complete the Tenant
Improvements in accordance with such Working Drawings.  If Lessee shall request
any change, addition or alteration in the approved Working Drawings, Lessor
shall promptly give Lessee a written estimate of the cost of engineering and
design services to prepare a change order (the “Change Order”) in accordance
with such request and the time delay expected because of such request.  If
Lessee, in writing, approves such written estimate, Lessor shall have the Change
Order prepared and Lessee shall concurrently reimburse Lessor for the cost
thereof.  Promptly upon the completion of such Change Order, Lessor shall notify
Lessee in writing of the cost and delay which will be chargeable to Lessee by
reason of such change, addition or deletion.  Lessee shall within three (3)
business days notify Lessor in writing whether it desires to proceed with such
change, addition or deletion, and in the absence of such written authorization,
the Change Order will be deemed canceled and Lessee shall be chargeable with any
delay in the completion of the Premises resulting from the processing of such
Change Order, including the three (3) business day approval period.

5.  If the completion of the Tenant Improvements in the Premises is delayed (i)
at the request of Lessee, (ii) by Lessee’s failure to comply with the time
frames set forth in Section 2.04(d), or (iii) by changes in the work ordered by
Lessee or by extra work ordered by Lessee, or (iv) because Lessee chooses to
have additional work performed by Lessor, then Lessee shall be responsible for
all costs and any expenses occasioned by such delay including, without
limitation, any costs and expenses attributable to increases in labor or
materials; and there shall be no delay in the commencement of Lessee’s
obligation to pay Rent because of Lessor’s failure to complete the Tenant
Improvements on time and any such delay in completion shall constitute Lessee
Delay for purposes of Section 3.01(a) of the Lease.

Each person executing this Work Letter Agreement certifies that he or she is
authorized to do so on behalf of and as the act of the entity indicated. 
Executed as of the reference date of the Lease, at San Jose (Santa Clara
County), California.

PACIFIC SHORES DEVELOPMENT, LLC

NUANCE COMMUNICATIONS, INC.

 

a

 

corporation

 

 

60


--------------------------------------------------------------------------------


 

By:

 

 

By:

 

 

 

Jay Paul

 

 

 

 

Its:

Manager

 

 

  (Type or print name)

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

  (Type or print name)

 

 

 

 

Its:

 

 

 

61


--------------------------------------------------------------------------------


SCHEDULE ONE
TO
EXHIBIT C
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
FOR
Pacific Shores Center
Building 3
Redwood City, California

 

INTERIOR SPECIFICATION STANDARDS

 

ABBREVIATED BUILDING STANDARDS

For Pacific Shores

Note:  The Tenant Improvements shall be Class “A” and, subject to subsection
2.04(d), their quality must be at a minimum, per the following standards:

GENERAL OFFICE

CUSTOM CABINETRY

SCOPE:  All materials and labor for the construction and installation of
Cabinetry and all related accessories per WIC Standards.

A.                                   Trade Standards: Woodworking Institute of
California (WIC) latest edition Section 15 and 16 for plastic laminated casework
and plastic laminated countertops. Color of plastic laminate to be selected by
Architect

B.                                     All cabinetry to be constructed to
“Custom-Grade” Specifications. Cabinetry to be flush overlay construction.

C.                                     Plastic Laminate:  High Pressure
thermoset laminated plastic surfacing material to equal or surpass NEMA LD3,
Nevamar, WilsonArt or approved equal.

1.                                       Countertops, shelf-tops, splashes, and
edges:  Grade GP 50, 0.050 inches thick.

2.                                       All other exposed vertical surfaces: 
Grade GP 28, 0.028 inches thick

3.                                       Semi-exposed backing sheet:  Grade CL
20, 0.020 inches thick

61


--------------------------------------------------------------------------------




4.                                       Concealed backing sheet:  Grade BK 20,
0.020 inches thick

D.                                    Adhesives:  Bond surfaces to Type 11 as
recommend by Plastic Laminate Manufacturer.

E.                                      Hinges: Heavy-duty concealed
self-closing hinges.  Amount of hinges per Door per WIC.  Stanley or approved
equal

F.                                      Door and Drawer Pulls: Wire-pull with
4-inch centers; Dull Chrome finish; Stanley 4483 or approved equal.

G.                                     Drawer slides: Heavy-duty grade with
ball-bearings. Stanley, Klein, or approved equal

H.                                    Door Catches: Heavy-duty commercial
friction type.

1.                                       Recessed Adjustable Shelf Standards:
Aluminum or zinc-plated recessed type; Knape & Vogt with clips or approved
equal.

J.                                        Base and Wall Cabinets including
doors: 3/4-inch thick medium density particleboard:

1 .                                    Conceal all fastenings.

2.                                       Provide clear spaces as required for
mechanical and electrical fittings

3.                                       Plastic laminate and self-edge all
shelves.

4.                                       Provide 3/4-inch thick doors and drawer
faces.

5.                                       Unless indicated otherwise, all
shelving to be adjustable.

6.                                       Provide back and ends on all cabinets.

7.                                       All exposed cabinet faces to be
plastic-laminated.

K.                                    Countertops and Shelving: 3/4-inch thick
medium density particleboard. Backsplash to be 3/4 inches thick, glued and
screwed into top with scribed edges. Joints in countertop to be not closer than
24 inches from sinks. Joints shall be shop fitted, splined, glued and
mechanically fastened.

L.                                      Installation of Cabinetry shall be per
WIC instructions, Custom Grade.

WOOD DOORS

SCOPE:            All materials and labor necessary for the installation of Wood
Doors, required accessories and preparations for hardware.

A.                                   Non-rated Wood Doors: 1-3/4 inch thick,
flush, solid core, plain sliced Birch veneer with Birch edge. Cores may be
either of the following: Glued block Hardwood Core per NWMA or Particleboard
Core per NWMA. Manufacturer: Algoma, Weyerhaeuser, or approved equal.

B.                                     Fire-rated Wood Doors: 1-3/4 inch thick,
flush, solid core, plain sliced Birch face veneer with Birch Edge with mineral
core per rating. Manufacturer: Algoma, Weyerhaeuser, or approved equal. Doors
shall have a permanent UL label.

C.                                     Vision Panels (where applies): Fire rated
vision panel where required. Set in square metal stop to match metal doorstops
as provided by doorframe manufacturer.

D.                                    Doors shall be 8’- 0” x 3’-0” leafs
typical.

ALUMINUM DOOR AND WINDOW FRAMES

SCOPE:            All materials and labor necessary for the installation of
Aluminum Door Frames.

A.                                   Frame Manufacturers:  Raco, or Ragland
Manufacturing Company, Inc.

B.                                     Door Frames:  Non-rated and 20-minute
label, Raco “Trimstyle” frame with Trim 700 (3/8 inch by 1- 1/2 inch) with no
exposed fasteners.

C.                                     Finish, Door and Window Frame Extrusions,
Wall Trim:

1.                                       Painted and oven-cured with “Duralaq”
finish.

2.                                       Color:  Clear.

3.                                       Finish shall meet or exceed
requirements of AAMA Specifications 603.

4.                                       Coat inside of frame profile with
bituminous coating to a thickness of 1/16 inch where in contact with dissimilar
materials.

62


--------------------------------------------------------------------------------




DOOR HARDWARE

SCOPE: All materials and labor for the installation of all Door Hardware,
locksets, closers, hinges, miscellaneous door hardware.

A.                                   Swinging Door Lockset and Cylinder: 
Schlage “L” series with lever handle with 6 pin  cylinder.

B.                                     Keyway:  Furnish blank keyways to match
existing master-key system. Match existing keyways.

C.                                     Finishes:  Satin Chrome, 626 finish.
Paint closers to match.

D.                                    Kickplates:  16 gauge stainless steel; 10
inches high: width to equal door width less 2 inches.

HARDWARE SCHEDULE

Hardware Group A  (Typical, rated, single door)

1

 

Lockset

 

Schlage

 

L9050PD

 

1-1/2 pair

 

Butt Hinges

 

Hager

 

BB1279

 

1

 

Closer

 

Norton

 

700 Series

 

1

 

Stop

 

Quality

 

(332 @ carpet)

 

1

 

Smoke Seal

 

Pemko

 

 

 

 

Hardware Group B  (Typical, rated, closet/service door)

1

 

Lockset

 

Schlage

 

L9080PD

 

1-1/2 pair

 

Butt Hinges

 

Hager

 

BB1279

 

1

 

Closer

 

Norton

 

700 Series w/ hold-open

 

1

 

Stop

 

Quality

 

(332 @ carpet)

 

1

 

Smoke Seal

 

Pemko

 

 

 

 

Hardware Group C  (Typical, non-rated door)

1

 

Lockset

 

Schlage

 

L9050PD

 

1-1/2 pair

 

Butt Hinges

 

Hager

 

BB1279

 

1

 

Stop

 

Quality

 

(332 @ carpet)

 

 

Hardware Group D  (Typical, non-rated, closet/service door)

1

 

Lockset

 

Schlage

 

L9080PD

 

1-1/2 pair

 

Butt Hinges

 

Hager

 

BB1279

 

1

 

Stop

 

Quality

 

(332 @ carpet)

 

 

Hardware Group E  (Card-access door)

1

 

Electric Lockset

 

Schlage

 

L9080PDGU

 

1-1/2 pair

 

Butt Hinges

 

Hager

 

BB1279 - NRP (2 pr @ 8’ door)

 

1

 

Electric Butt

 

Hager

 

ETW

 

1

 

Closer

 

Norton

 

700 Series w/ hold-open

 

1

 

Stop

 

Quality

 

331-ES (332 @ carpet)

 

 

Hardware Group F  (Typical, double door)

1

 

Electric Lockset

 

Schlage

 

L9050PD

 

3 pair

 

Butt Hinges

 

Hager

 

BB1270

 

1

 

Auto Flush Bolt

 

Glyn Johnson

 

FB-8

 

1

 

Dustproof Strike

 

Glyn Johnson

 

DP2

 

2

 

Closer

 

Norton

 

7700 Series

 

2

 

Stop

 

Quality

 

331-ES (332 @ carpet)

 

1

 

Astragal

 

Pemko

 

355CS

 

1

 

Coordinator

 

Glyn Johnson

 

COR-2

 

1

 

Smoke Seal

 

Pemko

 

S88W

 

 

63


--------------------------------------------------------------------------------




GLAZING

SCOPE:    All materials and labor for the installation of Glass.

A.                                   Manufacturers: PPG Industries, or Viracon,
Inc. See glazing schedule below.

B.                                     Shop prepares all glazing. Edges to have
no chips or fissures.

C.                                     Glazing Materials:

1.                                       Safety Glass:  ASTM C1048, fully
tempered with horizontal tempering, Condition A uncoated, Type 1 transparent
flat, Class 1 clear, Quality q3 glazing select, conforming to ANSI Z97.1

2.                                       Mirror Glass:  Clear float type with
copper and silver coating, organic overcoating, square polished edges, 1/4-inch
thick,

3.                                       Wire Glass: Clear, polished both sides,
square wire mesh of woven stainless steel wire 1/2 inch x 1/2 inch grid; 1/4
inch thick.

4.                                       Tempered Glass:  1/4 inch thick, no
tong marks. UL rated for 1-hour rating.

5.                                       Spacers:  Neoprene.

6.                                       Tape to be poly-iso-butylene.

D.                                    Schedule:

1 .                                    Type A:  1/4-inch thick mirror, annealed,
heat strengthened, or full tempered as required.

2.                                       Type B:  1/4 inch thick clear float
glass, annealed, heat strengthened, or full tempered as required.

3.                                       Type C:  1/4-inch thick wire glass
plate, square pattern “Baroque”

 

LIGHT GAUGE METAL FRAMING

SCOPE:  All materials and labor necessary for the installation of metal framing
and related accessories.

A.                                   Structural Studs:  14 gauge punched channel
studs with knurled screw-type flanges, prime-coated steel.  Manufacturer: United
States Gypsum SJ or approved equal. Submit cut-sheet of material.

B.                                     Partition Studs:  20 gauge studs with
key-hole shaped punch-outs at 24 inches on center. Manufacturer:  United States
Gypsum ST or approved equal.

C.                                     Fasteners for Structural Studs:  Metal
screws as recommended by metal system manufacturer.  Weld at all structural
connection points.

D.                                    Reinforce framed door and window openings
with double studs at each jamb (flange-to-flange and weld) and fasten to runners
with screws and weld. Reinforce head with 14 gauge double stud same width as
wall.  Screw and weld.

E.                                      Provide all accessories as required to
fasten metal-framing per manufacturers recommendations.

F.                                      Provide and install flat-strapping at
all structural walls (walls with concrete footings beneath the walls). Minimum
bracing shall be 25 % of structural walls shall be braced with flat-strapping
per Manufacturers recommendations.  Weld at all strap ends and at all
intermediate studs.

G.                                     Provide foundation clips at 4’-0” on
center at structural walls.  Anchor with 1/2 inch diameter by 10 inch long
anchor bolts.

H.                                    Non-structural interior partitions shall
be anchored with power-driven fasteners at 4’-0” on center at the concrete slab.

 

ACOUSTIC CEILING SYSTEM

SCOPE:            All materials and labor for the installation of the Acoustic
Ceiling System including T-Bar system, Acoustic Ceiling Panels, Suspension
wiring and fastening devices and Glued-down Ceiling Panels.

64


--------------------------------------------------------------------------------




A.                                   Manufacturer:  Armstrong, or approved
equal.  Exposed T-bar system; factory painted; steel construction; rated for
intermediate duty.

D.                                    Acoustical Tile: “Second Look”, conforming
to the following:

1 .                                    Size:  24 x 48 inches.

2.                                       Thickness:  3/4 inches.

3.                                       Composition:  Mineral.

4.                                       NRC Range:  .55 to .60.

5.                                       STC Range:  35 to 39.

6.                                       Flame Spread:  ASTME84,0-25. UL Label,
25 or under.

7.                                       Edge:  Tegular, Lay-in.

8.                                       Surface Color:  White.

9.                                       Surface Finish:  Factory-applied
washable vinyl latex paint.

 

G.                                     Installation to be per ASTM C636
structural testing. Lateral support for each 96 square feet of ceiling flared at
45 degrees in 4 directions.

H.                                    Provide clips for panel uplift restraints
at all panels, 2 per panel.

 

GYPSUM WALLBOARD

SCOPE:    Provide all materials and labor for the installation of Gypsum
Wallboard including all accessories and finishes.

A.                                   Standard Gypsum Wallboard:  ASTM C36;. 
Ends square cut, tapered edges.

B.                                     Fire Resistant Gypsum Wallboard:  ASTM
C36, 5/8 inches thick Type X.  Ends square cut, tapered edges.  See Drawings for
locations.

C.                                     Moisture-resistant gypsum wallboard: 
ASTM C630-90.

D.                                    Joint-reinforcing Tape and Joint
Compound:  ASTM C475, as manufactured by or recommended by wallboard
manufacturer. Minimum 3 coat application for a smooth finish.

E.                                      Corner Bead:  Provide at all exposed
outside corners;

F.                                      L-shaped edge trim:  Provide at all
exposed intersections with different materials.

G.                                     All work shall be done in accordance with
the USG recommended method of installation.

1.                                       Finish:  smooth.

PAINTING

A.                                   Paint Manufacturers:  ICI,  Dunn-Edwards
Corporation, Kelly Moore.

B.                                     Paint colors shall be selected by the
Architect.

C.                                     Painting Schedule: Provide for 4
different color applications

1 .                                    P-1:  “Field”.  Color to be selected.

2.                                       P-2:  “Accent”.  Color to be selected.

3.                                       P-3:  “Accent”.  Color to be selected.

4.                                       P-4:  “Accent”.  Color to be selected.

D.                                    Interior Gypsum Wallboard:

1.                                       Primer: Vinyl Wall Primer/Sealer.

2.                                       1 stand 2nd Coat:  Eggshell Acrylic
Latex.

E.             Metal Framing:

1.                                       Primer:  Red Oxide, shop-primed (for
non-galvanized) if exposed.

F.             Wood Work, Wood Doors:

1.                                       Two coats of transparent finish. Sand
lightly between coats with steel wool.

 

INSULATION

A.            R-15 in exterior walls.

B.            R-25 on Roof.

65


--------------------------------------------------------------------------------




C.            Sound batts in conference, restroom and lobby walls.

 

ROOF EQUIPMENT

A.                                   Stainless steel mechanical platform and
associated access stairs and guard rail system

B.                                     EIFS roof screen to match detail of
exterior GFRC Panel.

 

FULL HEIGHT GLAZED PARTITION

A.                                   1/4” glazed partition, in building standard
aluminum frame

 

FINISHES

A.                                   Vinyl Composite Tile:  Armstrong stonetex,
12” x 12”

B.                                     Resilient Base:  Burke rubber wall base,
4” top set or cove, as appropriate for VCT or carpet.

C.                                     Window Coverings:  Miniblinds, Levelor,
color: TBD

D.                                    Carpet:

Option 1:

 

Designweave, Windswept Classic 30 oz. (Direct glue installation) or equal

 

 

 

Option 2: (cut pile)
Upgrade

 

Designweave, Tempest Classic 32 oz. (Direct glue Upgrade installation) or equal.

 

 

 

Option 3: (cut pile)
Upgrade

 

Designweave, Sabre Classic, 38 oz.
(Direct glue Upgrade installation) or equal.

 

KITCHEN FIXTURES

A.                                   Sink:  Ekkay stainless steel,
GECR-2521-L&R, 20 gauge, 25”w x 21  1/4” D x 5 3/8” D, ADA compliant.

B.                                     Kitchen Faucet:  American Standard,
Silhouette Single control, #4205 series, spout 9  3/4”.

 

KITCHEN APPLIANCES

A.            Dishwasher:

Option 1:

 

GE GSD463DZWW, 24’W x 24 3/4” D x 34-35” H, 9 gallons/wash

Option 2:

 

Bosch, SHU5300 series, 5.4 gallons/wash-with water heater

 

B.                                     Refrigerator:

Full Size:

 

GE, “S” series top-mount, TBX16SYZ, 16.4 cubic feet, recessed, recessed handles,
28” W x 29 1/8” D x 66 3/4” H, white, optional factory installed ice-maker.

 

Under-counter:

Option 1:

 

U-Line, #29R, 3.5 cubic feet, white

Option 2:

 

U-Line, Combo 29FF, Frost Free with factory installed icemaker, 2.1 cubic feet,
white

 

C.                                     Microwave: GE, Spacemaker II JEM25WY,
Midsize, 9 cubic feet, 800 watts, 23 13/16” W x 11 13/16”D x 12 5/16” H

66


--------------------------------------------------------------------------------




 

 

Option 1:

 

Under counter Mounting Kit, #4AD19-4

Option 2:

 

Accessory Trim Kit # JXB37WN, 26 1/8” W X 18 1/4” H (built-in application)

 

D.                                    Garbage Disposal: ISE #77, 3/4” horsepower

E.                                      Water Heater: To be selected by DES.

 

PUBLIC SPACES

FRONT BUILDING LOBBY

Walk Off Matts:

 

Design Materials, Sisel, Calcetta #68. Natural, 100% coir

 

 

 

Floor Tile:

 

3/8” x 18” x 18” Stone or Marble set in mortar bed in recessed slab as approved
by Owner

 

 

 

Transition Strips:

 

5/16” x 1 1/2” x random length strips, cherry wood flooring

 

 

 

Corridor Carpeting:

 

Carpet over pad, Atlas, New Vista or as approved by Owner

 

 

 

Lobby Ceiling:

 

Suspended gypsum board ceiling, Painted

 

 

 

Building Lobby:

Pendant Fixture

 

Akarl shades hanging #J1-9 3/4” x 5’-2” or equal as approved by owner.

 

 

 

Stairs & Mezzanine Railing:

 

P & P Railing, Modesto with custom cherry guard rail Rep: Oliver Capp (805)
241-8810. Hand and guard railing P & P Railings, Modesto stainless steel railing
with horizontal spirals and custom cherry guard rail cap by others, fittings
dark gray metallic or equal as approved by Owner.

 

BACK BUILDING LOBBY & EMERGENCY STAIRS

Walk Off Matts:

 

Design Materials, Sisal, Calcutta #68, Natural, 100% coir.

 

 

 

Treads & Landings:

 

Carpet covered concrete, as approved by Owner

 

 

 

Stringers, Risers & Handrails

 

Painted steel stringer, eggshell finish enamel.

 

 

 

Ceiling:

 

Suspended gypsum board ceiling.

 

ELEVATORS

Cars:

 

(1) 3800 lb, (1) 3500 lb 150 ft/min by Otis

 

 

 

Elevator Doors:

 

Stainless Steel

 

 

 

Elevator Interior Paneling:

 

Cherry veneer with stainless steel reveals and railing

 

 

 

Elevator Floor:

 

Slate 3/8” x 18” x 18” tile as approved by Owner.

 

67


--------------------------------------------------------------------------------




 

RESTROOMS

Counter tops:

 

Stone/marble or equal as approved by Owner

 

 

 

Walls at Lavatories:

 

Eggshell finish, latex paint, Benjamin Moore

 

 

 

Floor at Toilets:

 

2” x 2” matte porcelain ceramic floor tiles, thin set, Dal-tile.

 

 

 

Walls at Toilets:

 

2” x 2” matte porcelain ceramic floor tiles, thin set, Dal-tile.

 

 

 

Ceiling:

 

Suspended gypsum board ceiling.

 

Toilet compartments:

A.                                   Manufactured floor-anchored metal toilet
compartments and wall-hung urinal screens.

B.                                     Approved Manufacturer, Global Steel
Products Corp, or approved equal.

C.                                     Toilet Partitions: Stainless Steel
finish.

D.                                    Hardware: Hinges: Manufacturer’s standard
self-closing type that can be adjusted to hold door open at any angle up to 90
degrees. Latch and Keeper: Surface-mounted latch unit, designed for emergency
access, with combination rubber-faced door strike and keeper. Coat Hook:
Combination hook and rubber-tipped bumper. Door Pull: Manufacturer’s standard.

 

Ceramic Tile

A.                                   Manufacturer:  Dal-Tile or approved equal.

B.                                     Size: 4-1/4” x 4-1/4” for walls, 8 x 8
for floors, 3/4” liner strip as accent.

C.                                     Glaze:  Satin glaze for walls, unglazed
tile for floors.

D.                                    Color:  As selected by Architect.

E.                                      Accessories:  Base, corners, coved cap
and glazed to match

F.                                      Wall and floor installation:  per
applicable TCA

G.                                     Waterproof Membrane: Chloraloy or
approved equal.

H.                                    Tile Backer Board:  1/2 inch thick
wonderboard

I.                                         Grout:  Commercial Portland Cement
Grout; Custom Building Products or approved equal

J.                                        Mortar: Latex-Portland cement mortar;
Custom Building Products or approved equal.

 

RESTROOM:

Toilet:

 

Kohler/American Standard, commercial quality.

 

 

 

Urinal:

 

Kohler/American Standard, commercial quality.

 

 

 

Lavatory:

 

Kohler/American Standard, undercounter.

 

 

 

Lavatory Faucet:

 

Kroin handicap lavatory faucet #HV1LH, polished chrome.

 

 

 

Soap Dispenser Counter:

 

Bobrick, 8226, Lavatory mounted for soaps, 34 fl oz.

 

Toilet accessories:

A.                                   Manufacturer: Bobrick Washroom Equipment,
or approved equal.

B.                                     Schedule: Model numbers used in this
schedule are Bobrick (134) unless otherwise noted.

68


--------------------------------------------------------------------------------




C.                                     Combination Paper Towel Dispenser/Waste
Receptacle: Recessed, Model B-3944, one per restroom #7151 and 7152, and two per
restroom #7050 and 7061.

D.                                    Feminine Napkin Vendor: Recessed,
combination napkin/tampon vendor, Model B-3500, with 25 cent operation, one per
each women’s toilet room.

E.                                      Soap Dispenser: Lavatory mounted
dispenser, Model B-822, one per each lavatory.

F.                                      Toilet Paper Dispenser: Surface-mounted,
Model JRT, JR Escort, “In-Sight” by Scott Paper Company, one per stall.

G.                                     Toilet Seat Cover Dispenser: Recessed,
wall-mounted, Model B-301, one per stall.

H.                                    Sanitary Napkin Disposal: Recessed,
wall-mounted, Model B-353, one per each women’s handicapped and odd stall.

I.                                         Sanitary Napkin Disposal:
Partition-mounted, Model B-354 (serves two stalls).

J.                                        Grab Bars: Horizontal 36”, B6206-36:
42”, B62-6-42: one per each handicapped stall.

K.                                    Mop/Broom Holders: B223-24 (one per
janitor closet).

L.                                      Paper Towel Dispensers: Recessed
mounted, Model B-359, one at side wall adjacent to sink.

 

TENANT CORRIDORS

Walls:

 

Eggshell finish, latex paint, Benjamin Moore.

 

 

 

Floors:

 

Level loop carpet over pad with 4” resilient base as approved by Owner.

 

 

 

Ceiling:

 

24” x 24” x 3/4” thick fine fissured type mineral fiber, Armstrong Cirus
acoustical tile (beveled regular edge) in a 24” x 24” Donn Fineline suspended
grid, white finish.

 

 

 

Water Fountain:

 

Haws Model #1114 Stainless Steel #4.

 

 

 

Cross Corridor
Smoke Detector:

 

3’-6” x full height, 20 minute rated, pocket assembly, on magnetic hold opens.

 

 

 

Corridor
Wall Sconce

 

Carpyen “Berta” 35cm x 33 cm, engraved curved opaque glass, 2 x 7-9W, #G-23.or
equal as approved by owner

 

ELECTRICAL

A.                                   50 foot candles at working surface.

B.                                     3 Bulb 2x4 parbolic fixtures

C.                                     1/2 20 Amp circuit for each hard wall
office

D.                                    Electrical Devices:   Recessed wall
mounted devices with plastic cover plate. Color: white, multi-gang plate 80400
Series duplex wall outlets.

E.                                      Telephone/Data Outlets:  Recessed wall
mounted, Standard 2x4 wall box with 3/4” EMT conduit from box to sub out above
ceiling walls pull string, cabling, terminations and cover-plates, color: 
white, provided by tenant’s vendor.  Tenant shall furnish telephone backboard.

F.                                      Light Switches:  Dual level rocker type,
mounted at standard locations, with plastic cover plate, 5325-W cover plate
single switch B0401-W, double switch B0409-W. Decors by Leviton, colors: white,
and will comply with Title 24 Energy Codes.  Decors by Leviton.

 

69


--------------------------------------------------------------------------------




MECHANICAL

A.                                   VAV Reheat system - design/build. Each
floor to have a minimum of thirty zones. Provide reheat boxes on all zones on
top floor and at all exterior zones on lower floor. System shall meet T-24 for
ventilation.. Design shall be for 73 deg. Ambient interior temperature and 2 1/2
watts per sq. ft. min.

 

FIRE SPRINKLER SYSTEM

As required by NFPA & factory mutual standard hazard, seismically braced.

END

70


--------------------------------------------------------------------------------


EXHIBIT D
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

COST RESPONSIBILITIES OF LESSOR AND LESSEE
FOR SHELL TENANT IMPROVEMENTS

A.    Lessor is responsible for the construction of the building shell
improvements which shall include the following items:

Soils Engineer
Civil Engineer
Architectural and Structural Engineer
Landscaping

Empty Electrical Conduits will be provided from the street to the future
electrical room for a 2500 Amp. Service 277/480 volt service capability for each
building . The electrical conduits will be stubbed up above the floor level.

Lessor to provide two vertical risers for fire sprinklers.
Testing and Inspection for the shell.
Building Permits for the Shell and exterior Premises.

71


--------------------------------------------------------------------------------




Utility Connection Fee (Fire Protection).
Area Fees
Construction Insurance
Construction Interest
Construction Taxes
Land Interest (if any)
Temporary Facilities
All site work to include:

Site clearing and grading
Excavating/Fill
Soil compaction
Site drainage
Site utilities
Paving
Curbs and gutters
Sidewalks
Parking lot lights
Curb painting and parking lot striping and markings as required by the City.

Fences, to include special enclosures for trash
Irrigation System
Lawns and planting
Building Shells to include:

Concrete Formwork
Concrete Reinforcement (if used)
Cast in pace concrete (if used)
Metal decking (if used)

Metal framing (if used)
Rough carpentry as related to shell
Millworks as related to Shell
Glue-Lam structure (if used)
Building roof installation
Roofing tiles
Flashing
Drainage Systems for Roof
Roof Pitch Pans
Caulking/Sealants
Exterior Metal Door/Frames related to the Shell
Wood or Glass Doors as designated as related to the
Exterior Shell
Overhead Doors
Anodized Aluminum Windows
Finish Hardware as related to the Shell Doors
Glass Glazing as specific on plans
Storefront if desired
Gutters over front and rear entrances

72


--------------------------------------------------------------------------------




Exterior Loading Docks as specific on plans
Water Supply stubbed to the ground floor (first floor of each Building only)
Roof drainage
Gas piping to face of building at First Floor
Telephone and computer conduits between Buildings
All Government fees applying to the exterior premises and shell.

B.      The following shall be considered interior improvements costs and shall
be the responsibility of the Lessee subject to the tenant improvement allowance
as provided in the Lease:

Interior Building Permits
Gypsum drywall
Ceramic Tile or elate Tile in Lobbies
Quarry Tile as specified
Flag Pole
Meal door framing
All interior Wood doors and Hardware
Custom Woodwork
Specialized Security construction
Interior Glass doors 2nd windows
Acoustical Treatment (suspended ceiling)
Resilient flooring
Any special flooring
Carpeting
Sprayed fire proofing if required by the code on structural
Steel and metal deck surfaces
Lift and Lift Operator
Interior Painting
Wall Coverings including Ceramic Tiles
Grease Interceptor if required
Drapery, Blinds or Shades
Pedestal floors
Toilet Compartments
Demountable partitions
Firefighting devices (Extinguishers)
Toilet and bath accessories
Lift (Dock levelers)
Plumbing fixtures, trims and vertical piping
Interior electrical distribution
Lighting
Electrical controls
Electrical Power Equipment
Built in Audio-Visual facilities
Built-in Projection screens
Water Treatment Discharge

73


--------------------------------------------------------------------------------




Sinks in Coffee Rooms
Lunch Room plumbing for vending machines
Specialized security systems
Specialized Halon Fire Extinguishing systems
Fire sprinkler head drops and horizontal distribution
Piping off owner-installed vertical risers
Specialized caging
Special piping for Tank Farm (If installed)
Hot water heating system
Cool water system
HVAC units
Ducting controls
Air Tempering Systems
Elevators and elevator pits (Otis Elevator Lessor Specs)
Mechanical platforms, screens and associated roof accessories
Stairs
Electrical service (Lessor to provide exterior conduit)

74


--------------------------------------------------------------------------------




EXHIBIT E
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

 

MEMORANDUM
OF
COMMENCEMENT OF LEASE TERM

Pursuant to Article III, Section 3.01, paragraph (a) of the above-referenced
Lease, the parties to said Lease agree to the following:

1.     The Commencement Date of the Lease is                 , 2001 and the
Lease Term commenced on said date. The Expiration Date for the initial Lease
Term is               , 2013.

2.               The date for commencement of rent for the Building is
             , 2001.

3.               Attached hereto as a part hereof is a true and correct schedule
of Base Rent.

4.               The total Rentable Area of the Building is                  
(   ) rentable square feet.

 

Each person executing this Memorandum certifies that he or she is authorized to
do so on behalf of and as the act of the entity indicated. Executed as of
                      , 2000, at Redwood City (San Mateo County), California.

PACIFIC SHORES DEVELOPMENT, LLC

 

NUANCE COMMUNICATIONS, INC.
a Delaware corporation

 

 

 

By:

 

 

 

By:

 

 

 

Jay Paul

 

 

 

 

 

Its:

Manager

 

 

 

(Type or print name)

 

 

 

Its:

 

 

 

75


--------------------------------------------------------------------------------




 

 

By:

 

 

 

 

 

 

 

 

 

 

(Type or print name)

 

 

 

Its:

 

 

 

76


--------------------------------------------------------------------------------




 

EXHIBIT F
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

SNDA

(See Construction and Permanent SNDA Samples Attached)

77


--------------------------------------------------------------------------------




ARTICLE XVIII

RECORDING REQUESTED AND
WHEN RECORDED RETURN TO:

[***]

SUBORDINATION, ACKNOWLEDGMENT OF LEASE ASSIGNMENT,
NONDISTRUBANCE AND ATTORNMENT AGREEMENT

AND ESTOPPEL CERTIFICATE

(Lease to Deed of Trust)

NOTICE:   THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE BECOMING SUBJECT TO
AND OF LOWER PRIORITY THAN THE LIEN OF THE DEED OF TRUST (DEFINED BELOW).

THIS AGREEMENT AND CERTIFICATE is made this         day of                ,
2000, between DRESDNER BANK AG, NEW YORK BRANCH AND GRAND CAYMAN BANK, a
national banking association (“Lender”) and                                 , a
                            (“Tenant”).

Recitals

A.                                             (“Landlord”), is the owner of
real property (“Property”) located in                                  County,
California, and legally described on Exhibit A.

B.            Tenant is a tenant of a portion of the Property (“Premises”) under
a lease (“Lease”) with Landlord dated                            .

C.            Lender has agreed to make a loan (“Loan”) to Landlord.  In
connection therewith, Landlord has executed or proposes to execute, a
Construction Deed of Trust, Assignment of Rents and Leases, Security Agreement
and Fixture Filing (“Deed of Trust”) encumbering the Property and securing,
among other things, a promissory note (“Note”) in the principal sum of TWO
HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($250,000,000.00), of even date
herewith, in favor of Lender, which Note is payable with interest and upon the
terms described therein.  The Deed of Trust is to be recorded concurrently
herewith.

78


--------------------------------------------------------------------------------




D.            The Deed of Trust constitutes a present assignment to Lender of
all right, title, and interest of Landlord under the Lease.

E.             Lender’s agreement to make the Loan is conditioned on Tenant’s
specific and unconditional subordination of the Lease to the lien of the Deed of
Trust such that the Deed of Trust at all times remains a lien on the Property,
prior and superior to all the rights of Lessee under the Lease, and Tenant’s
agreement to attorn to Lender if Lender obtains possession of the Property by
foreclosure or deed in lieu of foreclosure. Tenant is willing to do so in
consideration of the benefits to Tenant from the Loan and the Lease and Lender’s
agreement not to disturb Tenant’s possession of the Premises under the Lease.

NOW, THEREFORE, Lender and Tenant agree as provided below.

1.             Subordination.  Tenant hereby intentionally and unconditionally
subordinates the Lease and all of Lessee’s right, title and interest thereunder
and in and to the Property to the lien of the Deed of Trust and all of Lender’s
rights thereunder, including any and all renewals, modifications and extensions
thereof and agrees that the Deed of Trust and any and all renewals,
modifications and extensions thereof shall unconditionally be and at all times
remain in lien on the Property prior and superior to the Lease.  Without
limiting the generality of the foregoing, such subordination shall include all
rights of Tenant in connection with any insurance or condemnation proceeds with
respect to the Premises or Property.

2.             Acknowledgment. Tenant understands that Lender would not make the
Loan without this Agreement and the subordination of the Lease to the lien of
the Deed of Trust as set forth herein and that in reliance upon, and in
consideration of, this subordination, specific loans and advances are being and
will be made by Lender and, as part and parcel thereof, specific monetary and
other obligations are being and will be entered into which would not be made or
entered into but for reliance upon this subordination. This Agreement is and
shall be the sole and only agreement with regard to the subordination of the
Lease to the lien of the Deed of Trust and shall supersede and cancel, but only
insofar as would affect the priority between the Deed of Trust and the Lease,
any prior agreement as to such subordination, including, without limitation,
those provisions, if any, contained in the lease which provide for the
subordination of the Lease to a deed or deeds of trust or to a mortgage or
mortgages.

3.             Use of Proceeds. Lender, in making disbursements pursuant to the
Note, the Deed of Trust or any loan agreement with respect to the property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in party.

4.             Nondisturbance. Lender agrees that Tenant’s possession of the
Premises shall not be disturbed by Lender during the tem of the Lease, and
Lender shall not join Tenant in any action or proceeding for the purpose of
terminating the Lease, except upon the occurrence of a default by Tenant under
the Lease and the continuance of such default beyond any cure period given to
Tenant under the Lease.

79


--------------------------------------------------------------------------------


5.             Attornment.  If Lender obtains possession of the Property by
foreclosure or deed in lieu of foreclosure, Tenant shall attorn to Lender, be
bound to Lender in accordance with all of the provisions of the Lease for the
balance of the term thereof, and recognize Lender as the landlord under the
Lease for the unexpired term of the Lease.  Such attornement shall be effective
without Lender being (i) subject to any offsets or defenses, or otherwise
liable, for any prior act or omission of Landlord, (ii) bound by any amendment,
modification, or waiver of any of the provisions of the Lease, or by any
separate agreement between Landlord and Tenant relating to the Premises or
Property, unless any such action was taken with the prior written consent of
Lender, (iii) liable for the return of any security or other deposit unless the
deposit has been paid to Lender, (iv) bound by any payment of rent or other
monthly payment under the Lease made by Tenant more than one (1) month in
advance of the due date, or (v) bound by any option, right of first refusal, or
similar right of Tenant to lease any portion of the Property (other than the
Premises) or to purchase all or any portion of the Property.  Lender’s
obligations as landlord under the Lease after obtaining possession of the
Property by foreclosure or deed in lieu of foreclosure shall terminate upon
Lender’s subsequent transfer of its interest in the Property.

6.             Termination of Lease.  Notwithstanding any other provision of
this Agreement, in the event Lender obtains ownership of the Property by
foreclosure or deed in lieu of foreclosure and the Lease requires the landlord
to construct any improvements on the Premises or Property, the Lease shall
terminate unless (i) Lender delivers written notice to Tenant expressly assuming
such obligation within ten (10) days after the foreclosure sale or acceptance of
the deed in lieu of foreclosure, or (ii) Tenant waives such obligation by
delivery of written notice to Lender within ten (10) days after receiving notice
of the foreclosure or deed in lieu of foreclosure.

7.             Covenants of Tenant.  Tenant covenants and agrees with Lender as
follows:

(a)           Tenant shall pay to Lender all rent and other payments otherwise
payable to Landlord under the Lease upon written demand from Lender.  The
consent and approval of Landlord to this Agreement shall constitute an express
authorization for Tenant to make such payments to Lender and a release and
discharge of all liability of Tenant to Landlord for any such payments made to
Lender.

(b)           Tenant shall enter into no material amendment or modification of
any of the provisions of the Lease without Lender’s prior written consent.

(c)           Tenant shall not subordinate its rights under the Lease to any
other mortgage, deed of trust, or other security instrument without the prior
written consent of Lender.

(d)           In the event the Lease is rejected or deemed rejected in any
bankruptcy proceeding with respect to Landlord, Tenant shall not exercise its
option to treat the Lease as terminated under 11 U.S.C. (S) 365(h), as amended.

80


--------------------------------------------------------------------------------




(e)           Tenant shall not accept any waiver or release of Tenant’s
obligations under the Lease by Landlord, or any termination of the Lease by
Landlord, without Lender’s prior written consent.

(f)            Tenant shall promptly deliver written notice to Lender of any
default by Landlord under the Lease. Lender shall have the right to cure such
default within thirty (30) days after the receipt of such notice. Tenant further
agrees not to invoke any of its remedies under the Lease until the thirty (30)
days have elapsed, or during any period that Lender is proceeding to cure the
default with due diligence, or is attempting to obtain the right to enter the
Premises and cure the default.

8.             Effect of Assignment. Notwithstanding that Landlord has made a
present assignment of all of its rights under the Lease to Lender, Lender shall
not be liable for any of the obligations of Landlord to Tenant under the Lease
until Landlord has obtained possession of the Property by foreclosure or deed in
lieu of foreclosure, and then only to the extent provided in paragraph 3 above.

9.             Estoppel Certifications. Tenant hereby certifies and represents
to Lender as provided below.

(a)           The Lease constitutes the entire agreement between Landlord and
Tenant relating to the premises and the Property.

(b)           The Lease is in full force and effect, and has not been amended,
modified, or assigned by Tenant, either orally or in writing.

(c)           No payments to become due under the Lease have been paid more than
one (1) month in advance of the due date.

(d)           Tenant has no present claim, offset or defense under the Lease,
and Tenant has no knowledge of any uncured breach or default by Landlord or
Tenant under the Lease or of any event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the lease.

(e)           Tenant has no knowledge of any prior sale, transfer, assignment,
hypothecation or pledge of Landlord’s interest under the Lease or of the rents
due under the Lease.

(f)            Except as otherwise provided in the Lease, Tenant has made no
agreements with Landlord concerning free rent, partial rent, rebate of rental
payments, setoff, or any other type of rental concession.

10.           Costs and Attorneys’ Fees.  In the event of any claim or dispute
arising out of this Agreement, the party that substantially prevails shall be
awarded, in addition to all other relief, all attorneys’ fees and other costs
and expenses incurred in connection with such claim or dispute;  including
without limitation those fees, costs, and expenses incurred before or after
suit,

81


--------------------------------------------------------------------------------




and in any arbitration, and any appeal, any proceedings under any present or
future bankruptcy act or state receivership, and any post-judgment proceedings.

11.           Notices.  All notices to be given under this Agreement shall be in
writing and personally delivered or mailed, postage prepaid, certified or
registered mail, return receipt requested, to Lender at the address indicated on
the first page of this Agreement, and to Tenant at its address indicated below.
All notices which are mailed shall be deemed given three (3) days after the
postmark thereof. Either party may change their address by delivery of written
notice to the other party.

12.           Miscellaneous.  This agreement may not be modified except in
writing and executed by the parties hereto or their successors in interest. 
This agreement shall inure to the benefit of and by binding upon the parties
hereto and their successors and assigns.  As used herein “Landlord” shall
include Landlord’s predecessors and successors in interest under the Lease, and
“Lender” shall include any purchaser of the Property at any foreclosure sale. 
All rights of Lender herein to collect rents on behalf of Landlord under the
Lease are cumulative and shall be in addition to any and all other rights and
remedies provided by law and by other agreements between Lender and Landlord or
others. If any provision of this Agreement is determined to be invalid, illegal
or unenforceable, such provision shall be considered severed from the rest of
this Agreement and the remaining provisions shall continue in full force and
effect as if such provision had not been included.  This Agreement shall be
governed by the laws of the State of California.  This Agreement may be executed
in one or more counterparts, all of which together shall constitute one and the
same original.

DATED this                  day of                                    , 2000.

NOTICE:                       THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASE
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE DEED OF TRUST
(DEFINED ABOVE). IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS
AGREEMENT, THE PARTIES CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

“LENDER”

 

 

 

DRESDNER BANK AG, NEW YORK BRANCH AND GRAND CAYMAN BANK, AS ADMINISTRATIVE
AGENT.

 

 

 

By:

 

 

Its:

 

 

82


--------------------------------------------------------------------------------




 

“TENANT”

 

 

 

                                                               ’
a                                                              

 

By:

 

 

Its:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

CONSENTED AND AGREED TO:

 

 

 

“LANDLORD”

 

 

 

PACIFIC SHORES DEVELOPMENT, LLC,
a Delaware limited liability company

 

 

 

 

By:

WDLJ PACIFIC SHORES ASSOCIATES, LLC,

 

 

 

a Delaware limited liability company, a member

 

 

 

 

 

 

By:

Walton Street Real Estate Fund II, L.P.,

 

 

 

a Delaware limited partnership, a managing member

 

 

 

 

 

By:

Walton Street Managers II, L.P.,

 

 

 

a Delaware limited partnership, its general partner

 

 

 

 

 

 

 

By:

WSC Managers II, Inc.,

 

 

 

a Delaware corporation, its general partner

 

 

 

 

 

 

Witnesses:



 

By:

 

 

 

 

Print Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

By:

Walton Street Real Estate Fund III, L.P.,

 

 

 

a Delaware limited partnership, a managing member

 

 

 

 

 

 

 

 

By:

Walton Street Managers III, L.P.,

 

 

 

a Delaware limited partnership, its general partner

 

 

 

 

 

 

 

 

By:

WSC Mangers III, Inc.,

 

 

 

 

a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

Witnesses:



 

By:

 

 

 

 

Print Name:

 

 

Name:

 

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

ALL SIGNATURES MUST BE ACKNOWLEDGED

83


--------------------------------------------------------------------------------




 

 

SCHEDULE TWO
TO
EXHIBIT F
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

SNDA

(See Construction and Permanent SNDA Samples Attached)

84


--------------------------------------------------------------------------------




SUBORDINATION, NON-DISTURBANCE

AND ATTORNEMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
made as of the               day of               , 2000, by and among Nomura
Asset Capital Corporation (“Lender”),                                    
(“Tenant”) and                                     (“Landlord”).

W I T N E S S E T H:

WHEREAS, Lender has agreed to make a loan (the “Loan”) of up to
                       to Landlord;

WHEREAS, the Loan will be evidenced by a deed of trust note (the “Note”) of even
date herewith made by Landlord to order of Lender and will be secured by, among
other things, a deed of trust, assignment of leases and rents and security
agreement (the “Deed of Trust”) of even date herewith made by Landlord to Lender
covering the land (the “Land”) described on Exhibit A attached hereto and all
improvements (the “Improvements”) now or hereafter located on the land (the Land
and the Improvements hereinafter collectively referred to as the “Property”);
and

WHEREAS, by a lease dated as of                         (which lease, as the
same may have been amended and supplemented, is hereinafter called the “Lease”),
Landlord leased to Tenant approximately          square feet of space located in
the Improvements (the “Premises”); and

WHEREAS, the parties hereto desire to make the Lease subject and subordinate to
the Deed of Trust.

NOW, THEREFORE, the parties hereto, in consideration of the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby agree as follows:

1.             The Lease, as the same may hereafter be modified, amended or
extended, and all of Tenant’s right, title and interest in and to the Premises
and all rights, remedies and options of Tenant under the Lease, are and shall be
unconditionally subject and subordinate to the Deed of Trust and the lien
thereof, to all the terms, conditions and provisions of the Deed of Trust, to
each and every advance made or hereafter made under the Deed of Trust, and to
all renewals, modifications, consolidations, replacements, substitutions and
extensions of the Deed of Trust, so that at all times the Deed of Trust shall be
and remain a lien on the Property prior and superior to the Lease for all
purposes; provided, however, and Lender agrees, that so long as (A) no event has
occurred and no condition exists, which would entitle Landlord to terminate the
Lease or would cause, without further action of Landlord, the termination of the
Lease or would entitle Landlord to dispossess Tenant from the Premises, (B)
[***] (C) the Lease shall be in full force and effect and shall not have been
otherwise modified or supplemented in any way without Lender’s prior written

85


--------------------------------------------------------------------------------




consent, (D) Tenant shall duly confirm its attornment to Lender or its successor
or assign by written instrument as set forth in Paragraph 3 hereof, (E) neither
Lender nor its successors or assigns shall be liable under any warranty of
construction contained in the Lease or any implied warranty of construction, and
(F) all representations and warranties made herein by Tenant shall be true and
correct as of the date of such attornement; then, and in such event Tenant’s
leasehold estate under the Lease shall not be terminated, Tenant’s possession of
the Premises shall not be disturbed by Lender and Lender will accept the
attornement of Tenant.

2.             Notwithstanding anything to the contrary contained in the Lease,
Tenant hereby agrees that in the event of any act, omission or default by
Landlord or Landlord’s agents, employees, contractors, licensees or invitees
which would give Tenant the right, either immediately or after the lapse of a
period of time, to terminate the Lease, or to claim a partial or total eviction,
or to reduce the rent payable thereunder or credit or offset any amounts against
future rents payable thereunder, Tenant will not exercise any such right (i)
until it has given written notice of such act, omission or default to Lender by
delivering notice of such act, omission or default, in accordance with Paragraph
8 hereof, and (ii) until a period of not less than sixty (60) days for remedying
such act, omission or default shall have elapsed following the giving of such
notice. Notwithstanding the foregoing, in the case of any default of Landlord
which cannot be cured within such sixty (60) day period, if Lender shall within
such period proceed promptly to cure the same (including such time as may be
necessary to acquire possession of the Premises if possession is necessary to
effect such cure) and thereafter shall prosecute the curing of such default with
diligence, then the time within which such default may be cured by Lender shall
be extended for such period as may be necessary to complete the curing of the
same with diligence. Lender’s cure of Landlord’s default shall not be considered
an assumption by Lender of Landlord’s other obligations under the Lease. Unless
Lender otherwise agrees in writing, Landlord shall remain solely liable to
perform Landlord’s obligations under the Lease (but only to the extent required
by and subject to the limitation included with the Lease), both before and after
Lender’s exercise of any right or remedy under this Agreement. If Lender or any
successor or assign becomes obligated to perform as Landlord under the Lease,
such person or entity will be released from those obligations when such person
or entity assigns, sells or otherwise transfers its interest in the Premises or
the Property.

3.             Without limitation of any of the provisions of the Lease, in the
event that Lender succeeds to the interest of Landlord or any successor to
Landlord, then subject to the provisions of this Agreement including, without
limitation, Paragraph 1 above, the Lease shall nevertheless continue in full
force and effect and Tenant shall and does hereby agree to attorn to and accept
Lender and to recognize Lender as its Landlord under the Lease for the then
remaining balance of the term thereof, and upon request of Lender, Tenant shall
execute and deliver to Lender an agreement of attornment reasonably satisfactory
to Lender.

4.             If Lender succeeds to the interest of Landlord or any successor
to Landlord, in no event shall Lender have any liability for any act or omission
of any prior landlord under the Lease which occurs prior to the date Lender
succeeds to the rights of Landlord under the Lease, nor any liability for
claims, offsets or defenses which Tenant might have had against Landlord. In no
event shall Lender have any personal liability as successor to Landlord and
Tenant shall look only to the estate and property of Lender in the Land and the
Improvements for the

86


--------------------------------------------------------------------------------




satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
Lender as Landlord under the Lease, and no other property or assets of Lender
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease.

5.             Tenant agrees that no prepayment of rent or additional rent due
under the Lease of more than one month in advance, and no amendment,
modification, surrender or cancellation of the Lease, and no waiver or consent
by Landlord under the terms of the Lease, shall be binding upon or as against
Lender, as holder of the Deed of Trust, and as Landlord under the Lease if it
succeeds to that position, unless consented to in writing by Lender. In
addition, and notwithstanding anything to the contrary set forth in this
Agreement, Tenant agrees that Lender, as holder of the Deed of Trust, and as
Landlord under the Lease if it succeeds to that position, shall in no event have
any liability for the performance or completion of any initial work or
installations or for any loan or contribution or rent concession towards initial
work, which are required to be made by Landlord (A) under the Lease or under any
related Lease documents or (B) for any space which may hereafter become part of
said Premises, and any such requirement shall be inoperative in the event Lender
succeeds to the position of Landlord prior to the completion or performance
thereof. Tenant further agrees with Lender that Tenant will not voluntarily
subordinate the Lease to any lien or encumbrance without Lender’s prior written
consent.

6.             This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
and be construed as one and the same instrument.

7.             All remedies which Lender may have against Landlord provided
herein, if any, are cumulative and shall be in addition to any and all other
rights and remedies provided by law and by other agreements between Lender and
Landlord or others. If any party consists of multiple individuals or entities,
each of same shall be jointly and severally liable for the obligations of such
party hereunder.

8.             All notices to be given under this Agreement shall be in writing
and shall be deemed served upon receipt by the addressee if served personally
or, if mailed, upon the first to occur of receipt of the refusal of delivery as
shown on a return receipt, after deposit in the United States Postal Service
certified mail, postage prepaid, addressed to the address of Landlord, Tenant or
Lender appearing below, or, if sent by telegram, when delivered by or refused
upon attempted delivery by the telegraph office. Such addresses may be changed
by notice given in the same manner. If any party consists of multiple
individuals or entities, then notice to any one of same shall be deemed notice
to pay such party.

Lender’s Address:

Nomura Asset Capital Corporation
Two World Financial Center, Building B
New York, New York  10281-1198

87


--------------------------------------------------------------------------------




 

Attn: Ms. Sheryl McAfee

 

Tenant’s Address:

 

 

 

 

 

Attn:                             

 

Landlord’s Address:

 

 

 

 

 

Attn:                             

 

9.             This Agreement shall be interpreted and construed in accordance
with and governed by the laws of the State of California.

10.           This Agreement shall apply to, bind and inure to the benefit of
the parties hereto and their respective successors and assigns. As used herein
“Lender” shall include any subsequent holder of the Deed of Trust.

11.           Tenant acknowledges that Landlord has assigned to Lender its
right, title and interest in the Lease and to the rents, issues and profits of
the Property and the Property pursuant to the Deed of Trust, and that Landlord
has been granted the license to collect such rents provided no Event of Default
has occurred under, and as defined in, the Deed of Trust. Tenant agrees to pay
all rents and other amounts due under the Lease directly to Lender upon receipt
of written demand by Lender, and Landlord hereby consents thereto. The
assignment of the Lease to Lender, or the collection of rents by Lender pursuant
to such assignment, shall not obligate Lender to perform Landlord’s obligations
under the Lease.

[NO FURTHER TEXT ON THIS PAGE]

88


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

NOMURA ASSET CAPITAL CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

     Name:

 

 

     Title:

 

 

 

[LANDLORD]

 

 

 

By:

 

 

 

 

 

[TENANT]

 

 

 

By:

 

 

 

91


--------------------------------------------------------------------------------




STATE OF CALIFORNIA      )

COUNTY OF                           )

On             , 2000, before me,                    the undersigned, a notary
public in and for said state, personally appeared            , personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
he/she executed the same in his/her authorized capacity, and that by his/her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

WITNESS my hand and official seal.

92


--------------------------------------------------------------------------------




EXHIBIT G
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

 

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

SIGNAGE EXHIBIT

(To be provided)

93


--------------------------------------------------------------------------------




EXHIBIT G
to

PACIFIC SHORES DEVELOPMENT, LLC

LEASE
to

NUNANCE COMMUNICATION, INC.
a                                corporation
as
LESSEE
for
PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California 94063

 

SIGNAGE EXHIBIT
SIGNAGE POLICY
SINGLE TENANT BUILDINGS

Each Tenant of single tenant Building will be permitted (subject to compliance
with Section 17.15 of the Lease) to place one sign on a monument to be located
near the entrance to the parking lot associated with the Building (“Monument”). 
The exact size, design, color, location and materials of the Monument, and of
the Tenant’s sign on the Monument, will be determined by Lessor in its sole and
absolute discretion, provided that Lessor will not unreasonably withhold its
consent to a Tenant sign which employs a design and color commonly used by such
Tenant for marketing purposes so long as it fits within the space allocated by
Lessor, and so long as it is in keeping with the overall design scheme of the
Project.  Each such Tenant will also be permitted (subject to compliance with
Section 17.15 of the Lease) to place one sign on the exterior surface of the
Building.  Lessor reserves the right to allow different or additional signage
anywhere in the Project, provided that, so long as Lessor may lawfully do so,
Lessor will not reduce the size of space allocated on the Monument to a size
smaller than that permitted as of the commencement date of the Lease, unless the
size of the premises subject to the lease decreases from its size as of the
lease commencement date or unless Lessor provides alternate signage of
reasonably equivalent visibility.  All signs shall comply with the Pacific
Shores Center Site Signage Master Plan (Redwood City Design Review Submittal
11-20-00).

 

 

 

 

 

 

94


--------------------------------------------------------------------------------




EXHIBIT H
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

Guaranty of Lease

[Intentionally Omitted]

95


--------------------------------------------------------------------------------




EXHIBIT I
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

HAZARDOUS MATERIALS DISCLOSURE

Lessor has provided Lessee, and Lessee acknowledges that it has received and
pursuant to Section 17.22(b) of the Lease, reviewed same, a copy of each of
those certain documents entitled: (i) PHASE I, ENVIRONMENTAL SITE ASSESSMENT,
PACIFIC SHORES CENTER, REDWOOD CITY, CALIFORNIA, Prepared for: The Jay Paul
Company, San Francisco, California, Prepared by: IRIS ENVIRONMENTAL, Oakland,
California, December 20, 1999, Job No. 99-122A; and (ii) PHASE II, ENVIRONMENTAL
SITE ASSESSMENT, PACIFIC SHORES CENTER, 1000 SEAPORT BOULEVARD, REDWOOD CITY,
CALIFORNIA, Prepared for: The Jay Paul Company, San Francisco, California,
Prepared by: IRIS ENVIRONMENTAL, Oakland, California, January 14, 1999, Job No.
99-122-B

 

LESSEE

 

 

 

NUANCE COMMUNICATIONS, INC.

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

 

 

 

(Type or print name)

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

(Type or print name)

 

96


--------------------------------------------------------------------------------




EXHIBIT J
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
 a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

(a)           NOTICE TO TENANTS AND TRANSFEREES OF

(b)           CURRENT OR FUTURE USES OF ADJACENT PORT PROPERTY

Notice is hereby given to all lessees, tenants and transferees of land or
interests in land located within Pacific Shores Center of the presence or
potential future presence of Port related industrial activities on Port property
adjacent to and west of Pacific Shores Center. All recipients of this notice
should be aware of the following facts:

1.             The parcel of Port property adjacent to Pacific Shores Center to
the northwest shown on the Exhibit      attached hereto (the “Port Parcel”) is
now or may be developed for Port related maritime and industrial uses similar to
those occupying other properties along the west side of Seaport Boulevard and to
the west of

97


--------------------------------------------------------------------------------




Pacific Shores Center.

2.             Such Port related maritime and industrial activities are those
which are permitted by the general industrial zoning of the City of Redwood City
and may include heavy industrial land uses, including uses which involve the
receipt, transport, storage or management of hazardous wastes, aggregates,
cement, gravel and similar materials, including the outdoor storage and handling
of such materials.

3.             Pacific Shores Center Limited Partnership, on behalf of itself,
its successors and assigns, has recognized, accepted and approved such uses of
the Port Parcel subject to the utilization of Best Available Management
Practices in the development and use of the Port Parcel. Best Available
Management Practices are defined on Exhibit      attached hereto.

4.             Despite the use of Best Available Management Practices on the
Port Parcel by the Port and its lessees and licensees and despite Pacific Shores
Center Limited Partnership’s efforts to ensure compatibility between such uses
and those in Pacific Shores Center, it is possible that such uses will cause
emissions into the air of dust or other particulate matter, or noise or odorous
substances which may be offensive to or be perceived as a nuisance by occupants
of Pacific Shores Center.

5.             Pursuant to covenants made by Pacific Shores Center Limited
Partnership on behalf of its successors and assigns, tenants and lessees, the
tenants, lessees and transferees of Pacific Shores Center Limited Partnership
have approved and accepted such neighboring uses subject to their utilization of
Best Available Management Practices.

6.             Any actions to enjoin the continuation of such uses or to recover
any damages to persons or property related to their operations are subject to a
requirement for prior notice found in recorded covenants by Pacific Shores
Center Limited Partnership. The following language is excerpted from such
covenants:

“In the event that either party hereto believes that the other has failed to
perform any covenant made herein in favor of the other, at least ten (10) days
prior to the commencement of any action to enforce the covenants hereunder or to
recover damages for the

98


--------------------------------------------------------------------------------




breach thereof, that party who believes that a failure to perform has occurred
(the “Complaining Party”) shall give written notice (the “Notice”) to the party
alleged not to have performed the covenant (the “Non- Complaining Party”) of the
specific nature of the alleged failure and of the intent of the Complaining
Party to take action to remedy the breach by the Non-Complaining Party. In the
event that the nature of the alleged failure to perform is such that the same
cannot reasonably be cured within ten (10) days after receipt of the Notice (the
“Notice Period”), the Non- Complaining Party shall not be deemed to be in
violation of its covenants and no action shall be commenced by the Complaining
Party if, within the Notice Period, the Non-Complaining Party commences such
cure and thereafter diligently and continuously prosecutes the same to
completion within a reasonable time. Provided, however, that the Complaining
Party shall not be precluded from recovering any actual damages suffered by
reason of the alleged failure to perform prior to or after delivery of the
Notice, whether or not such failure is thereafter cured.”

99


--------------------------------------------------------------------------------




EXHIBIT K
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a Delaware corporation
as
LESSEE

for

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

(c)  NOTICE TO PACIFIC SHORES TENANTS, LESSEES, SUCCESSORS, ASSIGNS AND
TRANSFEREES REGARDING CURRENT OR FUTURE USES OF ADJACENT RMC LONESTAR AND PORT
PROPERTY

Notice is hereby given to all tenants, lessees, successors, assigns and
transferees of land or interest in land located within the Pacific Shores Center
the of presence or potential future presence of maritime and industrial
activities on RMC Lonestar and Port of Redwood City property west and adjacent
to Pacific Shores Center. Recipients of this notice should be aware of the
following:

1.             The RMC Lonestar property and parcels of port property adjacent
to and west of Pacific Shores Center are shown on the map attached to this
notice. The RMC Lonestar and Port properties are now devoted to, or will be
developed for, maritime and industrial uses.

2.             These maritime and industrial uses are those which are permitted
by the “Heavy Industry” General Plan designation and general industrial zoning
of the City of Redwood City. These uses include, by way of example and not
limitation, uses involving the receipt, transport, storage, handling, processing
or management of aggregates, cement, concrete, asphalt, soil or other
landscaping materials, recyclable metals and plastics, recyclable concrete and
asphalt, chemicals, petroleum products, hazardous wastes, and similar materials,
including indoor storage, mixing and handling of these materials.

3.             These uses may cause, on either a regular or intermittent basis,
air emissions, including without limitation, dust and other particulates, odors,
vibrations, loud noises, and heavy truck, rail or marine vessel traffic. These
uses may have visual, aesthetic or other aspects that may be offensive or
perceived as a nuisance by occupants of Pacific Shores Center.

100


--------------------------------------------------------------------------------




 

EXHIBIT L
TO
PACIFIC SHORES DEVELOPMENT, LLC.
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a                           corporation
as
LESSEE

 

for

 

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

 

 

RULES AND REGULATIONS

1.             Lessee and Lessee’s employees shall not in any way obstruct the
sidewalks, entry passages, pedestrian passageways, driveways, entrances and
exits to the Project or the Building, and they shall use the same only as
passageways to and from their respective work areas.

2.             Any sash doors, sashes, windows, glass doors, lights and
skylights that reflect or admit light into the Common Area of the Project shall
not be covered or obstructed by the Lessee.  Water closets, urinals and wash
basins shall not be used for any purpose other than those for which they were
constructed, and no rubbish, newspapers, food or other substance of any kind
shall be thrown into them.  Lessee shall not mark, drive nails, screw or drill
into, paint or in any way deface the exterior walls, roof, foundations, bearing
walls or pillars without the prior written consent of Lessor, which consent may
be withheld in Lessor’s sole discretion.  The expense of repairing any breakage,
stoppage or damage resulting from a violation of this rule shall be borne by
Lessee.

101


--------------------------------------------------------------------------------




3.             No awning or shade shall be affixed or installed over or in the
windows or the exterior of the Premises except with the consent of Lessor, which
may be withheld in Lessor’s discretion.

4.             No boring or cutting for wires shall be allowed, except with the
consent of Lessor, which consent may be withheld in Lessor’s discretion.

5.             Lessee shall not do anything in the Premises, or bring or keep
anything therein, which will in any way increase or tend to increase the risk of
fire or the rate of fire insurance or which shall conflict with the regulations
of the fire department or the law or with any insurance policy on the Premises
or any part thereof, or with any rules or regulations established by any
administrative body or official having jurisdiction, and it shall not use any
machinery therein, even though its installation may have been permitted, which
may cause any unreasonable noise, jar, or tremor to the floors or walls, or
which by its weight might injure the floors of the Premises.

6.             Lessor may reasonably limit weight, size and position of all
safes, fixtures and other equipment used in the Premises.  If Lessee shall
require extra heavy equipment, Lessee shall notify Lessor of such fact and shall
pay the cost of structural bracing to accommodate it.  All damage done to the
Premises or Project by installing, removing or maintaining extra heavy equipment
shall be repaired at the expense of the Lessee.

7.             Lessee and Lessee’s officers, agents and employees shall not make
nor permit any loud, unusual or improper noises nor interfere in any way with
other Lessees or those having business with them, nor bring into or keep within
the Project any animal or bird or any bicycle or other vehicle, except such
vehicle as Lessor may from time to time permit.

8.             No machinery of any kind will be allowed in the Premises without
the written consent of Lessor.  This shall not apply, however, to customary
office equipment or trade fixtures or package handling equipment.

9.             All freight must be moved into, within and out of the Project
only during such hours and according to such reasonable regulations as may be
posted from time to time by Lessor.

102


--------------------------------------------------------------------------------




10.           No aerial or satellite dish or similar device shall be erected on
the roof or exterior walls of the Premises, or on the grounds, without in each
instance, the written consent of Lessor.  Any aerial so installed without such
written consent shall be subject to removal without notice at any time.  Lessor
may withhold consent in its sole discretion.

11.           All garbage, including wet garbage, refuse or trash shall be
placed by the Lessee in the receptacles appropriate for that purpose and only at
locations prescribed by the Lessor.

12.           Lessee shall not burn any trash or garbage at any time in or about
the Premises or any area of the Project.

13.           Lessee shall observe all security regulations issued by the Lessor
and comply with instructions and/or directions of the duly authorized security
personnel for the protection of the Project and all tenants therein.

14.           Any requirements of the Lessee will be considered only upon
written application to Lessor at Lessor’s address set forth in the Lease.

15.           No waiver of any rule or regulation by Lessor shall be effective
unless expressed in writing and signed by Lessor or its authorized agent.

16.           Lessor reserves the right to exclude or expel from the Project any
person who, in the judgment of Lessor, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of the law
or the rules and regulations of the Project.

17.           Lessor reserves the right at any time to change or rescind any one
or more of these rules and regulations or make such other and further reasonable
rules and regulations as in Lessor’s judgment may from time to time be necessary
for the operation, management, safety, care and cleanliness of the Project and
the Premises, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants of the Project.  Lessor shall not be
responsible to Lessee or the any other person for the non-observance or
violation of the rules and regulations by any other tenant or other person. 
Lessee shall be deemed to have read these rules and have agreed to abide by them
as a condition to its occupancy of the Premises.

103


--------------------------------------------------------------------------------




18.           Lessee shall abide by any additional rules or regulations which
are ordered or requested by any governmental or military authority.

19.           In the event of any conflict between these rules and regulations,
or any further or modified rules and regulations from time to time issued by
Lessor, and the Lease provisions, the Lease provisions shall govern and control.

20.           Lessor specifically reserves to itself or to any person or firm it
selects, (i) the right to place in and upon the Project, coin-operated machines
for the sale of cigarettes, candy and other merchandise or service, and (ii) the
revenue resulting therefrom.

104


--------------------------------------------------------------------------------




EXHIBIT M
TO
PACIFIC SHORES DEVELOPMENT, LLC
LEASE
TO
NUANCE COMMUNICATIONS, INC.
a                                 corporation
as
LESSEE

 

for

 

PREMISES
at
Pacific Shores Center
Building 3
Redwood City, California

 

 

 

LETTER OF CREDIT

(Intentionally Omitted)

105


--------------------------------------------------------------------------------



EXHIBIT B

PLAN OF SUBLEASED PREMISES

[attached]


--------------------------------------------------------------------------------




 

[g239851kg27i001.jpg]


--------------------------------------------------------------------------------





EXHIBIT C

PLAN OF FIRST FLOOR SHOWING THE PUBLIC LOBBY

[attached]


--------------------------------------------------------------------------------




 

[g239851kg27i002.jpg]


--------------------------------------------------------------------------------